Exhibit 10.2

EXECUTION COPY

€200,000,000

 

 

CREDIT AGREEMENT

 

 

Dated as of December 20, 2019

among

BAXTER HEALTHCARE SA

and

BAXTER WORLD TRADE SPRL

as Borrowers

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as Banks

J.P. MORGAN EUROPE LIMITED

as Administrative Agent

and

CITIBANK, N.A., LONDON BRANCH

and

DEUTSCHE BANK SECURITIES INC.

as Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS LIMITED

and

DEUTSCHE BANK SECURITIES INC.

Mandated Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I. DEFINITIONS      1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Accounting Terms and Principles      18  

SECTION 1.03.

  Other Interpretive Provisions      19  

SECTION 1.04.

  Interest Rates; LIBOR Notification      20  

SECTION 1.05.

  Divisions      20  

SECTION 1.06.

  Leverage Ratios      20  

ARTICLE II. THE BORROWING FACILITY

     21  

SECTION 2.01.

  The Borrowing Facility      21  

SECTION 2.02.

  Making the Advances      21  

SECTION 2.03.

  Method of Electing Interest Periods      21  

SECTION 2.04.

  Determination of Euro Amount; Required Payments; Termination      22  

SECTION 2.05.

  Increase in Aggregate Commitment      23  

ARTICLE III. SWINGLINE LOANS

     24  

SECTION 3.01.

  Swingline Loans      24  

SECTION 3.02.

  Swingline Loan Participations      24  

SECTION 3.03.

  Replacement of a Swingline Bank      25  

ARTICLE IV. THE LETTER OF CREDIT FACILITY

     25  

SECTION 4.01.

  Obligation to Issue      25  

SECTION 4.02.

  Types and Amounts      25  

SECTION 4.03.

  Conditions      26  

SECTION 4.04.

  Procedure for Issuance of Letters of Credit      27  

SECTION 4.05.

  Letter of Credit Participation      27  

SECTION 4.06.

  Reimbursement Obligation      28  

SECTION 4.07.

  Issuing Bank Charges      28  

SECTION 4.08.

  Issuing Bank Reporting Requirements      29  

SECTION 4.09.

  Indemnification; Exoneration      29  

SECTION 4.10.

  Replacement and Resignation of an Issuing Bank      30  

ARTICLE V. GENERAL TERMS

     30  

SECTION 5.01.

  Illegality; Interest Rate Inadequate or Unfair      30  

SECTION 5.02.

  Effect of Notice of Borrowing; Maximum Number of Borrowings      33  

SECTION 5.03.

  Effect of Failure to Borrow or Fund      33  

SECTION 5.04.

  Fees and Certain Credit Rating Determinations      34  

SECTION 5.05.

  Reduction of the Commitments      34  

SECTION 5.06.

  Repayment      34  

SECTION 5.07.

  Interest      35  

SECTION 5.08.

  Additional Interest on Advances      35  

SECTION 5.09.

  Interest on Overdue Principal      36  

SECTION 5.10.

  Interest Rate Determinations      36  

SECTION 5.11.

  Performance of Banks’ Obligations      36  

SECTION 5.12.

  Optional Prepayments      37  

SECTION 5.13.

  Increased Costs      37  

SECTION 5.14.

  Payments and Computations      38  

SECTION 5.15.

  Taxes      39  

 

i



--------------------------------------------------------------------------------

SECTION 5.16.

  Noteless Agreement; Evidence of Indebtedness      45  

SECTION 5.17.

  Sharing of Payments, Etc.      45  

SECTION 5.18.

  Termination and Prepayment with Respect to Any Bank      46  

SECTION 5.19.

  Defaulting Banks      48  

SECTION 5.20.

  Additional Borrowers      50  

SECTION 5.21.

  Resignation of a Borrower      50  

ARTICLE VI. CONDITIONS PRECEDENT

     50  

SECTION 6.01.

  Conditions Precedent to Effectiveness of Agreement      50  

SECTION 6.02.

  Conditions Precedent to Each Credit Extension      52  

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

     52  

SECTION 7.01.

  Representations and Warranties of the Borrowers      52  

SECTION 7.02.

  Representations and Warranties of the Banks      53  

ARTICLE VIII. COVENANTS

     54  

SECTION 8.01.

  Affirmative Covenants of the Borrowers      54  

SECTION 8.02.

  Negative Covenants of the Borrowers      55  

ARTICLE IX. EVENTS OF DEFAULT

     55  

SECTION 9.01.

  Events of Default      55  

SECTION 9.02.

  Cash Collateral      58  

ARTICLE X. THE ADMINISTRATIVE AGENT

     58  

SECTION 10.01.

  Authorization and Action      58  

SECTION 10.02.

  Duties and Obligations      59  

SECTION 10.03.

  Administrative Agent and Affiliates      59  

SECTION 10.04.

  Bank Credit Decision      59  

SECTION 10.05.

  Indemnification      60  

SECTION 10.06.

  Sub-Agents      60  

SECTION 10.07.

  Successor Administrative Agent      60  

SECTION 10.08.

  Syndication Agents and Mandated Lead Arrangers      61  

SECTION 10.09.

  Posting of Communications      61  

SECTION 10.10.

  Certain ERISA Matters      62  

ARTICLE XI. MISCELLANEOUS

     64  

SECTION 11.01.

  Amendments, Etc.      64  

SECTION 11.02.

  Notices, Etc.      65  

SECTION 11.03.

  No Waiver; Cumulative Remedies      66  

SECTION 11.04.

  Costs and Expenses; Indemnification      66  

SECTION 11.05.

  Right of Set-Off      67  

SECTION 11.06.

  Binding Effect; Assignment      68  

SECTION 11.07.

  Confidentiality      72  

SECTION 11.08.

  Governing Law      73  

SECTION 11.09.

  Jurisdiction; Consent to Service of Process      73  

SECTION 11.10.

  WAIVER OF JURY TRIAL      74  

SECTION 11.11.

  Execution in Counterparts      74  

SECTION 11.12.

  Severability      74  

SECTION 11.13.

  Entire Agreement      74  

SECTION 11.14.

  Market Disruption      74  

 

ii



--------------------------------------------------------------------------------

SECTION 11.15.

  Existing Euro Facility      74  

SECTION 11.16.

  Judgment Currency      75  

SECTION 11.17.

  USA PATRIOT ACT      75  

SECTION 11.18.

  No Advisory or Fiduciary Responsibility      75  

SECTION 11.19.

  Lending Installations      76  

SECTION 11.20.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      76  

SECTION 11.21.

  Acknowledgement Regarding Any Supported QFCs      77  

SECTION 11.22.

  Termination of Commitments Under Existing Euro Facility      77  

 

iii



--------------------------------------------------------------------------------

EXHIBIT AND SCHEDULES

 

Exhibit 2.02

   Form of Notice of Borrowing

Exhibit 2.03

   Form of Notice of Interest Period Election

Exhibit 4.01

   Form of Guaranty

Exhibit 5.20

   Form of Designation Letter

Exhibit 11.06

   Form of Assignment and Acceptance

Exhibit C-1

   Form of U.S. Tax Compliance Certificate

Exhibit C-2

   Form of U.S. Tax Compliance Certificate

Exhibit C-3

   Form of U.S. Tax Compliance Certificate

Exhibit C-4

   Form of U.S. Tax Compliance Certificate

Schedule 1.01

   Commitments

Schedule 1.02

   Lending Office Addresses

Schedule 1.03

   Existing Letters of Credit

Schedule 5

   Pricing Matrix

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of December 20, 2019

Baxter Healthcare SA, a corporation duly organized and existing under the laws
of Switzerland (“Baxter Healthcare SA”), Baxter World Trade SPRL, a limited
liability company duly organized and existing under the laws of Belgium, with
statutory seat at Boulevard Rene Branquart 80, 7860 Lessines (Belgium) and
registered with the Crossroad Bank for Enterprises under number
426.694.684 (“Baxter World Trade SPRL”), the financial institutions listed on
the signature pages of this Agreement under the heading “Banks” (such financial
institutions and any successor financial institution that becomes a party to
this Agreement pursuant to Section 2.05, 5.18 or 11.06, each a “Bank” and
collectively, the “Banks”), and J.P. Morgan Europe Limited, as administrative
agent hereunder (such administrative agent and any successor administrative
agent appointed pursuant to Section 10.07, “Administrative Agent”), agree as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Credit Agreement (this
“Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Act” has the meaning assigned to that term in Section 11.17.

“Additional Borrower” means a Wholly-Owned Subsidiary of the Guarantor which
becomes a “Borrower” hereunder pursuant to Section 5.20.

“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means (a) an advance by a Bank to the Applicable Borrower pursuant to
Section 2.01, as the same may be continued from time to time pursuant to
Section 2.03, (b) an advance by a Swingline Bank to the Applicable Borrower
pursuant to Section 3.01 or (c) an automatic advance by a Bank to the Applicable
Borrower pursuant to Section 4.06.

“Affiliate” means, as to any Person at any time, any other Person that, at such
time, directly or indirectly, controls, is controlled by or is under common
control with such Person.

“Aggregate Commitments” means, at any time, the aggregate amount of the
Commitments of all the Banks hereunder at such time.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
outstanding principal amount of the Advances and Swingline Loans at such time
and (b) the total L/C Exposure at such time.

“Agreed Currencies” means (a) Euro, (b) so long as such currency remains an
Eligible Currency, Swiss Francs, and (c) any other Eligible Currency which the
Applicable Borrower requests the Administrative Agent to include as an Agreed
Currency hereunder and which is acceptable to all of the Banks. For the purposes
of this definition, the specific currency referred to in clause (b), above,
shall mean and be deemed to refer to the lawful currency of the jurisdiction
referred to in connection with such currency, i.e., “Swiss Francs” means the
lawful currency of Switzerland.



--------------------------------------------------------------------------------

“Alternative Rate” has the meaning assigned to such term in Section 5.01(a).

“Applicable Accounting Principles” means, with respect to any Borrower,
generally accepted accounting principles as in effect from time to time in the
jurisdiction of such Borrower’s organization (or, to the extent used by such
Borrower in lieu of such accounting principles, GAAP or International Financial
Reporting Standards).

“Applicable Borrower” means, relative to any Advance or Letter of Credit, the
Borrower to which such credit has been or is anticipated to be extended.

“Applicable Margin” means, at any time with respect to each Advance, a rate per
annum determined in accordance with Schedule 5.

“Applicable Party” has the meaning assigned to that term in Section 10.09(c).

“Applicable Percentage” means, with respect to a Bank, such Bank’s pro rata
share of the Aggregate Commitments (or, after the Commitments have been
terminated, the aggregate unpaid principal amount of Advances and L/C
Obligations then outstanding under the Agreement).

“Approved Electronic Platform” has the meaning assigned to that term in
Section 10.09(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Assignment and Acceptance” has the meaning assigned to that term in
Section 11.06(c).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” and “Banks” are defined in the first paragraph hereof. Unless the context
otherwise requires, the term “Banks” includes the Swingline Banks and the
Issuing Banks.

“Bank Termination Date” has the meaning assigned to that term in
Section 5.18(b).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental

 

2



--------------------------------------------------------------------------------

Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Blocking Regulation” means Council Regulation (EC) 2271/96.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means each of Baxter Healthcare SA, Baxter World Trade SPRL and each
Additional Borrower, both individually and (as the context requires)
collectively; and “Borrowers” means all of the foregoing collectively.

“Borrowing” means (a) a borrowing consisting of Advances in the same currency
and as to which a single Interest Period is in effect, made on the same day by
the Banks, as the same may be continued from time to time pursuant to
Section 2.03 and after giving effect to any subsequent continuation in
connection with which a single Borrowing may have been divided into several
Borrowings or several Borrowings may have been combined (in whole or in part)
into a single Borrowing, (b) a Swingline Loan or (c) a borrowing of Advances
pursuant to Section 4.06 made on the same day by the Banks.

“Borrowing Date” means a date on which an Advance is, or is proposed to be, made
hereunder, or a Letter of Credit is, or is proposed to be, issued hereunder.

“Business Day” means a day (other than Saturday or Sunday) of the year on which
banks are not required or authorized to close in London and in New York City and
are generally open for the conduct of substantially all of their commercial
lending activities; provided (a) any Advances or L/C Drafts that are the subject
of a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro and (b) a
Eurocurrency Loan or Letter of Credit denominated in an Agreed Currency other
than Euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Agreed Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Agreed Currency.

 

3



--------------------------------------------------------------------------------

“Capital Lease” means any lease of any property, real or personal, by the
Guarantor or any of its Subsidiaries, as lessee, that should, in accordance with
GAAP, be classified and accounted for as a capital lease or finance lease on a
consolidated balance sheet of the Guarantor and its Subsidiaries.
Notwithstanding the foregoing or any other provision contained in this Agreement
or in any Loan Document, any obligations related to a lease (whether now or
hereafter existing) that would be accounted for by such Person as an operating
lease in accordance with GAAP without giving effect to Accounting Standards
Update No. 2016-02 issued by the Financial Accounting Standards Board (whether
or not such lease exists as of the date hereof or is thereafter entered into)
shall be accounted for as an operating lease and not a capital lease or finance
lease for all purposes under this Agreement and the Loan Documents.

“Change in Law” has the meaning assigned to that term in Section 5.13.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of fifty percent (50%) or more of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Guarantor; or (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof), other than the Guarantor or any of its Wholly-Owned Subsidiaries, of
fifty percent (50%) or more of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of a Borrower.

“Closing Date” means December 20, 2019.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, with respect to each Bank, the commitment of such Bank to
make Advances and to acquire participations in Swingline Loans and Letters of
Credit hereunder, the maximum extent of such commitment being expressed as the
amount indicated opposite such Bank’s name on Schedule 1.01 hereto, as such
amount may from time to time have been increased pursuant to Section 2.05,
reduced pursuant to Section 5.05 or modified in accordance with Section 11.06.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Bank or any Issuing Bank by means
of electronic communications pursuant to Section 10.09(c), including through an
Approved Electronic Platform.

“Computation Date” has the meaning assigned to that term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the financial
statements referred to in Section 11(f) of the Guaranty.

“Consolidated Subsidiary” means any Subsidiary of the Guarantor the accounts of
which are Consolidated.

 

4



--------------------------------------------------------------------------------

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 11.19.

“Credit Event” means an Advance, the issuance, amendment, renewal or extension
of a Letter of Credit, an L/C Draft or any of the foregoing.

“Credit Extension” means a borrowing of Advances or the issuance of a Letter of
Credit hereunder.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Banks or any other Bank.

“Credit Ratings” has the meaning assigned to that term in Schedule 5.

“Debentures” means long-term debt securities (without third-party credit
enhancement).

“Debt” means the sum, without duplication, of: (a) indebtedness for borrowed
money or for the deferred purchase price of property or services carried as
indebtedness on the Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries (excluding accounts payable arising in the ordinary
course of such Person’s business payable on terms customary in the trade), (b)
Capital Lease obligations of the Guarantor and its Consolidated Subsidiaries,
and (c) obligations of the Guarantor and its Consolidated Subsidiaries under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of other parties of the
kinds referred to in clauses (a) and (b) above (other than Debt of any
Subsidiary, to the extent such Debt is included in the calculation of Debt as a
result of clause (a) or (b) above) in excess of $100,000,000 in the aggregate
for all such obligations described in this clause (c). The term “Debt” shall not
include the undrawn face amount of any letter of credit issued for the account
of the Guarantor or any of its Consolidated Subsidiaries, but shall include the
reimbursement obligation owing from time to time by the Guarantor or any of its
Consolidated Subsidiaries in respect of drawings made under any letter of credit
in the event reimbursement is not made immediately following the applicable
drawing.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Bank” means (a) any Bank that (i) has failed, within two
(2) Business Days of the date required to be funded or paid, to (1) fund any
portion of its Commitment, (2) fund any portion of its participations in Letters
of Credit or Swingline Loans or (3) pay over to any Recipient any other amount
required to be paid by it hereunder, unless, in the case of clause (1) above,
such Bank notifies the Administrative Agent in writing that such failure is the
result of such Bank’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (ii) has notified the Borrowers or any Recipient in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations

 

5



--------------------------------------------------------------------------------

under this Agreement (unless such writing or public statement indicates that
such position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding an advance under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (iii) has failed,
within three (3) Business Days after request by a Recipient, acting in good
faith, to provide a certification in writing from an authorized officer of such
Bank that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Advances and participations in then
outstanding Letters of Credit, Swingline Loans and Advances under this
Agreement, provided that such Bank shall cease to be a Defaulting Bank pursuant
to this clause (ii) upon such Recipient’s receipt of such certification in form
and substance satisfactory to it and the Administrative Agent or (iii) has
become the subject of (1) a Bankruptcy Event or (2) a Bail-In Action.

“Designation Letter” means a designation letter substantially in the form of
Exhibit 5.20.

“Disqualified Institution” means (a) Persons reasonably determined by the
Guarantor to be competitors of the Guarantor or its Subsidiaries, specifically
identified in writing by the Guarantor to the Administrative Agent from time to
time in accordance with Section 11.02(a) (it being understood that
notwithstanding anything herein to the contrary, in no event shall any
supplement to any such list apply retroactively to disqualify any parties that
have previously acquired an assignment or participation interest hereunder that
is otherwise permitted hereunder, but upon the effectiveness of such
designation, any such Person may not acquire any additional Commitments,
Advances or participations), (b) such other Persons identified in writing by the
Guarantor to the Administrative Agent prior to the Closing Date in accordance
with Section 11.02(a) and (c) Affiliates of the Persons identified pursuant to
clauses (a) or (b) that are (i) clearly identifiable as an Affiliate of the
applicable Person solely by similarity of such Affiliate’s name and (ii) not a
bona fide debt investment fund that is an Affiliate of such Person. Each such
supplement contemplated by clause (a) of this definition shall become effective
three (3) Business Days after delivery thereof to the Administrative Agent and
the Banks (including through an Approved Electronic Platform) in accordance with
Section 11.02(a). It is understood and agreed that (x) the Borrower’s failure to
deliver any such list (or, in the case of clause (a) of this definition,
supplement thereto) referred to in this definition in accordance with
Section 11.02(a) shall render such list (or, in the case of clause (a) of this
definition, supplement thereto) not received and not effective and (y)
“Disqualified Institution” shall exclude any Person that the Company has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time in accordance with
Section 11.02(a).

“Dollars” and “$” means the lawful currency of the United States of America.

“DQ List” has the meaning set forth in Section 11.06(g)(iv).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Eligible Currency” means any currency other than Euro (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Euro in the international interbank market, (e) as to which a Euro Amount may be
readily calculated and (f) for which the Eurocurrency Screen Rate is available
in the Administrative Agent’s determination. If, after the designation by the
Banks of any currency as an Agreed Currency, (x) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that different types of such currency are introduced, (y) such
currency is, in the determination of the Administrative Agent, no longer readily
available or freely traded or (z) in the determination of the Administrative
Agent, a Euro Amount of such currency is not readily calculable, the
Administrative Agent shall promptly notify the Banks and the Borrowers, and such
currency shall no longer be an Agreed Currency until such time as all of the
Banks agree to reinstate such currency as an Agreed Currency and promptly, but
in any event within five Business Days of receipt of such notice from the
Administrative Agent, the Applicable Borrower shall repay all Advances in such
affected currency.

“Environmental Laws” means federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974. References to
sections of ERISA also refer to any successor sections.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro”, “€” and/or “EUR” means the single currency of the Participating Member
States.

“Euro Amount” of any currency at any date means (a) the amount of such currency
if such currency is Euro or (b) the equivalent in Euro of the amount of such
currency if such currency is any currency other than Euro, calculated on the
basis of the rate at which such currency may be exchanged into Euro at the time
of determination on such day on the Reuters Currency pages, if available, for
such currency. In the event that such rate does not appear on any Reuters
Currency pages, the exchange rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrowers, or, in the absence of such an
agreement, such exchange rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the exchange
rate, on such date for the purchase of Euro for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be prima facie evidence thereof.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Rate” means, for any day and time, with respect to any
Eurocurrency Rate Advance for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (“ICE”) (or any other
Person that takes over the administration of such rate) for the applicable
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Eurocurrency Screen Rate”) at
approximately 11:00 a.m. London time on the Quotation Day for such Agreed
Currency; provided that if the Eurocurrency Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the Eurocurrency Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to such Agreed Currency then the Eurocurrency Rate shall be the Interpolated
Rate.

“Eurocurrency Rate Reserve Percentage” of any Bank for the Interest Period for
any Advance in any Agreed Currency means the maximum reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board for determining the
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement and taking into account any transitional adjustments or
other scheduled changes in reserve requirements during such Interest Period) for
such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

“Events of Default” has the meaning assigned to that term in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in an Advance or Commitment pursuant to a
law in effect on the date on which (i) such Bank acquires such interest in the
Advance or Commitment (other than an assignment made pursuant to Section 5.18)
or (ii) such Bank changes its lending office, except in each case to the extent
that, pursuant to Section 5.15, amounts with respect to such Taxes were payable
either to such Bank’s assignor immediately before such Bank became a party
hereto or to such Bank immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.15(f) and (d) any withholding Taxes imposed under FATCA.

“Existing Euro Facility” means Baxter Healthcare SA’s and Baxter World Trade
SPRL’s revolving credit agreement dated as of July 1, 2015.

“Existing Letters of Credit” means the Letters of Credit identified on Schedule
1.02 hereto.

 

8



--------------------------------------------------------------------------------

“Existing US Facility” means the Guarantor’s five-year revolving credit
agreement dated as of July 1, 2015.

“Facility Fee” is defined in Section 5.04(a).

“Facility Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Fitch” means Fitch, Inc., or its successor.

“Foreign Bank” means, relative to credit extended to a Borrower, (a) if the
Applicable Borrower is a U.S. Person, a Bank that is not a U.S. Person, and
(b) if the Applicable Borrower is not a U.S. Person, a Bank that is resident or
organized under the laws of a jurisdiction other than that in which the
Applicable Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Governmental Acts” is defined in Section 4.09(a).

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” means Baxter International Inc., a Delaware corporation.

“Guaranty” means the Guaranty, dated as of the Closing Date, executed by the
Guarantor, substantially in the form of Exhibit 4.01 hereto.

“IBA” has the meaning assigned to such term in Section 1.04.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Bank or
its Parent, (c) the Guarantor, any of its Subsidiaries or any of its Affiliates,
(d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof or (e) a
Disqualified Institution.

 

9



--------------------------------------------------------------------------------

“Interest Period” means, for each Advance comprising part of the same Borrowing,
the period commencing on the date of such Advance (or, in the case of any
Borrowing, on the effective date of continuation thereof pursuant to
Section 2.03) and ending on the last day of the period selected by the
Applicable Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one (1), two (2), three (3) or six (6) months, as the
applicable Borrower may elect; provided that:

(a) The duration of any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;

(b) Interest Periods commencing on the same day for Advances comprising the same
Borrowing shall be of the same duration;

(c) Whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, unless such extension
would cause the last day of such Interest Period to occur in the next following
calendar month, in which case the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

(d) If an Interest Period begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period), such Interest Period shall end on the
last Business Day of a calendar month.

“Interpolated Rate” means, at any time for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period for which the Eurocurrency Screen Rate is
available for the applicable currency that is shorter than the Impacted Interest
Period; and (b) the Eurocurrency Screen Rate for the shortest period for which
such Eurocurrency Screen Rate is available for the applicable currency that
exceeds the Impacted Interest Period, in each case, at such time; provided that
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means each of J.P. Morgan AG, Deutsche Bank AG, London Branch
and Citibank, N.A., London Branch and any other Bank that, at a Borrower’s
request, agrees, in such other Bank’s sole discretion, to become an Issuing Bank
for the purpose of issuing Letters of Credit under this Agreement, and their
respective successors and assigns. Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto, and, further, references herein to “the Issuing Bank” shall be
deemed to refer to each of the Issuing Banks or the relevant Issuing Bank, as
the context requires.

“J.P. Morgan Europe” means J.P. Morgan Europe Limited, in its individual
capacity, and its successors.

 

10



--------------------------------------------------------------------------------

“L/C Application” means a letter of credit application and reimbursement
agreement in such form as the applicable Issuing Bank may from time to time
employ in the ordinary course of business.

“L/C Commitment” means, with respect to any Issuing Bank at any time, the amount
indicated opposite such Bank’s name on Schedule 1.01 hereto or such other amount
as may be agreed between such Issuing Bank and the Borrowers, and specified to
the Administrative Agent, from time to time.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Exposure” means, at any time, the sum of the L/C Obligations at such time.
The L/C Exposure of any Bank at any time shall be its Applicable Percentage of
the total L/C Exposure at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Article 29(a)
of the Uniform Customs and Practice for Documentary Credits, International
Chamber of Commerce Publication No. 600 (or such later version thereof as may be
in effect at the applicable time) or Rule 3.13 or Rule 3.14 of the International
Standby Practices, International Chamber of Commerce Publication No. 590 (or
such later version thereof as may be in effect at the applicable time) or
similar terms of the Letter of Credit itself, or if compliant documents have
been presented but not yet honored, such Letter of Credit shall be deemed to be
“outstanding” and “undrawn” in the amount so remaining available to be paid, and
the obligations of the Applicable Borrower and each Bank shall remain in full
force and effect until the Issuing Banks and the Banks shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to any Letter of Credit.

“L/C Interest” has the meaning assigned to such term in Section 4.05.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(a) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (b) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the applicable Issuing Bank, (c) the aggregate outstanding amount of all
Reimbursement Obligations at such time and (d) the aggregate face amount of all
Letters of Credit requested by the Borrowers but not yet issued (unless the
request for an unissued Letter of Credit has been denied). The L/C Obligations
of any Bank at any time shall be such Bank’s Applicable Percentage multiplied by
the aggregate L/C Obligations at such time.

“Lending Office” means, with respect to each Bank, the office of such Bank
specified as its “Lending Office” opposite its name on Schedule 1.02 hereto or
such other office of such Bank as such Bank may from time to time specify to the
Borrowers and the Administrative Agent.

“Letter of Credit” means any letter of credit issued by an Issuing Bank pursuant
to Section 4.01.

“Letter of Credit Fee” is defined in Section 5.04(b).

“Letter of Credit Fee Rate” means a rate per annum determined in accordance with
Schedule 5.

“Loan Documents” means, collectively, this Agreement (including schedules and
exhibits hereto), the Notes, the Guaranty, the L/C Applications and any other
agreement, instrument or document executed in connection therewith that the
Borrowers and the Administrative Agent agree in writing is a

 

11



--------------------------------------------------------------------------------

Loan Document. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.

“Loan Parties” means the Borrowers and the Guarantor.

“Majority Banks” means, subject to Section 5.19, (a) at any time prior to the
earlier of the Advances becoming due and payable pursuant to Article IX or the
Commitments terminating or expiring, Banks having Revolving Credit Exposures and
Unfunded Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and Unfunded Commitments at such time, provided that,
solely for purposes of declaring the Advances to be due and payable pursuant to
Article IX, the Unfunded Commitment of each Bank shall be deemed to be zero; and
(b) for all purposes after the Advances become due and payable pursuant to
Article IX or the Commitments expire or terminate, Banks having Revolving Credit
Exposures representing more than 50% of the Aggregate Revolving Credit Exposure
at such time; provided that, in the case of clauses (a) and (b) above, (x) the
Revolving Credit Exposure of any Bank that is a Swingline Bank shall be deemed
to exclude any amount of its Swingline Exposure in excess of its Applicable
Percentage of all outstanding Swingline Loans, adjusted to give effect to any
reallocation under Section 5.19 of the Swingline Exposures of Defaulting Banks
in effect at such time, and the Unfunded Commitment of such Bank shall be
determined on the basis of its Revolving Credit Exposure excluding such excess
amount and (y) for the purpose of determining the Majority Banks needed for any
waiver, amendment, modification or consent of or under this Agreement or any
other Loan Document, any Bank that is the Guarantor or an Affiliate of the
Guarantor shall be disregarded.

“Margin Regulations” has the meaning assigned to that term in Section 8.01(g).

“Mandated Lead Arrangers” means JPMorgan Chase Bank, N.A., Citigroup Global
Markets Limited and Deutsche Bank Securities Inc., in their capacities as
Mandated Lead Arrangers.

“Margin Stock” has the meaning assigned to that term under Regulation U issued
by the Board.

“Material Subsidiary” means any Borrower and any other subsidiary of the
Guarantor that would be a significant subsidiary of the Guarantor within the
meaning of Rule 1-02(w)(2) under Regulation S-X promulgated by the Securities
and Exchange Commission; provided that the reference to “10 percent of the total
assets of the registrant and its subsidiaries” therein shall be deemed for the
purposes of this definition to read as “20 percent of the total assets of the
registrant and its subsidiaries”. As of the Closing Date, the Material
Subsidiaries are Baxter Healthcare Corporation and Baxter World Trade
Corporation.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Guarantor or any Material Subsidiary
makes or is obligated to make contributions.

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (a) requires the approval of all affected Banks in accordance
with the terms of Section 11.01 and (b) has been approved by the Majority Banks.

“Note” has the meaning assigned to that term in Section 5.16(d).

 

12



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning assigned to that term in Section 2.02.

“Notice of Interest Period Election” has the meaning assigned to that term in
Section 2.03.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or any Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.18).

“Overnight LIBO” means, when used in reference to any Advances or Borrowing,
whether such Advances or the Advances comprising such Borrowing accrues interest
at a rate determined by reference to the Overnight LIBO Rate.

“Overnight LIBO Rate” means, for any date, (a) the overnight London interbank
offered rate as administered by ICE (or any other Person that takes over the
administration of such rate) for deposits in Euros as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on such Reuters pages, on any successor or substitute
Reuters page that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion) at approximately 11 a.m.
London time on such date (or, if such date is not a Business Day, on the most
recent Business Day preceding such date) plus (b) the Applicable Margin. In the
event that such overnight London interbank offered rate determined as provided
in clause (a) above is less than zero, then such overnight London interbank
offered rate shall be deemed to be zero.

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to it in Section 11.06(f).

“Participant Register” has the meaning assigned to it in Section 11.06(f).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

13



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by a Borrower or any Material
Subsidiary or to which a Borrower or any Material Subsidiary contributes or has
an obligation to contribute.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 11.19.

“Quotation Day” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, (i) if the currency is Euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (ii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).

“Recipient” means, as applicable, (i) the Administrative Agent, (ii) any Bank
and any Issuing Bank.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Advances in the applicable currency and the applicable Interest Period
as the rate at which the relevant Reference Bank could borrow funds in the
London (or other applicable) interbank market in the relevant currency and for
the relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Borrowers. No Bank shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning assigned to that term in Section 11.06(e).

“Reimbursement Obligation” is defined in Section 4.06.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
representatives and advisors of such Person and such Person’s Affiliates.

 

14



--------------------------------------------------------------------------------

“Reuters” means the applicable Thomson Reuters Corp., Refinitiv, or any
successor thereto.

“Revolving Credit Exposure” means, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Advances pursuant to
Section 2.01, its L/C Exposure and its Swingline Exposure at such time.

“S&P” means Standard & Poor’s Financial Services, LLC, or its successor.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject of Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of Treasury (“OFAC”), the United Nations
Security Council, the European Union, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) (i) an agency of the government of a
Sanctioned Country, (ii) a Person controlled by a Sanctioned Country, or (iii) a
Person that is organized or resident in a Sanctioned Country, to the extent such
Person is the target of Sanctions or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Section 4.06 Advance” means an Advance made by a Bank pursuant to Section 4.06.

“Special Notice” has the meaning assigned to that term in Section 5.18(a).

“Specified Matters” means the investigation into certain intra-company
transactions undertaken for the purpose of generating foreign exchange gains or
losses, as more fully described under the heading “Investigation” in the
Guarantor’s Form 8-K filed on October 24, 2019.

“Subsidiary” means, at any time, with respect to a Borrower or the Guarantor,
any entity with respect to which at such time such Person alone owns, such
Person and one or more of its Subsidiaries together own, or any Person
controlling such Person owns, in each such case directly or indirectly, capital
stock (or the equivalent equity interest) having ordinary voting power to elect
a majority of the members of the Board of Directors of such corporation (or, in
the case of a partnership or joint venture, having the majority interest in the
capital or profits of such entity).

“Successor Bank” has the meaning assigned to that term in Section 5.18(b).

“Supported QFC” has the meaning assigned to it in Section 11.21.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Guarantor or the
Subsidiaries shall be a Swap Agreement.

 

15



--------------------------------------------------------------------------------

“Swingline Banks” means J.P. Morgan AG, Deutsche Bank AG, London Branch and
Citibank, N.A., London Branch, each in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Bank that is a Swingline Bank, Swingline Loans made by it that
are outstanding at such time to the extent that the other Banks shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 5.19 of the Swingline Exposure of Defaulting
Banks in effect at such time, and (b) in the case of any Bank that is a
Swingline Bank, the aggregate principal amount of all Swingline Loans made by
such Bank outstanding at such time, less the amount of participations funded by
the other Banks in such Swingline Loans.

“Swingline Loan” means a loan made pursuant to Section 3.01.

“Swiss Borrower” means Baxter Healthcare SA and any other Borrower organized
under the laws of Switzerland or, if different, is deemed resident in
Switzerland for Swiss Withholding Tax purposes pursuant to Article 9 of the
Swiss Federal Withholding Tax Act.

“Swiss Francs” means the lawful currency of Switzerland.

“Swiss Guidelines” means, together, the guidelines S-02.123 in relation to inter
bank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.130.1 in
relation to money market instruments and book claims of April 1999 (Merkblatt
S-02.130.1 vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer
Schuldner”), the circular letter No. 15 (1-015-DVS-2007) of 7 February 2007 in
relation to bonds and derivative financial instruments as subject matter of
taxation of Swiss federal income tax, Swiss withholding tax and Swiss stamp
taxes (Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007) and the circular letter No. 34 of 26 July
2011 (1-034-V-2011) in relation to customer credit balances (Kreisschreiben Nr.
34 “Kundenguthaben” vom 26. Juli 2011), circular letter No. 46 of 24 July 2019
(1-046-DVS-2019) in relation to syndicated credit facilities (Kreisschreiben Nr.
46 betreffend steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen vom 24. Juli 2019) and
circular letter No. 47 of 25 July 2019 (1-047-DVS-2019) in relation to bonds
(Kreisschreiben Nr. 47 betreffend Obligationen vom 25. Juli 2019), as issued,
and as amended or replaced from time to time by the Swiss Federal Tax
Administration, or as applied in accordance with a tax ruling (if any) issued by
the Swiss Federal Tax Administration, or as substituted or superseded and
overruled by any law, statute, ordinance, regulation, court decision or the like
as in force from time to time.

“Swiss Qualifying Lender” means (i) any bank as defined in the Swiss Federal
Code for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die
Banken und Sparkassen) as amended from time to time or (ii) a person or entity
which effectively conducts banking activities with its own infrastructure and
staff as its principal business purpose and which has a banking license in full
force and effect issued in accordance with the banking laws in force in its
jurisdiction of incorporation, or if acting through a branch, issued in
accordance with the banking laws in the jurisdiction of such branch, all and in
each case in accordance with the Swiss Guidelines.

 

16



--------------------------------------------------------------------------------

“Swiss Non-Bank Rules” means, together, the Swiss Twenty Non-Bank Rule and the
Swiss Ten-Non-Bank Rule.

“Swiss Non-Qualifying Lender” means any person which does not qualify as a Swiss
Qualifying Lender.

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Banks
(other than Swiss Qualifying Lenders) of any Swiss Borrower under this Agreement
must not at any time exceed ten (10); in each case in accordance with the
meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors (including the Banks), other than Swiss Qualifying
Lenders, of the Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans, loans, facilities and/or private
placements (including under this Agreement) must not, at any time, exceed twenty
(20); in each case in accordance with the meaning of the Swiss Guidelines.

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965, SR 642.21), as amended from time to time.

“Syndication Agents” means Citibank, N.A., London Branch and Deutsche Bank
Securities Inc., in their capacities as Syndication Agents.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TB Advance” has the meaning assigned to that term in Section 5.18(c).

“Terminated Bank” has the meaning assigned to that term in Section 5.18(b).

“Termination Date” means, the earlier of (i) December 20, 2024; provided,
however, if such date is not a Business Day, the Termination Date shall be the
next preceding Business Day, and (ii) the date on which the Commitments shall
have been reduced to zero or terminated in whole pursuant to the terms hereof.

“Termination Notice” has the meaning assigned to that term in Section 5.18(b).

“Trade Date” has the meaning set forth in Section 11.06(g)(i).

 

17



--------------------------------------------------------------------------------

“Unfunded Commitment” means, with respect to each Bank, the Commitment of such
Bank less its Revolving Credit Exposure.

“Unfunded Liability” means, in the case of a Plan, the amount, if any, by which
the present value of all vested benefits accrued to the date of determination
under such Plan exceeds the fair market actuarial value of all assets of such
Plan allocable to such benefits as of such date, calculated as of the most
recent valuation date for such Plan by the Plan’s enrolled actuary using the
actuarial assumptions used to calculate the Plan’s minimum funding obligation
under ERISA.

“Unmatured Event of Default” means an event which would constitute an Event of
Default but for the requirement that notice be given or time elapse or both.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in
Section 11.21.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (f) of Section 5.15.

“Wholly-Owned Subsidiary” of a Person means (a) any corporation 100% of whose
capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (b) any partnership, limited
liability company, association, joint venture or other entity 100% of the
ownership interests of which shall at the time be owned by such Person and/or
one or more Wholly-Owned Subsidiaries of such Person (other than, in the case of
Subsidiaries organized in a jurisdiction outside the United States of America,
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Guarantor and its Subsidiaries under
applicable law).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Accounting Terms and Principles.

(a) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Guarantor’s independent accountants or, in the case of the financial
statements required to be delivered pursuant to Section 12(a)(i) of the
Guaranty, as determined by the Guarantor to be required in accordance with GAAP)
with the December 31, 2018 audited Consolidated financial statements of the
Guarantor and its Consolidated Subsidiaries.

(b) Notwithstanding anything to the contrary contained herein or in the other
Loan Documents, for purposes of calculating Consolidated EBITDA, Consolidated
Net Tangible Assets, Net Leverage Ratio or any other financial ratio or test, if
the sales revenue generated by any Person, business unit or assets acquired,
divested or liquidated, by the Guarantor or any Subsidiary during such period in
the 12 months prior to such acquisition, divestiture or liquidation was
$25,000,000 or more, then all

 

18



--------------------------------------------------------------------------------

financial information of such person, business unit or assets shall be included
(or, in the case of a divestiture or liquidation, excluded), on a pro forma
basis for such period (assuming the consummation of each such acquisition and
the incurrence or assumption of any Debt in connection therewith (or the
consummation of such divestiture or liquidation) as if such transaction had
occurred on the first day of such period) in accordance with Article 11 of
Regulation S-X of the Securities and Exchange Commission.

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Guarantor or the Majority Banks shall so request, the Administrative Agent, the
Banks and the Guarantor shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Majority Banks); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Guarantor shall
provide to the Administrative Agent and each Bank financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

(d) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of the Guarantor or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Debt under Accounting Standards Codification
470-20 or 2015-03 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such Debt in
a reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof.

(e) Notwithstanding anything to the contrary contained in Section 1.02(a),
whether a lease shall be treated as operating lease and not a capital lease or
finance lease will be determined in accordance with the principles set forth in
the definition of Capital Lease.

(f) Notwithstanding anything to the contrary contained herein or any
declassification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no pro forma effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

SECTION 1.03. Other Interpretive Provisions. Unless the context otherwise
requires, (a) any pronoun shall include the corresponding masculine, feminine
and neuter forms; the words “include” and “including” shall be deemed to be
followed by the phrase “without limitation”; (c) any definition of or reference
to an agreement, instrument or other document (including this Agreement) shall
be construed to refer to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified; (d) any
reference to a Person shall be construed to include such Person’s successors and
permitted assigns; (e) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections hereof, and
Exhibits and Schedules hereto; (f) any reference to a law or regulation shall
include all statutory and regulatory provisions consolidating, amending,
supplementing, replacing or interpreting such law from time to time; (g) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (h) Section headings herein are

 

19



--------------------------------------------------------------------------------

included for convenience of reference only and shall not affect the
interpretation of this Agreement; and (i) any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, limited partnership or trust, or an
allocation of assets, rights, obligations or liabilities to a series of a
limited liability company, limited partnership or trust (or the unwinding of
such a division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person, and any division
of a limited liability company, limited partnership or trust shall constitute a
separate Person hereunder (and each division of any limited liability company,
limited partnership or trust that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).

SECTION 1.04. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Rate Advances is determined by reference to the Eurocurrency Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Rate Advances. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in
Section 5.01(e) of this Agreement, such Section 5.01(e) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Borrowers, pursuant to Section 5.01, in advance of any change to the
reference rate upon which the interest rate on Eurocurrency Rate Advances is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Eurocurrency Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 5.01(d), will be
similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

SECTION 1.05. Divisions. For all purposes under this Agreement and any other
Loan Document, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized and acquired on the first date of its existence by
the holders of its Equity Interests at such time.

SECTION 1.06. Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Debt, there shall be no netting of the
cash proceeds proposed to be received in connection with the incurrence of such
Debt (but the application of such proceeds shall be given effect).

 

20



--------------------------------------------------------------------------------

ARTICLE II.

THE BORROWING FACILITY

SECTION 2.01. The Borrowing Facility. Each Bank severally agrees, on the terms
and conditions provided herein, to make Advances denominated in Agreed
Currencies to the Borrowers from time to time on any Business Day during the
period from the date hereof to the Termination Date in an aggregate Euro Amount
that will not result in, subject to Section 2.04, (a) the Euro Amount of such
Bank’s Revolving Credit Exposure exceeding such Bank’s Commitment or (b) the
Euro Amount of the Aggregate Revolving Credit Exposure exceeding the Aggregate
Commitments. Subject to Section 5.01, each Borrowing (other than a Swingline
Loan) shall be in an aggregate Euro Amount not less than €10,000,000 and an
integral multiple of 5,000,000 units of the applicable currency, shall be made
on the same day from the Banks ratably according to their respective
Commitments. Within the limits of each Bank’s Commitment, the Borrowers may
borrow Advances under this Section 2.01, maintain Advances outstanding by
continuing such Advances pursuant to Section 2.03, or prepay Advances pursuant
to Section 5.12, and re-borrow Advances under this Section 2.01. The Aggregate
Commitments to lend hereunder shall expire on the Termination Date.

SECTION 2.02. Making the Advances. Each Borrowing (other than a Swingline Loan)
shall be requested by irrevocable written notice given by the Applicable
Borrower to the Administrative Agent not later than 10:00 a.m. (London time)
three (3) Business Days prior to the proposed Borrowing Date (or, in the case of
the initial Advances, such lesser number of days to which the Administrative
Agent may agree). Each notice of Borrowing pursuant to this Section 2.02 (a
“Notice of Borrowing”) shall be in substantially the form of Exhibit 2.02
hereto, specifying the proposed Borrowing Date, aggregate amount of the proposed
Borrowing and the Interest Period and Agreed Currency applicable thereto for
each such Advance, and shall include such information as shall be required by
Section 8.01(h). If no currency is specified with respect to any requested
Borrowing, then the Applicable Borrower shall be deemed to have selected Euro.
If no Interest Period is specified with respect to any requested Borrowing, then
the Applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall in turn promptly notify
each Bank by telephone (to be confirmed immediately in writing) or facsimile of
the date, applicable interest rate, applicable Agreed Currency and aggregate
amount of such Borrowing and such Bank’s ratable portion of such Borrowing. Each
Bank, for the account of its Lending Office, shall, before 12:00 Noon (London
time) on the Borrowing Date specified in the notice received from the
Administrative Agent pursuant to the preceding sentence, deposit such Bank’s
ratable portion of such Borrowing in such funds as then may be customary for the
settlement of transactions in such Agreed Currency to the Administrative Agent
in accordance with those instructions stipulated on any given drawdown request
by the Administrative Agent. After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article VI,
the Administrative Agent shall make same day funds in the amount of such funds
available to the Applicable Borrower by 2:00 p.m. (London time) on the date of
Borrowing, at the account specified by the Applicable Borrower in the applicable
Notice of Borrowing.

SECTION 2.03. Method of Electing Interest Periods. (a) The Advances included in
each Borrowing (other than a Swingline Loan) initially shall have the Interest
Period specified by the Applicable Borrower in the applicable Notice of
Borrowing. Thereafter, the Applicable Borrower may from time to time elect to
continue such Borrowing for a new Interest Period effective on the last day of
the then current Interest Period applicable to such Borrowing. In no event shall
any Borrower have the option to convert the Agreed Currency in which a Borrowing
is denominated to another Agreed Currency; provided that any Borrower may repay
such a Borrowing and reborrow in another Agreed Currency in accordance with this
Agreement.

 

21



--------------------------------------------------------------------------------

Each such election by the Applicable Borrower to continue Advances shall be made
by delivering a notice (a “Notice of Interest Period Election”) to the
Administrative Agent by not later than 10:00 a.m. (London time) at least three
(3) Business Days before the continuation selected in such notice is to be
effective. If the Applicable Borrower shall fail to issue a Notice of Interest
Period Election within three (3) Business Days prior to the end of any Interest
Period (unless the Applicable Borrower shall have issued a notice of prepayment
in respect of the applicable Borrowing in accordance with Section 5.12), the
Advances comprising such Borrowing shall be continued as an Advance in the same
Agreed Currency with an Interest Period of one month. A Notice of Interest
Period Election may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Borrowing; provided that (i) such
portion is allocated ratably among the Advances comprising such Borrowing and
(ii) the portion to which such Notice of Interest Period Election applies, and
the remaining portion to which it does not apply, are each a Euro Amount not
less than €10,000,000 and an integral multiple of 5,000,000 units of the
applicable currency.

(b) Each Notice of Interest Period Election shall be substantially in the form
of Exhibit 2.03 hereto and shall specify:

(i) the Borrowing (or portion thereof) to which such notice applies;

(ii) the date on which the continuation selected in such notice is to be
effective, which shall comply with subsection (a) above; and

(iii) the duration of the new Interest Period.

Each Interest Period specified in a Notice of Interest Period Election shall
comply with the provisions of the definition of Interest Period. Each Notice of
Interest Period Election shall be irrevocable when given by the Applicable
Borrower.

(c) Upon receipt of a Notice of Interest Period Election from the Applicable
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Bank of the contents thereof.

SECTION 2.04. Determination of Euro Amount; Required Payments; Termination. The
Administrative Agent will determine the Euro Amount of:

(i) any Advance, on each of the following: (i) the date of the Advance of such
Advance and (ii) each date of a continuation of such Advance pursuant to the
terms of this Agreement,

(ii) any Letter of Credit, on each of the following: (i) the date on which such
Letter of Credit is issued, (ii) the first Business Day of each calendar month
and (iii) the date of any amendment of such Letter of Credit that has the effect
of increasing the face amount thereof, and

(iii) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines the Euro Amount
as described in the preceding clauses (i) and (ii) is herein described as a
“Computation Date” with respect to each Advance for which a Euro Amount is
determined on or as of such day. If at any time the Euro Amount of the Aggregate
Revolving Credit Exposure (calculated, with respect to those Advances
denominated in an

 

22



--------------------------------------------------------------------------------

Agreed Currency other than Euro, as of the most recent Computation Date with
respect to each such Advance, and excluding cash collateralized L/C Obligations)
exceeds 105% of the Aggregate Commitments, the Borrowers shall immediately repay
Advances, repay Swingline Loans and/or cash collateralize any outstanding
Letters of Credits in an aggregate principal amount sufficient to cause the
remaining outstanding Advances, L/C Obligations (excluding cash collateralized
L/C Obligations) and Swingline Loans not to exceed the Aggregate Commitments.

SECTION 2.05. Increase in Aggregate Commitment. From time to time after the
Closing Date, the Borrowers may, at their option, seek to increase the Aggregate
Commitments by up to an aggregate amount of €100,000,000 (resulting in maximum
Aggregate Commitments of up to €300,000,000) upon at least three (3) Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such increase (which shall not be less than
€25,000,000 or such lesser amount to which the Administrative Agent may agree)
and shall certify that no Event of Default or Unmatured Event of Default has
occurred and is continuing. After delivery of such notice, the Administrative
Agent or the Borrowers, in consultation with the Administrative Agent, may offer
the increase (which may be declined by any Bank in its sole discretion) in the
total Commitments on either a ratable basis to the Banks or on a non pro-rata
basis to one or more Banks and/or to other banks or entities reasonably
acceptable to the Administrative Agent and the Borrowers. No increase in the
total Commitments shall become effective until the existing or new Banks
extending such incremental Commitment amount and the Borrowers shall have
delivered to the Administrative Agent a document in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which (i) any
such existing Bank agrees to the amount of its Commitment increase, (ii) any
such new Bank agrees to its Commitment amount and agrees to assume and accept
the obligations and rights of a Bank hereunder, (iii) the Borrowers accept such
incremental Commitments, (iv) the effective date of any increase in the
Commitments is specified and (v) the Borrowers certify that on such date the
conditions for a Credit Extension set forth in Section 6.02 are satisfied. Upon
the effectiveness of any increase in the total Commitments pursuant hereto,
(i) each Bank (new or existing) shall be deemed to have accepted an assignment
from the existing Banks, and the existing Banks shall be deemed to have made an
assignment to each new or existing Bank accepting a new or increased Commitment,
of an interest in each then outstanding Advance (in each case, on the terms and
conditions set forth in the Assignment and Acceptance) and (ii) the Swingline
Exposure and L/C Exposure of the existing and new Banks shall be automatically
adjusted such that, after giving effect to such assignments and adjustments, all
Revolving Credit Exposure hereunder is held ratably by the Banks in proportion
to their respective Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for, and substantially contemporaneously with the
payment to the assigning Banks of, the principal amount assigned plus accrued
and unpaid interest and Facility and Letter of Credit Fees. Payments received by
assigning Banks pursuant to this Section in respect of the principal amount of
any Advance shall, for purposes of Section 11.04(b) be deemed prepayments of
such Credit Extension. Any increase of the total Commitments pursuant to this
Section shall be subject to receipt by the Administrative Agent from the
Borrowers of such supplemental opinions, resolutions, certificates and other
documents as the Administrative Agent may reasonably request. No consent of any
Bank (other than the Banks agreeing to new or increased Commitments) shall be
required for any incremental Commitment provided or Advance made pursuant to
this Section 2.05.

 

23



--------------------------------------------------------------------------------

ARTICLE III.

SWINGLINE LOANS

SECTION 3.01. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Bank
may, in its sole discretion, from the date hereof until the Termination Date
make Swingline Loans denominated in Euros to the Borrowers, in an aggregate
principal amount for all Swingline Loans not to exceed €15,000,000 at any time
outstanding that will not result in (i) such Swingline Bank’s Revolving Credit
Exposure exceeding its Commitment or (ii) the Aggregate Revolving Credit
Exposure exceeding the Aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

(b) To request a Swingline Loan, the Applicable Borrower shall notify the
Administrative Agent of such request by irrevocable written notice, not later
than 12:00 noon, London Time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the Swingline Bank that is
requested to make such Swingline Loan, the requested date (which shall be a
Business Day) and amount (which shall be a Euro Amount not less than €250,000
and an integral multiple of 50,000 units of the applicable currency) of the
requested Swingline Loan. The Administrative Agent will promptly advise the
applicable Swingline Banks of any such notice received from the Applicable
Borrower. Each Swingline Bank shall make any requested Swingline Loan which, in
its sole discretion, it elects to make, available to the Applicable Borrower by
means of a credit to an account of the Applicable Borrower with the
Administrative Agent designated for such purpose by 3:00 p.m., London Time, on
the requested date of such Swingline Loan.

SECTION 3.02. Swingline Loan Participations. Any Swingline Bank may by written
notice given to the Administrative Agent require the Banks to acquire
participations in all or a portion of its Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Banks will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Bank, specifying in such notice such Bank’s
Applicable Percentage of such Swingline Loans. Each Bank hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, London time, on a Business Day no later than 5:00 p.m., London Time, on
such Business Day and if received after 12:00 noon, London Time, on a Business
Day shall mean no later than 10:00 a.m. London Time on the immediately
succeeding Business Day), to pay to the Administrative Agent, for the account of
such Swingline Bank such Bank’s Applicable Percentage of such Swingline Loans.
Each Bank acknowledges and agrees that its obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of an Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Bank shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Advances made by
such Bank (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Banks), and the Administrative Agent shall promptly pay to
such Swingline Bank the amounts so received by it from the Banks. The
Administrative Agent shall notify the Applicable Borrower of any participations
in any Swingline Loan acquired pursuant to this paragraph, and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to such Swingline Banks. Any amounts received by a Swingline Bank
from the Applicable Borrower (or other party on behalf of the Applicable
Borrower) in respect of a Swingline Loan after receipt by such Swingline Bank of
the proceeds of a sale of participations therein shall be promptly remitted to
the Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Banks that shall
have made their payments pursuant to this paragraph and to such Swingline Banks,
as their interests may appear; provided that any such payment so remitted shall
be repaid to such Swingline Bank or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Applicable
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Applicable Borrower of any
default in the payment thereof.

 

24



--------------------------------------------------------------------------------

SECTION 3.03. Replacement of a Swingline Bank.

(a) Any Swingline Bank may be replaced at any time by written agreement among
the Borrowers, the Administrative Agent, the replaced Swingline Bank and the
successor Swingline Bank. The Administrative Agent shall notify the Banks of any
such replacement of a Swingline Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid interest accrued for the
account of the replaced Swingline Bank pursuant to Section 5.07(a). From and
after the effective date of any such replacement, (x) the successor Swingline
Bank shall have all the rights and obligations of the replaced Swingline Bank
under this Agreement with respect to Swingline Loans made thereafter and
(y) references herein to the term “Swingline Bank” shall be deemed to refer to
such successor or to any previous Swingline Bank, or to such successor and all
previous Swingline Banks, as the context shall require. After the replacement of
a Swingline Bank hereunder, the replaced Swingline Bank shall remain a party
hereto and shall continue to have all the rights and obligations of a Swingline
Bank under this Agreement with respect to Swingline Loans made by it prior to
its replacement, but shall not be required to make additional Swingline Loans.

(b) Subject to the appointment and acceptance of a successor Swingline Bank, any
Swingline Bank may resign as a Swingline Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrowers and the Banks,
in which case, such Swingline Bank shall be replaced in accordance with
Section 3.03(a) above.

ARTICLE IV.

THE LETTER OF CREDIT FACILITY

SECTION 4.01. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Borrowers herein set forth, each Issuing Bank hereby severally agrees to
issue for the account of any Borrower through such Issuing Bank’s branches as it
and such Borrower may jointly agree, one or more Letters of Credit in Agreed
Currencies in accordance with this Article IV, from time to time during the
period commencing on the date hereof and ending no later than five (5) Business
Days prior to the Termination Date. On the Closing Date, each Existing Letter of
Credit shall be deemed to be a Letter of Credit issued under and governed in all
respects by the terms and conditions of this Agreement, and each Bank shall
participate in each Existing Letter of Credit in an amount equal to its
Applicable Percentage.

SECTION 4.02. Types and Amounts. No Issuing Bank shall have any obligation to
issue any Letter of Credit:

(a) if on the date of issuance, before or after giving effect to the Letter of
Credit requested hereunder, (i) the Euro Amount of Aggregate Revolving Credit
Exposure at such time would exceed the Aggregate Commitments at such time,
(ii) any Bank’s Revolving Credit Exposure would exceed its Commitment, (iii) the
aggregate outstanding amount of the L/C Obligations would exceed a Euro Amount
of €30,000,000 or (iv) the outstanding amount of the L/C Obligations of such
Issuing Bank would exceed its L/C Commitment (unless otherwise agreed in writing
by such Issuing Bank and prompt notice of such agreement is given to the
Administrative Agent);

 

25



--------------------------------------------------------------------------------

(b) which has an expiration date (or date for payment of any draft presented
thereunder) later than the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any extension thereof,
one year after such extension) and (ii) the date that is five (5) Business Days
prior to the scheduled Termination Date (provided that any Letter of Credit with
a one-year tenor may contain customary automatic renewal provisions agreed upon
by the Borrower and the applicable Issuing Bank that provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referenced in this clause (ii)); provided, however, that an Issuing
Bank may issue a Letter of Credit which has an expiration date (or date for
payment of any draft presented thereunder) later than the date which is five
(5) Business Days immediately preceding the Termination Date (such date being
the “LC Collateral Trigger Date”) so long as on or before the LC Collateral
Trigger Date the Applicable Borrower has cash collateralized such Letter of
Credit in an amount and pursuant to documentation satisfactory to the applicable
Issuing Bank (and, if such cash collateral has not been so furnished by the
Applicable Borrower prior to the LC Collateral Trigger Date, then on the LC
Collateral Trigger Date the Applicable Borrower shall deliver and pledge to the
applicable Issuing Bank such cash collateral in such amount). Notwithstanding
the foregoing, no Letter of Credit shall be issued which has an expiration date
that is more than one (1) year beyond the Termination Date; or

(c) if the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally.

SECTION 4.03. Conditions.

(a) In addition to being subject to the satisfaction of the conditions contained
in Sections 6.01 and 6.02, the obligation of an Issuing Bank to issue any Letter
of Credit is subject to the satisfaction in full of the following conditions:

(i) the Applicable Borrower shall have delivered to the applicable Issuing Bank
(with a copy to the Administrative Agent) an L/C Application in the manner
prescribed in Section 4.04, and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit or shall impose upon the Issuing Bank with
respect to any Letter of Credit any restriction or reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated) or any
unreimbursed loss, cost or expense which was not applicable, in effect and known
to the Issuing Bank as of the date of this Agreement and which the Issuing Bank
in good faith deems material to it.

(b) No Issuing Bank shall extend, renew, or amend any Letter of Credit unless
the requirements of this Section 4.03 are met as though a new Letter of Credit
were then being requested and issued.

(c) Notwithstanding anything herein to the contrary, no Issuing Bank shall have
an obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person or any activity or business in any
Sanctioned Country, in each case, in violation of applicable Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 4.04. Procedure for Issuance of Letters of Credit.

(a) Prior to the issuance of each Letter of Credit, and as a condition of such
issuance, the Applicable Borrower shall deliver to the Issuing Bank (with a copy
to the Administrative Agent) an L/C Application signed by the Applicable
Borrower, together with such other documents or items as may be required
pursuant to the terms thereof. Unless the Issuing Bank shall otherwise agree,
each Letter of Credit shall be issued no earlier than two (2) Business Days
after delivery of the foregoing documents, which delivery may be by the
Applicable Borrower to the Issuing Bank by facsimile transmission, telex or
other electronic means followed by delivery of executed originals within five
(5) days thereafter. The documents so delivered shall be in compliance with the
requirements set forth in Sections 4.02 and 4.03, and shall specify therein
(i) the stated amount of the Letter of Credit requested, (ii) the effective date
of issuance of such requested Letter of Credit, which shall be a Business Day,
(iii) the date on which such requested Letter of Credit is to expire, which
shall be a Business Day not later than five (5) Business Days prior to the
Termination Date, except as permitted in Section 4.02(ii), and (iv) the
aggregate amount of L/C Obligations which are outstanding and which will be
outstanding after giving effect to the requested Letter of Credit issuance.
Subject to the terms and conditions of Sections 4.02 and 4.03, and provided that
the applicable conditions set forth in Sections 6.01 and 6.02 shall, to the
knowledge of the Issuing Bank, have been satisfied, the Issuing Bank shall, on
the requested date, issue a Letter of Credit on behalf of the Applicable
Borrower in accordance with the Issuing Bank’s usual and customary business
practices (and a copy of such issued Letter of Credit shall be delivered by the
Issuing Bank to the Administrative Agent). In addition, any amendment of an
Existing Letter of Credit that has the effect of increasing the face amount
thereof or extending the expiration date thereof shall be deemed to be an
issuance of a new Letter of Credit and shall be subject to the requirements of
this Section 4.04.

(b) The applicable Issuing Bank shall give the Administrative Agent written or
telex notice of the issuance of a Letter of Credit; provided, however, that the
failure to provide such notice shall not result in any liability on the part of
such Issuing Bank.

(c) Notwithstanding anything contained in any L/C Application or any document
executed in connection therewith to the contrary, in the event any term or
provision of such L/C Application or other document is inconsistent with any
term or provision of this Agreement, the terms and provisions of this Agreement
shall control and prevail.

SECTION 4.05. Letter of Credit Participation. Unless a Bank shall have notified
the Issuing Bank, prior to its issuance of a Letter of Credit, that any
applicable condition precedent set forth in Sections 6.01 or 6.02 had not then
been satisfied, immediately upon the issuance of each other Letter of Credit
hereunder, each Bank shall be deemed to have automatically, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank an
undivided interest and participation in and to such Letter of Credit, the
obligations of the Applicable Borrower in respect thereof, and the liability of
such Issuing Bank thereunder (collectively, as to each Bank, an “L/C Interest”)
in an amount equal to the amount available for drawing under such Letter of
Credit multiplied by such Bank’s Applicable Percentage. Each Issuing Bank will
notify each Bank that has a Commitment promptly upon presentation to it of an
L/C Draft or upon any other draw under a Letter of Credit. On or before the
Business Day on which an Issuing Bank makes payment of each such L/C Draft or,
in the case of any other draw on a Letter of Credit, on demand by the
Administrative Agent, each Bank shall make payment to the Administrative Agent,
for the account of the applicable Issuing Bank, in immediately available funds
in an amount equal to the amount of the payment under the L/C Draft or other
draw on the Letter of Credit multiplied by such Bank’s Applicable Percentage.
Except to the extent set forth in the last sentence of

 

27



--------------------------------------------------------------------------------

this Section 4.05, the obligation of each Bank to reimburse the Issuing Banks
under this Section 4.05 shall be unconditional, continuing, irrevocable and
absolute without counterclaim or set-off; provided, however, the obligation of
each Bank shall not extend to payments made under a Letter of Credit resulting
from the Issuing Bank’s gross negligence or willful misconduct in honoring any
L/C Draft. In the event that any Bank fails to make payment to the
Administrative Agent of any amount due under this Section 4.05, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Bank hereunder
until the Administrative Agent receives such payment from such Bank or such
obligation is otherwise fully satisfied, and such Bank shall pay to the
Administrative Agent, for the account of the applicable Issuing Bank, interest
on the amount of such Bank’s outstanding obligation at an interest rate
reasonably determined by the Administrative Agent in accordance with banking
industry practices on interbank compensation; provided, however, that nothing
contained in this sentence shall relieve such Bank of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 4.05. Notwithstanding the foregoing, no Bank shall have any
reimbursement, payment or other obligation with respect to any cash
collateralized Letter of Credit issued pursuant to the proviso in
Section 4.02(b)(ii) hereof.

SECTION 4.06. Reimbursement Obligation. The Applicable Borrower agrees
unconditionally, irrevocably and absolutely to pay to the Administrative Agent,
for the account of the Banks, the amount of each drawing made under or pursuant
to a Letter of Credit issued for its account (such obligation of the Applicable
Borrower to reimburse the Administrative Agent for a drawing made under a Letter
of Credit, a “Reimbursement Obligation” with respect to such Letter of Credit)
plus all other charges and expenses with respect thereto specified in
Section 4.07 or in the applicable L/C Application. Such payment shall be made
not later than 12:00 noon, London Time, on the date that such drawing is made,
if the Applicable Borrower shall have received notice of such drawing prior to
10:00 a.m., London time, on such date, or, if such notice has not been received
by the Applicable Borrower prior to such time on such date, then not later than
12:00 noon, London time, on the Business Day immediately following the day that
the Applicable Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt. If the Applicable Borrower at any time
fails to repay a Reimbursement Obligation pursuant to this Section 4.06, the
Applicable Borrower shall be deemed to have elected to borrow under a Borrowing,
as of the date of the drawing giving rise to the Reimbursement Obligation and
equal in amount to the amount of the unpaid Reimbursement Obligation. Such
Borrowing shall be made automatically, without notice, without any requirement
to satisfy the conditions precedent otherwise applicable to a Borrowing and
without regard to minimum amounts or integral multiples of any amount otherwise
required for a Borrowing. Such Borrowing shall be comprised of Advances made by
the Banks, each Advance being in the amount of the portion of the related
drawing that shall have been funded by the applicable Bank. The proceeds of such
Borrowing shall be used to repay such Reimbursement Obligation. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

SECTION 4.07. Issuing Bank Charges. In addition to the fees described in
Section 5.04(b), the Applicable Borrower agrees to pay to each Issuing Bank,
(i) on the date of issuance of each Letter of Credit issued for its account (or
on such other date as may be agreed between the Applicable Borrower and the
applicable Issuing Bank), a fronting fee in respect of such Letter of Credit in
a separately agreed amount, and (ii) all reasonable and customary fees and other
issuance, amendment, document examination, negotiation and presentment expenses
and related charges in connection with the issuance, amendment, presentation of
L/C Drafts, and the like customarily charged by the Issuing Banks with respect
to Letters of Credit, including standard commissions, payable promptly following
delivery to the Applicable Borrower of each invoice in respect of any such
amount. The Existing Letters of Credit shall not be subject to the charges
described herein to the extent such charges are duplicative of charges paid with
respect thereto pursuant to the Existing Credit Agreement.

 

28



--------------------------------------------------------------------------------

SECTION 4.08. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 4.04(b), each Issuing Bank shall, no later than the tenth
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, amount, expiration date and the reference number of each Letter
of Credit issued by it outstanding at any time during such month and the
aggregate amount payable by each Applicable Borrower during such month. In
addition, upon the request of the Administrative Agent, each Issuing Bank shall
furnish to the Administrative Agent copies of any Letter of Credit to which the
Issuing Bank is party and such other documentation as may reasonably be
requested by the Administrative Agent. Upon the request of any Bank, the
Administrative Agent will provide to such Bank information concerning such
Letters of Credit.

SECTION 4.09. Indemnification; Exoneration.

(a) In addition to amounts payable as elsewhere provided in this Article IV, the
Applicable Borrower hereby agrees to protect, indemnify, pay and save harmless
the Administrative Agent, each Issuing Bank and each Bank from and against any
and all liabilities and costs which the Administrative Agent, such Issuing Bank
or such Bank may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit for its account other than as a result
of the gross negligence or willful misconduct of the Issuing Bank as determined
in a non-appealable judgment by a court of competent jurisdiction, or (ii) the
failure of the applicable Issuing Bank to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”).

(b) As among the Applicable Borrower, the Banks, the Administrative Agent and
the Issuing Banks, the Applicable Borrower assumes all risks of the acts and
omissions of, or misuse of each Letter of Credit by, the beneficiary of such
Letter of Credit. In furtherance and not in limitation of the foregoing, neither
the Administrative Agent, any Issuing Bank nor any Bank shall be responsible for
(unless caused by its gross negligence or willful misconduct): (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any other party in connection with the application for and issuance
of the Letters of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, facsimile, email or other
similar form of electronic transmission or otherwise; (v) errors in
interpretation of technical trade terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) the misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; and (viii) any consequences arising from causes beyond
the control of the Administrative Agent, the Issuing Banks and the Banks,
including any Governmental Acts. None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this
Section 4.09.

 

29



--------------------------------------------------------------------------------

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, put the applicable Issuing Bank, the Administrative Agent or any
Bank under any resulting liability to the Applicable Borrower or relieve the
Applicable Borrower of any of its obligations hereunder to any such Person.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 4.09 shall survive the payment in full of the Advances and other
obligations hereunder, the termination of the Letters of Credit and the
termination of this Agreement.

SECTION 4.10. Replacement and Resignation of an Issuing Bank.

(a) An Issuing Bank may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Banks of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 5.04(b). From and after the
effective date of any such replacement, (x) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (y) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit or
extend or otherwise amend any existing Letter of Credit.

(b) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrowers and the Banks, in
which case, such resigning Issuing Bank shall be replaced in accordance with
Section 4.10(a) above.

ARTICLE V.

GENERAL TERMS

SECTION 5.01. Illegality; Interest Rate Inadequate or Unfair. The obligation of
each Bank to extend an Advance on the date therefor is subject to the following:

(a) If at the time that the Administrative Agent shall seek to determine the
Eurocurrency Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Rate Advance, the Eurocurrency Screen Rate shall not be available
for such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Rate Advance for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the Eurocurrency Rate for such Interest Period
for such Eurocurrency Rate Advance; provided that if the Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes

 

30



--------------------------------------------------------------------------------

of determining the Eurocurrency Rate for such Eurocurrency Rate Advance, the
Eurocurrency Rate shall be equal to the rate determined by the Administrative
Agent in its reasonable discretion after consultation with the Borrowers and
consented to in writing by the Majority Banks (the “Alternative Rate”);
provided, however, that (i) until such time as the Alternative Rate shall be
determined and so consented to by the Majority Banks, Advances shall not be
available in such Agreed Currency and (ii) if the Alternative Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
It is hereby understood and agreed that, notwithstanding anything to the
contrary set forth in this Section 5.01(a), if at any time the conditions set
forth in Section 5.01(c)(i) or (ii) are in effect, the provisions of this
Section 5.01(a) shall no longer be applicable for any purpose of determining any
alternative rate of interest under this Agreement and Section 5.01(e) shall
instead be applicable for all purposes of determining any alternative rate of
interest under this Agreement.

(b) If, after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Lending Office) to make, maintain or fund its Advances, such Bank shall so
notify the Administrative Agent. The Administrative Agent and such Bank shall
forthwith give notice thereof to the other Banks and the Borrowers, whereupon
until such Bank notifies the Borrowers and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make (or continue) Advances shall be suspended. If such Bank
(A) shall determine that it may not lawfully continue to maintain an outstanding
Advance until the last day of the current Interest Period therefor, (B) shall so
specify in a written notice to the Applicable Borrower and the Administrative
Agent and (C) shall deliver to the Applicable Borrower and the Administrative
Agent an opinion of counsel concurring in such determination (unless three
(3) or more Banks have reached a similar determination, in which case no such
opinion shall be required), then the Applicable Borrower shall, on the last
Business Day on which such Bank may lawfully continue such Advance, repay such
Advance.

(c) If, with respect to Borrowings to consist of Advances denominated in any
Agreed Currency and having a particular Interest Period (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
upon all parties hereto) that by reason of circumstances affecting generally the
London interbank market and after using its best efforts to ascertain the
interest rate applicable to the Advances in such Agreed Currency, adequate and
reasonable means do not exist for ascertaining such applicable rate for such
Interest Period (including because the Eurocurrency Screen Rate is not available
or published on a current basis) or (ii) by the Business Day before the first
day of any Interest Period in respect of a Borrowing, the Administrative Agent
shall have received notice from the Majority Banks that after using their
respective best efforts to obtain deposits in the applicable Agreed Currency for
such Interest Period, such deposits are not available to such Banks (as such
best efforts and unavailability are conclusively certified in writing to the
Administrative Agent and the Borrowers) in the ordinary course of business in
the London interbank market in sufficient amounts to make their respective
Advances, then, in each case, the Administrative Agent shall by 12:00 Noon
(London time) on such Business Day notify the Borrowers of such event, and the
right of the Borrowers to select Advances in such Agreed Currency for such
Borrowing or any subsequent Borrowing with an Interest Period having the
duration of such Interest Period shall be suspended until the Administrative
Agent shall notify the Borrowers and the Banks that the circumstances causing
such suspension no longer exist. The obligation of the Banks to make Advances in
connection with any Notice of Borrowing that requests Advances in the applicable
Agreed Currency for an Interest Period having the duration of such affected
Interest Period shall be ineffective. In the case of an outstanding Notice of
Interest Period

 

31



--------------------------------------------------------------------------------

Election that requests Advances in the applicable Agreed Currency for an
Interest Period having the duration of such affected Interest Period at the time
any such suspension shall occur, such Notice shall be deemed to request Advances
for the next shortest (or, if no shorter Interest Period is available, the next
longest) Interest Period that is available hereunder or, if no Interest Period
is available for such Agreed Currency, such Notice shall become ineffective.

(d) If the Majority Banks shall, by 11:00 a.m. (London time) on the Business Day
before the first day of any Interest Period in respect of a Borrowing to consist
of Advances denominated in an Agreed Currency for a particular Interest Period,
notify the Administrative Agent and the Borrowers (setting forth in writing the
reasons therefor) that the Eurocurrency Rate for Advances for such Interest
Period will not adequately reflect the cost to such Banks of making or funding
their respective Advances for such Borrowing, the right of the Borrowers to
select Advances in such Agreed Currency for such Interest Period and any
subsequent request for a Borrowing in such Agreed Currency for an Interest
Period with a duration equal to that of such Interest Period shall be suspended
until the Administrative Agent shall notify the Borrowers and the Banks that the
circumstances causing such suspension no longer exist. The obligation of the
Banks to make Advances in connection with any Notice of Borrowing that requests
Advances in the applicable Agreed Currency for an Interest Period having the
duration of such affected Interest Period shall be ineffective. In the case of
an outstanding Notice of Interest Period Election that requests Advances in the
applicable Agreed Currency for an Interest Period having the duration of such
affected Interest Period at the time any such suspension shall occur, such
Notice shall be deemed to request Advances for the next shortest (or, if no
shorter Interest Period is available, the next longest) Interest Period that is
available hereunder or, if no Interest Period is available for such Agreed
Currency, such Notice shall become ineffective.

(e) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 5.01(c) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 5.01(c) have not arisen but any of (w) the supervisor for the
administrator of the Eurocurrency Screen Rate has made a public statement that
the administrator of the Eurocurrency Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the Eurocurrency
Screen Rate), (x) the administrator of the Eurocurrency Screen Rate has made a
public statement identifying a specific date after which the Eurocurrency Screen
Rate will permanently or indefinitely cease to be published by it (and there is
no successor administrator that will continue publication of the Eurocurrency
Screen Rate), (y) the supervisor for the administrator of the Eurocurrency
Screen Rate has made a public statement identifying a specific date after which
the Eurocurrency Screen Rate will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the Eurocurrency Screen
Rate or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which the
Eurocurrency Screen Rate may no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrowers shall endeavor to
establish an alternate rate of interest to the Eurocurrency Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Eurocurrency Margin); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 11.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest (along with the amendment to
this Agreement giving effect to the changes hereto in respect of such alternate
rate of interest) is provided to the Banks, a written notice from the Majority

 

32



--------------------------------------------------------------------------------

Banks stating that such Majority Banks object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
Section 5.01(e) (but, (A) in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 5.01(e), only to the extent the Eurocurrency Screen Rate for such
Interest Period is not available or published at such time on a current basis
and (B) in the case of the circumstances described in clause (ii)(z) of the
first sentence of this Section 5.01(e), only to the extent the specific date
referred to in such clause has occurred), (x) any Notice of Interest Period
Election that requests continuation of any Advance as a Eurocurrency Rate
Advance shall be ineffective and (y) any Notice of Borrowing that requests a
Eurocurrency Rate Advance shall be ineffective.

SECTION 5.02. Effect of Notice of Borrowing; Maximum Number of Borrowings.

(a) Subject to Section 5.01, each Notice of Borrowing and Notice of Interest
Period Election shall be in writing and be irrevocable and binding on the
Applicable Borrower.

(b) A Notice of Borrowing shall be rejected by the Administrative Agent, and the
Banks shall have no obligation to extend any Advances that may be requested in
such Notice of Borrowing, if after giving effect to the Borrowing requested in
such Notice of Borrowing there would then be more than ten (10) Borrowings
outstanding (excluding Swingline Loans).

SECTION 5.03. Effect of Failure to Borrow or Fund. (a) The Applicable Borrower
shall indemnify each Bank against all direct out-of-pocket losses and reasonable
expenses incurred by such Bank as a result of any failure by such Borrower to
fulfill on or before the date specified for a Borrowing the applicable
conditions set forth in Article VI to the extent of all direct out-of-pocket
losses and reasonable expenses incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date. The Applicable Borrower
shall not be liable to any Bank under this Section 5.03(a) with respect to
consequential damages or loss of anticipated profits arising or incurred by such
Bank in connection with the Applicable Borrower’s failure to fulfill timely the
applicable conditions set forth in Article VI.

(b) Unless the Administrative Agent shall have received notice from a Bank prior
to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with the
terms of Section 2.02 and the Administrative Agent may, in reliance upon such
assumption make available to the Applicable Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such ratable portion available to the Administrative Agent, such Bank and the
Applicable Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Applicable
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Applicable Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Bank, at
an interest rate reasonably determined by the Administrative Agent in accordance
with banking industry practices on interbank compensation. If such Bank shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Bank’s Advance as part of such Borrowing for
purposes of this Agreement.

(c) The failure of any Bank to make any Advance required to be made by it as
part of any Borrowing shall not relieve any other Bank of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Bank shall
be responsible for the failure of any other Bank to make the Advance to be made
by such other Bank on the date of any Borrowing.

 

33



--------------------------------------------------------------------------------

SECTION 5.04. Fees and Certain Credit Rating Determinations. (a) Facility Fees.
Each Borrower agrees to pay to the Administrative Agent for the ratable account
of the Banks a facility fee (the “Facility Fee”) based on the average daily
amount of each Bank’s portion of the Aggregate Commitments (whether used or
unused) and, after the termination of the Commitments, upon each Bank’s
Applicable Percentage of any remaining outstanding Revolving Credit Exposure, in
each case in accordance with Schedule 5.

The Facility Fee shall begin accruing on the date hereof and shall be payable
quarterly, in arrears, not later than the fifteenth (15th) day following the
last day of each January, April, July and October, on the Termination Date and,
if applicable, thereafter on demand; provided that if any Bank ceases to be a
party hereto prior to the Termination Date, accrued and unpaid Facility Fees
payable to such Bank shall be paid on the date such Bank’s Commitment is reduced
to zero. Each Borrower shall pay its pro-rata (determined based on the number of
Borrowers, i.e., initially 50% each) share of the Facility Fee when due.

(b) Letter of Credit Fees. In addition to the fees described in Section 4.07,
the Applicable Borrower agrees to pay to the Administrative Agent for the
account of each Bank a letter of credit fee (the “Letter of Credit Fee”), in
respect of any period, at the Letter of Credit Fee Rate on the average daily
aggregate amount of such Bank’s L/C Exposure in respect of Letters of Credit
issued for such Borrower’s account and outstanding during such period.

Accrued and unpaid Letter of Credit Fees shall be payable, in arrears, (i) on
the fifteenth (15th) day following the last day of each January, April, July and
October, (ii) on the Termination Date and (iii) thereafter on demand; provided
that (a) if any Bank ceases to be a party hereto prior to the Termination Date,
accrued and unpaid Letter of Credit Fees payable to such Bank shall be paid on
the date such Bank’s Commitment is reduced to zero; and (b) if any Letter of
Credit is cash collateralized pursuant to Section 4.02(b) (a “Collateralized
LC”), then accrued and unpaid Letter of Credit Fees on such Collateralized LC
shall not be payable on the Termination Date, but shall continue to be payable
as provided in clause (i) above and also shall be payable on the date of the
expiration or termination of such Collateralized LC.

SECTION 5.05. Reduction of the Commitments. The Borrowers may, upon at least
three (3) Business Days’ written notice to the Administrative Agent (received
not later than 10:00 a.m. (London time)), terminate in whole or reduce ratably
in part the respective Commitments of the Banks on a permanent basis; provided
that (i) any such reduction shall not cause the Aggregate Commitments to be less
than the Aggregate Revolving Credit Exposure at such time, and (ii) in the case
of any partial reduction of the Commitments, such partial reduction shall be in
an aggregate amount not less than the lesser of (A) €10,000,000 (or an integral
multiple of €5,000,000 in excess thereof) and (B) the amount by which the
Aggregate Commitments exceed the Aggregate Revolving Credit Exposure at such
time. Such notice of termination or reduction may be conditioned on the
effectiveness of other credit facilities, an acquisition, investment, Change of
Control or any other financing or sale transaction.

SECTION 5.06. Repayment. The Applicable Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Bank the then
unpaid principal amount of each Advance (other than a Swingline Loan) made to
such Borrower on the Termination Date and (ii) to the Administrative Agent for
the account of the applicable Swingline Banks the then unpaid principal amount
of each Swingline Loan made to such Borrower on the earlier of the Termination
Date and the fifth Business Days after such Swingline Loan is made; provided
that on each date that a Borrowing is made, the Applicable Borrower shall repay
all Swingline Loans then outstanding and the proceeds of any such Borrowing
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.

 

34



--------------------------------------------------------------------------------

SECTION 5.07. Interest.

(a) The Applicable Borrower shall pay interest on the unpaid principal amount of
each Advance (other than a Swingline Loan or Section 4.06 Advance) made to it by
each Bank from the date of such Advance until such principal amount shall be
paid in full at a rate per annum equal at all times during each Interest Period
for such Advance to the Eurocurrency Rate for such Interest Period plus the
Applicable Margin (such rate to change when and as the Applicable Margin
changes), payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three (3) months, on the date
during such Interest Period that occurs three (3) months after the first day of
such Interest Period, and, in the case of each Bank, on the date such Bank’s
Commitment shall be reduced to zero. The Applicable Borrower shall pay interest
on the unpaid principal amount of each Swingline Loan (or Section 4.06 Advance)
made to it from the date of such Swingline Loan (or Section 4.06 Advance) until
such principal amount shall be paid in full at a rate per annum equal to the
Overnight LIBO Rate (or, solely with respect to Swingline Loans, prior to the
Banks funding their participations in such Swingline Loan, at such other rate as
may be agreed between the Applicable Borrower and the applicable Swingline
Bank). Interest pursuant to the preceding sentence shall be paid quarterly in
arrears on the last day of January, April, July and October and at final
maturity (whether due to acceleration or otherwise) and thereafter upon demand.

(b) The interest rates provided for in this Agreement, including this
Section 5.07, are minimum interest rates. When entering into this Credit
Agreement, the parties have assumed that the interest payable at the rates set
out in this Section 5.07 or in other Sections of this Agreement is not and will
not become subject to Swiss Withholding Tax. Notwithstanding that the parties do
not anticipate that any payment of interest will be subject to Swiss Withholding
Tax, they agree that, in the event that Swiss Withholding Tax should be imposed
on interest payments, the payment of interest due by a Swiss Borrower shall, in
line with and subject to Section 5.07, including any limitations therein and any
obligations thereunder, be increased to an amount which (after making any
deduction of the Non-Refundable Portion (as defined below) of the Swiss
Withholding Tax) results in a payment to each Bank entitled to such payment of
an amount equal to the payment which would have been due had no deduction of the
Swiss Withholding Tax been required. For this purpose, the Swiss Withholding Tax
shall be calculated on the full grossed-up interest amount. For the purposes of
this Section, “Non-Refundable Portion” shall mean the Swiss Withholding Tax at
the standard rate (being, as at the date hereof, 35%) unless a tax ruling issued
by the Swiss Federal Tax Administration (SFTA) confirms that, in relation to a
specific Bank based on an applicable double tax treaty, the Non-Refundable
Portion is a specified lower rate in which case such lower rate shall be applied
in relation to such Bank. Each Swiss Borrower shall provide to the
Administrative Agent the documents required by law or applicable double taxation
treaties for the Bank to claim a refund of any Swiss Withholding Tax so
deducted.

SECTION 5.08. Additional Interest on Advances.

(a) The Applicable Borrower shall pay to each Bank, so long as such Bank shall
be required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Advance of such Bank
made to such Borrower, from the date of such Advance until such principal amount
is paid in full, at an interest rate per annum equal at all times during the
Interest Period for such Advance to the remainder obtained by subtracting
(i) the Eurocurrency Rate for such Interest Period from (ii) the rate obtained
by dividing the applicable rate referred to in clause (i) above by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Bank for
such Interest Period, payable on each date on which interest is payable on such
Advance.

 

35



--------------------------------------------------------------------------------

(b) For so long as any Bank is required to make special deposits with or comply
with reserve assets, liquidity, cash margin or other requirements of any
monetary or other authority (including any such requirement imposed by the Bank
of England, the Financial Services Authority, the European Central Bank, any
other central bank or the European System of Central Banks, but excluding
requirements reflected in the Eurocurrency Rate Reserve Percentage) in respect
of any of such Bank’s Advances, such Bank shall be entitled to require the
Applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Bank’s Advances to it subject to such requirements, additional
interest on such Advance at a rate per annum specified by such Bank to be the
actual cost to such Bank of complying with such requirements in relation to such
Advance.

(c) Any additional interest owed to a Bank pursuant to subsection (a) or (b)
above shall be determined by such Bank (and the amount so determined shall be
prima facie evidence of the amount owed pursuant to the applicable subsection,
which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Bank under agreements having provisions similar to this Section 5.08
after consideration of such factors as such Bank then reasonably determines to
be relevant) and such Bank shall deliver written notice thereof to the
Applicable Borrower through the Administrative Agent; provided that in the case
of any such required reserves, special deposits or other requirements referred
to in subsection (a) or (b) above that are imposed after the date of this
Agreement, the Applicable Borrower shall not be required to compensate a Bank
pursuant to this Section for any additional interest incurred more than 120 days
prior to the date that such Bank notifies the Applicable Borrower of such
required reserves, special deposits or other requirements and of such Bank’s
intention to claim compensation therefor; provided, further that, if any of the
above referenced requirements are retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.
Any amount payable to a Bank pursuant to this Section 5.08 shall be paid to the
Administrative Agent for the account of such Bank.

SECTION 5.09. Interest on Overdue Principal. If any amount of principal is not
paid when due (whether at stated maturity, by acceleration or otherwise), that
amount of principal shall bear interest, from the date on which such amount is
due until such amount is paid in full, payable on demand, at a rate per annum
equal at all times to two percent (2%) per annum above the Eurocurrency Rate
plus the Applicable Margin in effect from time to time.

SECTION 5.10. Interest Rate Determinations. The Administrative Agent shall give
prompt notice to the Borrowers and the Banks of any applicable interest rate
determined by the Administrative Agent for purposes of Section 5.07.

SECTION 5.11. Performance of Banks’ Obligations. Each Bank shall use
commercially reasonable efforts to keep apprised of all events and circumstances
(a) that would excuse or prohibit such Bank from performing its obligation to
make Advances hereunder pursuant to Section 5.01(a) or (b) that would permit
such Bank to demand additional interest or increased costs pursuant to
Section 5.08 or Section 5.13 or (c) that would permit the Administrative Agent
or the Majority Banks pursuant to Section 11.13 to denominate an Advance in Euro
rather than the applicable Agreed Currency. Such Bank shall, as soon as
practicable after becoming aware of any such event or circumstance, use
commercially reasonable efforts, to the extent permitted by law, to perform its
obligations to make Advances through another office or lending office, and with
respect to increased costs or additional interest, to reduce such increased
costs or additional interest (if the use of such other office or lending office
or such reduction would not adversely affect the performance of such obligations
or repayment of the Advances or result in, in any material respect, any
increased cost, loss, liability or other material disadvantage to such Bank in
such Bank’s reasonable judgment), in either case if by taking the action
contemplated by the foregoing, such event or circumstance would cease to exist.

 

36



--------------------------------------------------------------------------------

SECTION 5.12. Optional Prepayments. (a) Any Borrower may prepay Borrowings
without penalty upon written notice to the Administrative Agent, given not later
than 9:00 a.m. (London time) (or, with respect to Swingline Loans, 11:00 a.m.
(London time) on the proposed date of prepayment (which shall be a Business
Day), stating in such notice the proposed date and aggregate principal amount of
the prepayment, and if such notice is given, the Applicable Borrower shall
prepay the outstanding principal amount of the Advances made as part of the same
Borrowing in whole or in part (and if in part, in an aggregate Euro Amount not
less than €10,000,000 and an integral multiple of €5,000,000), or, with respect
to Swingline Loans, in an aggregate amount not less than €1,000,000 and an
integral multiple of 500,000 units of the applicable currency) by paying the
principal amount to be prepaid together with accrued interest thereon and other
amounts then due and owing with respect to such Borrowing, if any, hereunder to
the date of prepayment; provided that if any Borrowing made pursuant to
Section 4.06 does not meet the minimum amount or integral multiple requirements
for prepayments set forth above, then the next prepayment pursuant to this
Section 5.12 shall be in an amount that will cause each outstanding Borrowing
(other than any Swingline Loan) to be in an aggregate Euro Amount not less than
€10,000,000 and an integral multiple of 5,000,000 units of the applicable
currency. Such notice of prepayment may be conditioned on the effectiveness of
other credit facilities, an acquisition, investment, Change of Control or any
other financing or sale transaction. Each such optional prepayment shall be
applied to prepay ratably the Advances of the several Banks included in such
Borrowing. If a Borrower prepays any Borrowing on any day other than the last
day of an Interest Period therefor, such Borrower shall reimburse each Bank for
any losses, costs and expenses contemplated in Section 11.04(b).

(b) Upon receipt of a notice of prepayment pursuant to this Section 5.12, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s ratable share, if any, of such prepayment.

SECTION 5.13. Increased Costs.

Subject to Section 5.11, if, after the date of this Agreement, any of the
following (a “Change in Law”) shall occur:

(a) due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
either (x) there shall be any increase in the cost to any Bank of agreeing or
committing to make or making, funding or maintaining any Advances (including any
participations in Swingline Loans) hereunder or issuing or participating in any
Letter of Credit or (y) any Recipient shall be subject to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(b) either (i) the introduction of or any change in or in the interpretation of
any law, rule, regulation or guideline adopted after the date hereof and arising
out of the July 1988 report of the Basel Committee on Banking Regulation and
Supervisory Practices entitled “International Convergence of Capital Measurement
and Capital Standards” or (ii) compliance by any Bank with any law or
regulation, or with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), affects or
would

 

37



--------------------------------------------------------------------------------

affect the amount of capital or liquidity required or expected to be maintained
by such Bank or any corporation controlling such Bank and such Bank determines
that the amount of such capital or liquidity is increased by or based upon the
existence of such Bank’s commitment to lend hereunder and other commitments of
this type, or upon the making or funding of its Advances (including any
participations in Swingline Loans) hereunder or upon the issuing or maintaining
of its L/C Interest hereunder,

then the Borrowers shall from time to time, upon written demand by such Bank
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Bank, within 120 days after such
written demand, additional amounts sufficient to (i) in the case of any of the
events described in clause (a) above, reimburse such Bank for such increased
cost, such increased cost to be determined by such Bank using its customary
methods therefor (and, if such Bank uses from time to time more than one such
method, the method chosen for application hereunder shall be that method which
most accurately determines such increased cost), and (ii) in the case of any of
the events described in clause (b) above, compensate such Bank in light of such
circumstances, to the extent such Bank reasonably determines such increase in
capital or liquidity to be allocable to the existence of such Bank’s commitment
to lend or maintain Advances or to issue or maintain its L/C Interests
hereunder. A certificate as to any such amount (demonstrating, in reasonable
detail, the calculations used by such Bank to determine such amount), submitted
to the Borrowers and the Administrative Agent by such Bank, shall be prima facie
evidence thereof. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued or implemented.

Failure or delay on the part of any Bank or Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Bank’s or Issuing
Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Bank or Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than 120 days prior to
the date that such Bank or Issuing Bank, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Bank’s or Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 5.14. Payments and Computations. (a) The Applicable Borrower shall make
each payment hereunder not later than 12:00 noon (London time) on the day when
due and, with respect to principal of or interest on any Advance, in the
currency in which such Advance was made to the Applicable Borrower, in such
funds as are then customary for settlement of international transactions in such
currency and without set-off, counterclaim or other deduction. All other
payments made hereunder shall be payable in immediately available funds in Euro.
All payments hereunder shall be made to the Administrative Agent at (except as
set forth in the next sentence) the Administrative Agent’s address specified in
Section 11.02, or at any other Lending Office of the Administrative Agent
specified in writing by the Administrative Agent to the Applicable Borrower,
and, in the case of Borrowings, shall be applied ratably by the Administrative
Agent among the Banks. The Administrative Agent is hereby authorized to charge
the Applicable Borrower’s account with the Administrative Agent, after notice to
the Applicable Borrower of the amount to be charged, for each payment of
principal, interest and fees as such

 

38



--------------------------------------------------------------------------------

payment becomes due. The Administrative Agent will promptly thereafter cause to
be distributed like funds relating to such payment ratably (in accordance with
all like obligations then due and payable to which such payment relates) to the
Banks for the account of their respective Lending Offices, and like funds
relating to the payment of any other amount payable to any Bank, to such Bank
for the account of its Lending Office, in each case to be applied in accordance
with the terms of this Agreement.

(b) Notwithstanding the foregoing provisions of this Section 5.14, if, after the
making of any Advance in any currency other than Euro, currency control or
exchange regulations are imposed in the country that issued such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Applicable Borrower is not able to
make payment to the Administrative Agent for the account of the Banks in such
Original Currency, then all payments to be made by the Applicable Borrower
hereunder in such currency shall instead be made when due in Euro in an amount
equal to the Euro Amount (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Applicable Borrower take all
risks of the imposition of any such currency control or exchange regulations.

(c) All calculations of interest, Facility Fees and Letter of Credit Fees shall
be made on the basis of a year of 360 days (or, in the case of any Agreed
Currency other than Euro, on the basis of the convention customarily applicable
to such currency), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Administrative Agent of
an interest rate hereunder shall be conclusive and binding for all purposes in
the absence of manifest error.

(d) Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, Facility Fees and Letter of
Credit Fees, as the case may be. If such extension would cause such payment with
respect to an Advance to be made in the next following calendar month, such
payment shall be made on the immediately preceding applicable Business Day and
the period of time during which such payment would have been outstanding but for
compliance with this provision shall not be included in the computation of
payment of interest with respect thereto.

(e) Unless the Administrative Agent shall have received notice from the a
Borrower prior to the date on which any payment by such Borrower is due to the
Banks hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due to such Bank. If and to the extent
such Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at an interest rate
determined by the Administrative Agent in accordance with banking industry
practices on interbank compensation.

SECTION 5.15. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable withholding agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then

 

39



--------------------------------------------------------------------------------

the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Loan Parties shall jointly and severally indemnify each Recipient,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Applicable Borrower by a Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Bank, shall be conclusive absent manifest error.

(d) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 11.06 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. Each Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 5.15, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Bank,
if reasonably requested by such Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Borrower or the Administrative Agent as will enable such
Borrower or the Administrative Agent to determine whether or not such Bank is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.15(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.

 

40



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower:

(A) any Bank that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals (or
copies that meet the requirements of the Code, United States Treasury
Regulations and official IRS guidance) of IRS Form W-9 certifying that such Bank
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals (or copies that meet the
requirements of the Code, United States Treasury Regulations and official IRS
guidance) of IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance)of IRS Form W-8ECI;

(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals (or copies that meet the requirements
of the Code, United States Treasury Regulations and official IRS guidance) of
IRS Form W-8BEN or W-8BEN-E; or

 

41



--------------------------------------------------------------------------------

(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals (or copies that meet the requirements of the Code, United States
Treasury Regulations and official IRS guidance) of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Bank is a partnership and one or more
direct or indirect partners of such Foreign Bank are claiming the portfolio
interest exemption, such Foreign Bank may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals (or copies that meet the requirements of the Code,
United States Treasury Regulations and official IRS guidance) of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
`in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii) Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Any Bank claiming additional amounts payable pursuant to this Section 5.15
shall (at the reasonable request of the Applicable Borrower) use reasonable
efforts to change the jurisdiction of its office or Lending Office if the making
of such change would avoid the need for, or reduce the amount of, any additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Bank, subject such Bank to any unreimbursed costs or expense and would not
be otherwise materially disadvantageous to such Bank. The Applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such actions.

 

42



--------------------------------------------------------------------------------

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.15 (including additional amounts paid pursuant to
this Section 5.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 5.15 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 5.15(h), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 5.15(h) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 5.15(h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this Section 5.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all other obligations under any Loan
Document.

(j) Notwithstanding anything to the contrary in this Agreement, the obligations
of any Swiss Borrower and the rights of the Recipient under this Agreement or
any other Loan Document are subject to the following limitations:

(i) If and to the extent the guarantees or any other indemnity or security given
by the Swiss Borrower under this Agreement or any other Loan Document guarantees
or secures obligations of any of its (direct or indirect) parent companies
(upstream security) or sister companies (cross-stream security) (the “Upstream
or Cross-Stream Guaranteed Obligations”) and if and to the extent using the
proceeds from the enforcement of the guarantees or any other indemnity or
security interest granted by the Swiss Borrower to discharge the Upstream or
Cross-Stream Guaranteed Obligations would constitute a repayment of capital
(Einlagerückgewähr/Kapitalrückzahlung), a violation of the legally protected
reserves (gesetzlich geschützte Reserven) or the payment of a (constructive)
dividend (Gewinnausschüttung) under Swiss corporate law, the proceeds from the
enforcement of the guarantees or any other indemnity or security interest to be
used to discharge the Upstream or Cross-Stream Guaranteed Obligations shall be
limited to the maximum amount of the Swiss Borrower’s freely disposable
shareholder equity at the time of enforcement (the “Maximum Amount”); provided
that such limitation is required under the applicable law at that time;
provided, further, that such limitation shall not free the Swiss Borrower from
its obligations in excess of the Maximum Amount, but merely postpone the
performance date of those obligations until such time or times as performance is
again permitted under then applicable law. This Maximum Amount of freely
disposable shareholder equity shall be determined in accordance with Swiss law
and applicable Swiss accounting principles, and, if and to the extent required
by applicable Swiss law, shall be confirmed by the auditors of the Swiss
Borrower on the basis of an interim audited balance sheet as of that time.

 

43



--------------------------------------------------------------------------------

(ii) In respect of Upstream or Cross-Stream Guaranteed Obligations, the Swiss
Borrower shall, as concerns the proceeds resulting from the enforcement of the
guarantees or any other indemnity or security interest granted under this
Agreement or any other Loan Document, if and to the extent required by
applicable law in force at the relevant time:

(A) use best endeavors that such payment or enforcement proceeds can be used to
discharge Upstream or Cross-Stream Guaranteed Obligations without deduction of
Swiss Withholding Tax by discharging the liability to such tax by notification
pursuant to applicable law rather than payment of the tax;

(B) if the notification procedure pursuant to sub-paragraph (a) above does not
apply, deduct the Swiss Withholding Tax at such rate (currently 35% at the date
of this Agreement) as is in force from time to time from any such payment or
enforcement proceeds used to discharge Upstream or Cross-Stream Guaranteed
Obligations, and pay, without delay, any such taxes deducted to the Swiss
Federal Tax Administration;

(C) notify the Administrative Agent that such notification or, as the case may
be, deduction has been made, and provide the Administrative Agent with evidence
that such a notification of the Swiss Federal Tax Administration has been made
or, as the case may be, such taxes deducted have been paid to the Swiss Federal
Tax Administration; and

(D) in the case of a deduction of Swiss Withholding Tax, use its best efforts to
ensure that any person, which is entitled to a full or partial refund of the
Swiss Withholding Tax deducted from such payment or enforcement proceeds, will,
as soon as possible after such deduction, (i) request a refund of the Swiss
Withholding Tax under applicable law (including tax treaties), and (ii) pay to
the Administrative Agent upon receipt any amount so refunded.

(iii) The Swiss Borrower shall promptly take and promptly cause to be taken any
action, including the following:

(A) the passing of any shareholders’ resolutions to approve the payment or use
of the enforcement proceeds, which may be required as a matter of Swiss
mandatory law in force at the time of the enforcement of the guarantees, any
other indemnity or the security interest in order to allow a prompt payment or
use of the enforcement proceeds;

(B) preparation of up-to-date audited balance sheet of the Swiss Borrower;

(C) confirmation of the auditors of the Swiss Borrower that the relevant amount
represents the Maximum Amount;

(D) conversion of restricted reserves into profits and reserves freely available
for the distribution as dividends (to the extent permitted by mandatory Swiss
law);

 

44



--------------------------------------------------------------------------------

(E) revaluation of hidden reserves (to the extent permitted by mandatory Swiss
law);

(F) to the extent permitted by applicable law, Swiss accounting standards and
the Loan Documents, write-up or realize any of its assets that are shown in its
balance sheet with a book value that is significantly lower than the market
value of the assets, in case of realization, however, only if such assets are
not necessary for the Swiss Borrower’s business (nicht betriebsnotwendig); and

(G) all such other measures necessary or useful to allow the Swiss Borrower to
make payments or use enforcement proceeds as agreed hereunder with a minimum of
limitations.

SECTION 5.16. Noteless Agreement; Evidence of Indebtedness. (a) Each Bank shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Bank resulting from each Advance made
by such Bank to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Bank by such Borrower from time
hereunder.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Advance made to each Borrower hereunder, the Agreed
Currency in which such Advance is denominated and the Interest Period with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Applicable Borrower to each Bank hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Applicable Borrower and each Bank’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to subsections
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Advances therein recorded; provided, however, that the failure of the
Administrative Agent or any Bank to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Applicable Borrower to
repay its Borrowings in accordance with their terms.

(d) Any Bank may request that its Advances to a Borrower be evidenced by a
promissory note (each a “Note”). In such event, such Borrower shall prepare,
execute and deliver to such Bank a Note or separate Notes evidencing such
Advances, at such Bank’s request, payable to such Bank in a form or forms
supplied by the Administrative Agent. Thereafter, the Advances evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 11.06) be represented by one or more Notes
payable to the payee named therein or any assignee pursuant to Section 11.06,
except to the extent that any such Bank or assignee subsequently returns any
such Note for cancellation and requests that such Advances once again be
evidenced as described in subsections (a) and (b) above.

SECTION 5.17. Sharing of Payments, Etc. Except for payments made pursuant to
Section 5.18, if any Bank shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of principal of or interest on any Advance (including any participation
in a Swingline Loan) made by it or any L/C Interest in excess of its ratable
share of all payments obtained by Banks on account of, as applicable, principal
of or interest on the Advances (including any participation in a Swingline Loan)
comprising the Borrowing to which such Advance relates or in respect of the
Letter of Credit to which such L/C Interest relates, such Bank shall forthwith
purchase from the other Banks which shall then have Advances (including any
participation in a Swingline Loan) outstanding comprising a part of such
Borrowing participations in the Advances

 

45



--------------------------------------------------------------------------------

(including any participation in a Swingline Loan) comprising a part of such
Borrowing (or, as applicable, purchase from the other Banks participations in
the Swingline Loans or L/C Interests in the related Letter of Credit) as shall
be necessary to cause such purchasing Bank to share the excess payment (net of
any expenses which may be incurred by such Bank in obtaining or preserving such
excess payment) ratably with respect to such Borrowing or Letter of Credit with
each of such other Banks. If all or any portion of such excess payment is
thereafter recovered from such purchasing Bank, such purchase from each selling
Bank shall be rescinded and such selling Bank shall repay to the purchasing Bank
the purchase price to the extent of such recovery together with an amount equal
to such selling Bank’s ratable share (according to the proportion of (i) the
amount of such selling Bank’s required repayment to (ii) the total amount so
recovered from the purchasing Bank) of any interest or other amount paid or
payable by the purchasing Bank in respect of the total amount so recovered. The
Borrowers agree that any Bank so purchasing a participation from another Bank
pursuant to this Section 5.17 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Bank were the direct creditor of each
Applicable Borrower in the amount of such participation. Nothing contained
herein shall require any Bank to exercise any right it may have of set-off,
bankers’ lien, counterclaim or similar right or shall affect the right of any
Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of an Applicable Borrower not
evidenced by this Agreement or the Notes. If under any applicable bankruptcy,
insolvency or other similar law, any Bank obtains a secured claim in lieu of a
set-off or other payment to which this Section 5.17 would apply, such Bank
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Banks entitled under this
Section 5.17 to share in the benefits of any recovery on such secured claim.

SECTION 5.18. Termination and Prepayment with Respect to Any Bank. (a) In
addition to the right of the Borrowers to terminate in whole or reduce ratably
the unused portion of the Commitments as described in Section 5.05 and the right
of the Borrowers to ratably prepay Advances (including any participation in a
Swingline Loan) as described in Section 5.12, the Borrowers shall have the right
to terminate the unused portion of the Commitment of any Bank and to prepay all
outstanding Advances made by such Bank in the manner described in this
Section 5.18 if a Bank becomes a Defaulting Bank or a Non-Consenting Bank or if
any Borrower shall have received notice (a “Special Notice”) that such Bank
(i) cannot extend an Advance in any Agreed Currency and shall exercise its
rights pursuant to Section 5.01(a), (ii) claims additional interest pursuant to
Section 5.08, (iii) claims reimbursement for increased costs or reduced returns
pursuant to Section 5.13, (iv) claims reimbursement for Taxes pursuant to
Section 5.15 or (v) elects not to make an Advance in the applicable Agreed
Currency pursuant to Section 11.13.

(b) Upon receipt by a Borrower of a Special Notice from any Bank or upon a Bank
becoming a Defaulting Bank or a Non-Consenting Bank, the Borrowers may elect to
terminate the unused portion of the Commitment of such Bank by giving notice
thereof (a “Termination Notice”) to such Bank and to the Administrative Agent as
follows: (1) in the case of a Non-Consenting Bank or a Bank which delivers a
Special Notice, on or before the thirtieth day following the date such Bank
becomes a Non-Consenting Bank or delivers such Special Notice, or (2) in the
case of a Defaulting Bank, after the date such Bank becomes a Defaulting Bank
and while it remains a Defaulting Bank, in each case specifying therein (i) the
name of such Bank (a “Terminated Bank”), (ii) the proposed effective date of
termination (“Bank Termination Date”) of the unused portion of such Terminated
Bank’s Commitment, which date shall not in any event be less than five
(5) Business Days following the date of such Termination Notice, and (iii) one
or more commercial banks (each, a “Successor Bank”), each such Successor Bank
(x) having a combined capital, surplus (or its equivalent) and undivided profits
in an amount not less than U.S. $500,000,000 (or its equivalent in another
currency) or (y) consented to by the Issuing Banks, the Swingline Banks and the
Administrative Agent, in each case whose consent shall not be unreasonably
withheld, conditioned or delayed, which Successor Bank or Successor Banks shall
have agreed, in the aggregate, to succeed to the entire Commitment of such
Terminated Bank on the Bank Termination Date.

 

46



--------------------------------------------------------------------------------

(c) Unless the Borrowers shall have elected, as evidenced by their Termination
Notice, to prepay all the Advances (including any participation in a Swingline
Loan) made by a Terminated Bank outstanding as of the Bank Termination Date, any
Advance (including any participation in a Swingline Loan) (each a “TB Advance”)
made by such Terminated Bank having an Interest Period ending after the Bank
Termination Date shall remain outstanding until the last day of such Interest
Period (unless required to be paid earlier in accordance with the terms of this
Agreement). On the last day of the then current Interest Period in respect of
each TB Advance, the Successor Bank shall extend an Advance to the Applicable
Borrower in a principal amount corresponding to such TB Advance, and having an
Interest Period of the type specified in the Notice of Interest Period Election
that would otherwise have applied to such TB Advance, and the proceeds of such
Advance from the Successor Bank shall be used by the Applicable Borrower to
repay such TB Advance to the Terminated Bank. The Successor Bank or Successor
Banks specified by the Borrowers in a Termination Notice shall have agreed,
prior to the Bank Termination Date, to succeed, in the aggregate, to the entire
Commitment of such Terminated Bank on the Bank Termination Date which succession
shall, with respect to the unused portion of such Terminated Bank’s Commitment
as of such Bank Termination Date, become effective as of the Bank Termination
Date and, with respect to the remaining portion of such Terminated Bank’s
Commitment, become effective as and when such Terminated Bank’s Advances
(including any participation in a Swingline Loan) are repaid.

(d) If the Borrowers shall have elected, as evidenced by their Termination
Notice, to prepay all the Advances (including any participation in a Swingline
Loan) made by a Terminated Bank outstanding as of the Bank Termination Date, the
Successor Bank or Successor Banks shall in the aggregate extend to each
Applicable Borrower, on the Bank Termination Date, Advances (including any
participation in a Swingline Loan) (with interest at a rate to be agreed upon by
the Applicable Borrower and each Successor Bank) corresponding in respective
amounts to each Advance being prepaid as of such date, each of which Advances
shall have an Interest Period beginning on the Bank Termination Date and ending
on the last day of the Interest Period of the Advance being prepaid to which it
corresponds.

(e) Each such termination pursuant to this Section 5.18 shall be effective on
the Bank Termination Date proposed by the Borrowers in the related Termination
Notice if (i) no Event of Default shall have occurred prior to such date and be
continuing on such date, (ii) in the event the Borrowers shall have elected to
prepay all Advances (including any participation in a Swingline Loan) made by
such Terminated Bank outstanding as of such date, (A) each Applicable Borrower
shall have prepaid the outstanding aggregate amount of all Advances made by the
Terminated Bank, together with accrued interest and accrued fees to such date on
the amount prepaid and all other amounts payable to such Bank as of such date
and (B) the Successor Bank or Successor Banks shall have extended to the
Applicable Borrowers Advances equal in aggregate amount to the Advances of the
Terminated Bank being prepaid as required pursuant to Section 5.18(d), and
(iii) the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the Successor Bank or Successor
Banks shall have agreed in the aggregate to succeed to the entire Commitment of
the Terminated Bank in accordance with this Section 5.18. On a Bank Termination
Date, the applicable Successor Bank (or Successor Banks, as applicable) shall
succeed to the L/C Interests of the Terminated Bank, and the Terminated Bank
shall thereafter cease to have any L/C Interest or any participation in, or
liability for any drawings made under, any Letter of Credit.

 

47



--------------------------------------------------------------------------------

(f) Subject to subsection (e) above, on the Bank Termination Date, (i) each
Successor Bank shall become a party to this Agreement as if such Successor Bank
shall have been named on the signature pages hereof, and such Successor Bank
shall have all the rights and obligations of a “Bank” hereunder and (ii) the
Terminated Bank shall have no further Commitment under this Agreement (other
than with respect to Advances, if any, made by such Bank which remain
outstanding after such date) and shall no longer be a “Bank” under this
Agreement for any purpose (other than with respect to Advances made by such Bank
which remain outstanding after such date) except insofar as it shall be entitled
to any payment or indemnification, or be obligated to make any indemnification,
on account of any event which shall have occurred, or any right or liability
which shall have arisen, on or prior to the date of repayment of such
outstanding Advances (including any participation in a Swingline Loan). The
termination of any Bank’s Commitment and the prepayment of such Bank’s Advances
pursuant to this Section 5.18 shall not relieve or satisfy the obligations of
any Borrower to make any such prepayments free and clear of all Indemnified
Taxes, to reimburse such Bank for all Other Taxes and for all increased costs
pursuant to Section 5.13, or to comply with all other terms and conditions of
this Agreement (including Section 11.04).

SECTION 5.19. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) Fees shall cease to accrue on the unfunded Commitment of such Defaulting
Bank pursuant to Section 5.04(a). Each Defaulting Bank shall be entitled to
receive Letter of Credit Fees under Section 5.04(b) for any period during which
such Bank is a Defaulting Bank only to the extent allocable to its L/C Exposure
of the stated amount of Letters of Credit for which it has provided cash
collateral to the Administrative Agent.

(b) The Commitments and Revolving Credit Exposure of such Defaulting Bank shall
not be included in determining whether the Majority Banks have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 11.01) which requires Majority Banks consent.

(c) All or any part of any Swingline Exposure or L/C Exposure shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Applicable Percentages but only to the extent such reallocation does not cause
any non-Defaulting Bank to exceed its Commitment; provided that if such
reallocation cannot, or can only partially, be effected, one or more Borrowers
shall, without prejudice to any right or remedy available to any Borrower
hereunder or under law, within two Business Days following notice by the
Administrative Agent (x) first, prepay such Swingline Exposure, and (y) second,
cash collateralize for the benefit of each Issuing Bank such Borrower’s
obligations corresponding to such Defaulting Bank’s L/C Exposure (after giving
effect to any partial reallocation described in this clause (c)) in accordance
with the procedures set forth in Section 9.02 for so long as such L/C Exposure
is outstanding. Notwithstanding the foregoing, reallocation of Swingline
Exposure or L/C Exposure in accordance with the terms of this Agreement shall
not constitute a waiver or release of claims against any such Defaulting Bank.

(d) If a Borrower cash collateralizes any portion of such Defaulting Bank’s L/C
Exposure to such Borrower pursuant to clause (c) above, such Borrower shall not
be required to pay any fees to such Defaulting Bank pursuant to Section 5.04(b)
with respect to such Defaulting Bank’s L/C Exposure during the period such
Defaulting Bank’s L/C Exposure is so cash collateralized.

(e) If the L/C Exposure of the non-Defaulting Banks are reallocated pursuant to
clause (c) above, then the fees payable to the Banks pursuant to Sections
5.04(a) and (b) shall be adjusted in accordance with such non-Defaulting Banks’
Applicable Percentages.

 

48



--------------------------------------------------------------------------------

(f) If all or any portion of such Defaulting Bank’s L/C Exposure is neither cash
collateralized nor reallocated pursuant to clause (c) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Bank
hereunder, all Facility Fees that otherwise would have been payable to such
Defaulting Bank (solely with respect to the portion of such Defaulting Bank’s
Commitment that was utilized by such L/C Exposure) and Letter of Credit Fees
payable under Section 5.04(b) with respect to such Defaulting Bank’s L/C
Exposure shall be payable, on a pro rata basis, to the Issuing Banks until each
such L/C Exposure is cash collateralized and/or reallocated.

(g) So long as such Bank is a Defaulting Bank, no Swingline Banks shall be
required to fund any Swingline Loan and the Issuing Banks shall not be required
to issue, amend or increase any Letter of Credit, unless, in each case, the
applicable Swingline Bank or Issuing Bank is satisfied that the related exposure
will be 100% covered by the non-Defaulting Banks, cash collateral provided
pursuant to clause fifth of Section 5.19(h) below and/or cash collateral
provided by any Borrower in accordance with Section 5.19(c).

(h) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Bank pursuant to
Section 11.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Swingline Bank or Issuing Bank hereunder; third, to cash collateralize the
Issuing Banks’ exposure with respect to such Defaulting Bank; fourth as the
Borrowers may request (so long as no Event of Default or Unmatured Event of
Default exists), to the funding of any Advance in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the
Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Bank’s potential future funding obligations with
respect to Advances under this Agreement and (y) cash collateralize the Issuing
Banks’ future exposure with respect to such Defaulting Bank with respect to
future Letters of Credit issued under this Agreement; sixth, to the payment of
any amounts owing to the Banks, the Swingline Banks or the Issuing Banks as a
result of any judgment of a court of competent jurisdiction obtained by any
Bank, the Swingline Banks or the Issuing Banks against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default or Unmatured Event of Default exists, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement; and eighth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
a payment of the principal amount of any Advances or Reimbursement Obligations
in respect of which such Defaulting Bank has not fully funded its proportionate
share, and (y) such Advances were made or the related Letters of Credit were
issued at a time when the conditions set forth in Section 6.02 were satisfied or
waived, such payment shall be applied solely to pay the Advances of, and
Reimbursement Obligations owed to, all non-Defaulting Banks on a pro rata basis
prior to being applied to the payment of any Advances of, or Reimbursement
Obligations owed to, such Defaulting Bank until such time as all Advances and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Banks pro rata in accordance with the Commitments without giving
effect to Section 5.19(c). Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank shall be deemed paid to and redirected by such Defaulting Bank,
and each Bank irrevocably consents hereto.

 

49



--------------------------------------------------------------------------------

(i) In the event that the Administrative Agent, the Borrowers, each Swingline
Bank and each Issuing Bank agree that a Defaulting Bank has adequately remedied
all matters that caused such Bank to be a Defaulting Bank, then the Swingline
Exposure and the L/C Exposure shall be readjusted to reflect the inclusion of
such Bank’s Commitment and on such date such Bank shall purchase at par such of
the Advances of the other Banks (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Advances in accordance with its Applicable Percentage.

(j) The Borrowers may terminate the unused amount of the Commitment of any Bank
that is a Defaulting Bank upon not less than three Business Days’ prior notice
to the Administrative Agent (which shall promptly notify the Banks thereof), and
in such event the provisions of Section 5.19(c) will apply to all amounts
thereafter paid by the Borrowers for the account of such Defaulting Bank under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim any Borrower, the Administrative Agent, any Issuing Bank,
any Swingline Bank or any Bank may have against such Defaulting Bank.

SECTION 5.20. Additional Borrowers. The Guarantor may, at any time or from time
to time, designate one or more Wholly-Owned Subsidiaries of the Guarantor as an
additional “Borrower” hereunder by furnishing to the Administrative Agent a
Designation Letter in duplicate, duly completed and executed by the Guarantor
and such Wholly-Owned Subsidiary, together with such legal opinions, corporate
certificates and other documents and KYC information relating to the proposed
additional Borrower as the Administrative Agent (or in the case of KYC
information, the applicable Bank) shall reasonably request. Upon any such
designation of a Wholly-Owned Subsidiary of the Guarantor, the delivery of the
documents described in the preceding sentence and the approval of such
designation by the Administrative Agent and each Bank, such Subsidiary shall be
a “Borrower” hereunder (with all the related rights and obligations) and shall
be entitled to request and receive Advances, Letters of Credit and Swingline
Loans on and subject to the terms and conditions of, and to the extent provided
in, this Agreement.

SECTION 5.21. Resignation of a Borrower. Any Borrower may cease to be a
“Borrower” by furnishing to the Administrative Agent a notice stating that such
Borrower resigns as a Borrower hereunder; provided that (a) no Borrower may
resign at any time that such Borrower has any outstanding Advances or L/C
Obligations; (b) concurrently with any such resignation, the applicable Borrower
shall pay (or one of more other Borrowers shall agree to assume the obligation
to pay) all accrued and unpaid Facility Fees, Letter of Credit Fees and other
amounts payable by such Borrower hereunder; (c) notwithstanding any such
resignation, no Borrower that ceases to be a party hereto shall be released from
its obligations under any provision hereof that is stated to survive termination
hereof; and (d) there shall always be at least one Borrower hereunder.

ARTICLE VI.

CONDITIONS PRECEDENT

SECTION 6.01. Conditions Precedent to Effectiveness of Agreement. The
effectiveness of this Agreement and the obligation of each Bank to make its
initial Advance or for an Issuing Bank to issue the initial Letter of Credit
hereunder (whichever shall first be requested by a Borrower) is subject to the
condition precedent that the Administrative Agent shall have received all of the
following:

(a) The Guaranty of the Guarantor, duly executed by the Guarantor in favor of
the Administrative Agent and the Banks.

 

50



--------------------------------------------------------------------------------

(b) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the Loan Documents to which it will be party, and of all
documents evidencing other necessary organizational action with respect to such
Loan Documents.

(c) A certificate of the Secretary or an Assistant Secretary (or other
appropriate officer, director, manager or other representative) of each Loan
Party, in each case certifying the names and true signatures of the officers or
other representatives of such Loan Party authorized to sign the Loan Documents
to which it will be party and the other documents or certificates to be
delivered pursuant to this Agreement. Baxter Healthcare SA shall deliver a copy
of an English translation of an excerpt of the Commercial Register for the
Canton of Zurich-Main Register with respect to Baxter Healthcare SA.

(d) A certificate, signed by the chief financial officer of the Guarantor or
another officer of Guarantor acceptable to Administrative Agent, stating that as
of the date hereof (i) all representations and warranties in this Agreement and
in the Guaranty are correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if any such
representation or warranty is qualified by materiality or material adverse
effect, it is true and correct in all respects) as of such earlier date, (ii) no
Event of Default or Unmatured Event of Default has occurred and is continuing
and (iii) there are no unreimbursed drawings under any Existing Letter of
Credit.

(e) A customary opinion of (i) United States counsel to the Loan Parties,
(ii) Swiss counsel to Baxter Healthcare SA and (iii) Belgian counsel to Baxter
World Trade SPRL, each opinion in form and substance reasonably satisfactory to
the Administrative Agent.

(f) (i) At least three (3) Business Days prior to the Closing Date, all
documentation and other information regarding the Borrowers that any Bank has
requested in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, to the extent requested in
writing of the Borrowers at least ten (10) Business Days prior to the Closing
Date and (ii) to the extent any Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least three (3) Business Days
prior to the Closing Date, any Bank that has requested, in a written notice to
the Borrowers at least ten (10) Business Days prior to the Closing Date, a
Beneficial Ownership Certification in relation to the Borrowers shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Bank of its signature page to this Agreement, the
condition set forth in this clause (f) shall be deemed to be satisfied).

(g) The Banks, the Administrative Agent and the Mandated Lead Arrangers shall
have received all fees required to be paid, and all expenses for which invoices
have been presented at least two Business Days prior to the Closing Date, on the
Closing Date.

(h) The Guarantor shall have paid (or shall concurrently pay) all amounts owing
under the Existing US Facility (other than contingent reimbursement obligations
with respect to Existing Letters of Credit).

(i) All commitments under the Existing Euro Facility shall have been (or shall
concurrently be) terminated and all amounts owing thereunder (other than
contingent reimbursement obligations with respect to letters of credit deemed
reissued under a successor credit agreement) shall have been (or shall
concurrently be) paid in full.

 

51



--------------------------------------------------------------------------------

SECTION 6.02. Conditions Precedent to Each Credit Extension. The obligation of
each Bank to make any Credit Extension (including the initial Credit Extension
but excluding any continuation of any Advance) shall be subject to the
additional conditions precedent that on the date of such Credit Extension,
immediately before and after giving effect to such Credit Extension (and, in the
case of a Borrowing, to the application of proceeds therefrom) the following
statements shall be true (and each of (a) the giving of a Notice of Borrowing
and the acceptance by the Applicable Borrower of the proceeds of such Borrowing
and (b) the submission of a request for issuance of a Letter of Credit shall be
deemed to constitute a representation and warranty by the Applicable Borrower
that on the date of the applicable Credit Extension, immediately before and
after giving effect thereto (and, in the case of a Borrowing, to the application
of the proceeds therefrom), such statements are true):

(i) The representations and warranties contained in Section 7.01 (other than
subsection (h) thereof) and in Section 11 of the Guaranty (other than
subsections (e)(i), (f) and (g) thereof) are correct in all material respects
(or, if any such representation or warranty is qualified by materiality or
material adverse effect, it is true and correct in all respects) on and as of
the date of such Credit Extension as though made on and as of such date (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case, they shall be true and correct in all material
respects (or, if any such representation or warranty is qualified by materiality
or material adverse effect, it is true and correct in all respects) as of such
earlier date);

(ii) No event has occurred and is continuing, or would result from such Credit
Extension (or, in the case of a Borrowing, from the application of the proceeds
therefrom), which constitutes an Event of Default or an Unmatured Event of
Default; and

(iii) The Aggregate Revolving Credit Exposure at such time does not exceed the
Aggregate Commitments at such time.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) Corporate Existence and Standing. Such Borrower is duly organized, validly
existing and, to the extent such concept is relevant, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
such Borrower. Each Swiss Borrower is in compliance with the Swiss Non-Bank
Rules. For the purposes of this Section 7.01, each Swiss Borrower shall assume
that the aggregate number of Banks under this Agreement which are Swiss
Non-Qualifying Lenders is ten (10).

(b) Authorization; No Violation. The execution, delivery and performance by such
Borrower of this Agreement and the Notes are within such Borrower’s
organizational powers, have been duly authorized by all necessary corporate
action, and do not contravene (i) such Borrower’s organizational documents or
(ii) any law or any contractual restriction binding on or affecting such
Borrower, except in the case of this clause (ii) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial condition or operations of such
Borrower.

 

52



--------------------------------------------------------------------------------

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by such Borrower of
this Agreement or any Note.

(d) Validity. This Agreement is, and any Notes when delivered by such Borrower
will be, the legal, valid and binding obligations of such Borrower enforceable
against such Borrower in accordance with their respective terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(e) Litigation. Except as disclosed by the Guarantor in its SEC filings prior to
the date hereof (which, for the avoidance of doubt shall include the Specified
Matters), there is no pending or, to the knowledge of such Borrower, threatened
in writing action or proceeding affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, (i) which has
a reasonable probability of being adversely determined and if adversely
determined would reasonably be expected to have a material adverse effect on the
financial condition or operations of such Borrower or (ii) which if adversely
determined would reasonably be expected to affect the legality, validity or
enforceability of this Agreement or any Note to be delivered by such Borrower.

(f) Investment Company Act. Such Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(g) Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
as a substantial part of its activities in the business of purchasing or
carrying Margin Stock. The value of the Margin Stock owned directly or
indirectly by such Borrower or any Subsidiary which is subject to any
arrangement (as such term is used in Section 221.2(g) of Regulation U issued by
the Board) hereunder is less than an amount equal to twenty-five percent (25%)
of the value of all assets of such Borrower and/or such Subsidiary subject to
such arrangement.

(h) Environmental Matters. The operations of such Borrower comply in all
material respects with all Environmental Laws, the noncompliance with which
would materially adversely affect the financial condition or operations of such
Borrower.

(i) Disclosure. As of the Closing Date, to the best knowledge of such Borrower,
the information included in the Beneficial Ownership Certification provided on
or prior to the Closing Date to any Bank in connection with this Agreement is
true and correct in all respects.

(j) EEA Financial Institutions. Such Borrower is not an EEA Financial
Institution.

SECTION 7.02. Representations and Warranties of the Banks. Each Bank represents
and warrants that (a) such Bank is a Swiss Qualifying Lender and (b) such Bank
shall not assign, participate or otherwise transfer any part of its Commitment
or its Advances to any entity that is not a Swiss Qualifying Lender provided
that no Event of Default has occurred and is continuing.

 

53



--------------------------------------------------------------------------------

ARTICLE VIII.

COVENANTS

SECTION 8.01. Affirmative Covenants of the Borrowers. So long as any Advance
shall remain unpaid, any L/C Obligations shall remain outstanding or any Bank
shall have any Commitment, each Borrower will:

(a) Payment of Taxes, Etc. Pay and discharge, before the same shall become
delinquent, (i) all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income, profit or property, and (ii) all lawful
claims which, if unpaid, might by law become a lien upon its property; provided,
however, that such Borrower shall not be required to pay or discharge any such
tax, assessment, charge or claim (A) which is being contested in good faith and
by proper proceedings and with respect to which such Borrower shall have
established appropriate reserves in accordance with Applicable Accounting
Principles or (B) if the non-payment thereof is not materially adverse to the
financial condition or operations of such Borrower.

(b) Maintenance of Insurance. Maintain (after giving effect to any
self-insurance) insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
(or, as applicable, self-insure in a manner and to an extent not inconsistent
with conventions observed by) companies engaged in similar businesses and owning
similar properties in the same general areas in which such Borrower operates,
except in each case where failure to not maintain would not materially adversely
affect the financial condition or operations of such Borrower.

(c) Preservation of Existence, Etc. Preserve and maintain its organizational
existence, rights and franchises, except as otherwise permitted by Section 8.02;
provided, however, that such Borrower shall not be required to preserve any
right or franchise if the Board of Directors of such Borrower shall determine
that the preservation thereof is no longer desirable in the conduct of business
of such Borrower and that the loss thereof is not materially adverse to the
financial condition or operations of such Borrower.

(d) Compliance with Laws, Etc. Comply with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which would materially adversely affect
the financial condition or operations of such Borrower, it being acknowledged
that any non-compliance by either Borrower with the requirements of applicable
laws, rules, regulations and orders of Governmental Authorities (if any) arising
directly out of, or directly relating to, the Specified Matters and occurring
prior to the date hereof shall not be deemed to materially adversely affect the
financial condition or operations of such Borrower. Each Swiss Borrower shall at
all times comply with the Swiss Non-Bank Rules. For the purposes of this
Section 8.01, each Swiss Borrower shall assume that the aggregate number of
Banks under this Agreement which are not Swiss Qualifying Lenders is ten (10).

(e) Keeping of Books. Except as disclosed by the Guarantor in its SEC filings
prior to the date hereof (which, for the avoidance of doubt shall include the
Specified Matters), keep proper books of record and account, in which full and
correct entries in all material respects shall be made of all financial
transactions and the assets and business of such Borrower in accordance with
Applicable Accounting Principles.

 

54



--------------------------------------------------------------------------------

(f) Reporting Requirements. Furnish to the Administrative Agent:

(i) as soon as possible, and in any event within five (5) Business Days after
any Borrower shall become aware of the occurrence of each Event of Default or
Unmatured Event of Default, which Event of Default or event is continuing on the
date of such statement, a statement of the chief financial officer of such
Borrower or another officer of such Borrower acceptable to Administrative Agent
setting forth details of such Event of Default or event and the action which
such Borrower proposes to take with respect thereto; provided, however, that
such Borrower shall not be obligated to take the foregoing actions to the extent
that the Guarantor has already complied with Section 12(a)(v) of the Guaranty
with respect to such occurrence or event; and

(ii) (x) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Bank for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act and the Beneficial Ownership Regulation and
(y) promptly following any change in the information provided in the Beneficial
Ownership Certification delivered to any Bank (if any) that would result in a
change to the list of beneficial owners identified in such certification,
written notice of such change.

(g) Use of Proceeds. Use the proceeds of Borrowings made under or Letters of
Credit issued in accordance with this Agreement for general corporate purposes
not in violation of any Regulation of the Board (including Regulation U and X of
the Board (the “Margin Regulations”)).

SECTION 8.02. Negative Covenants of the Borrowers. So long as any Advance shall
remain unpaid, any L/C Obligations shall remain outstanding or any Bank shall
have any Commitment, each Borrower agrees that it will not merge or consolidate
with or into, or Transfer Assets to, any Person, except that such Borrower may
merge or consolidate with any Person so long as (y) immediately after giving
effect to such transaction, no event shall have occurred and be continuing which
constitutes an Event of Default or Unmatured Event of Default and (z) in the
case of any merger or consolidation to which such Borrower shall be a party, the
survivor of such merger or consolidation shall be a Borrower.

For purposes of this Section 8.02: “Transfer Assets” means, when referring to a
Borrower, the conveyance, transfer, lease or other disposition (whether in one
transaction or in a series of transactions) of all or substantially all of the
assets of such Borrower or of such Borrower and its Subsidiaries considered as a
whole.

ARTICLE IX.

EVENTS OF DEFAULT

SECTION 9.01. Events of Default. If any of the following events (each, an “Event
of Default,” and, collectively, “Events of Default”) shall occur and be
continuing:

(a) Any Borrower shall fail to (i) pay any installment of interest on any
Advance or any Facility Fee payable under Section 5.04(a) or any Letter of
Credit Fee payable under Section 4.07 or Section 5.04(b) in each case when due
and such default continues for five (5) Business Days, or (ii) pay any amount of
principal of any Advance or any Reimbursement Obligation when due; or

(b) Any representation or warranty made or deemed made by any Borrower (or any
of its officers) or the Guarantor (or any of its officers) in connection with
any of the Loan Documents or any Advance or Letter of Credit shall prove to have
been incorrect in any material respect (or, if any such representation or
warranty is qualified by materiality or material adverse effect, in any respect)
when made or deemed made; or

 

55



--------------------------------------------------------------------------------

(c) The Guarantor shall fail to perform or observe any term, covenant or
agreement contained in Section 12(h) or 12(j) of the Guaranty on its part to be
performed or observed and such failure shall remain unremedied on the earlier to
occur of (i) or (ii): (i) the date thirty (30) days after the Guarantor shall
have become aware of such failure or (ii) the date that financial statements of
the Guarantor shall be available from which it may be reasonably ascertained
that such failure to perform or observe such term, covenant or agreement shall
have occurred. For purposes of clause (ii) above, the date that any financial
statements shall be deemed available shall be the date on which the Guarantor
shall file (or, if earlier, the date the Guarantor shall have been required to
file) such financial statements with the SEC as part of any report required to
be filed pursuant to the Exchange Act; or

(d) Any Borrower or the Guarantor, as applicable, shall (i) fail to perform or
observe, or shall breach, any other term, covenant or agreement contained in any
of the Loan Documents on its part to be performed or observed (other than those
failures or breaches referred to in subsections (a), (b), (c), (d)(ii) or
(d)(iii) of this Section 9.01) and any such failure or breach shall remain
unremedied for thirty (30) days after written notice thereof has been given to
the Borrowers by the Administrative Agent at the request of any Bank; (ii) fail
to perform or observe Section 8.02 or Section 12(m) of the Guaranty or request
any Advance or use the proceeds thereof in a manner resulting in a breach of
Section 12(k) of the Guaranty; or (iii) fail to perform or observe
Section 8.01(g) and such failure shall remain unremedied for fifteen (15) days
after the occurrence thereof; or

(e) (x) The Guarantor or any Material Subsidiary shall fail to pay any amount of
principal of, interest on or premium with respect to, any Debt (other than that
evidenced by this Agreement) of the Guarantor or such Subsidiary when due
(whether at scheduled maturity or by required prepayment, acceleration, demand
or otherwise) which Debt is outstanding under one or more instruments or
agreements in an aggregate principal amount not less than $250,000,000 and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or (y) any Debt in an
aggregate principal amount not less than $250,000,000 shall become due prior to
its scheduled maturity or shall be declared to be due and payable, or required
to be prepaid (other than by a scheduled prepayment), prior to the stated
maturity thereof, provided that this clause (y) shall not apply to any of the
following: (1) secured Debt that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Debt or a casualty or
similar event, (2) any change of control offer made within 60 days after an
acquisition with respect to, and effectuated pursuant to, Debt of an acquired
business, (3) any default under Debt of an acquired business if such default is
cured, or such Debt is repaid, within 60 days after the acquisition of such
business so long as no other creditor accelerates or commences any kind of
enforcement action in respect of such Debt, (4) mandatory prepayment
requirements arising from the receipt of net cash proceeds from debt,
dispositions (including casualty losses, governmental takings and other
involuntary dispositions), equity issuances or excess cash flow, in each case
pursuant to Debt of an acquired business, (5) prepayments required by the terms
of Debt as a result of customary provisions in respect of illegality,
replacement of lenders and gross-up provisions for Taxes, increased costs,
capital adequacy and other similar customary requirements, (6) any voluntary
prepayment, redemption or other satisfaction of Debt that becomes mandatory in
accordance with the terms of such Debt solely as the result of the Guarantor or
any Material Subsidiary delivering a prepayment, redemption or similar notice
with respect to such prepayment, redemption or other satisfaction and (7) any
special mandatory redemption or similar provision; or

 

56



--------------------------------------------------------------------------------

(f) The Guarantor or any Material Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Guarantor or
any Material Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or the
Guarantor or any such Material Subsidiary shall take corporate action to
authorize any of the actions set forth above in this subsection (f); provided
that, in the case of any such proceeding filed or commenced against the
Guarantor or any Material Subsidiary, such event shall not constitute an “Event
of Default” hereunder unless either (i) the same shall have remained undismissed
or unstayed for a period of sixty (60) days, (ii) an order for relief shall have
been entered against the Guarantor or such Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect or (iii) the Guarantor or such
Material Subsidiary shall have taken corporate action consenting to, approving
or acquiescing in the commencement or maintenance of such proceeding or
(iv) without prejudice to any other provisions of this Article IX, any of the
following occurs in respect of a Swiss Borrower: the occurrence of any event or
procedure in relation to a Swiss Borrower which is analogous to those listed in
the preceding clause (a) and elsewhere in this clause (f) of this Section 9.01
including, inter alia “Zahlungsunfähigkeit” (inability to pay its debts),
“Zahlungseinstellung” (suspending making payments), or “Überschuldung” within
the meaning of art. 725 and art. 820 para. 1 of the Swiss Federal Code of
Obligations (CO) (over-indebtedness, i.e. liabilities not covered by the
assets), duty of filing of the balance sheet with the judge due to
over-indebtedness or insolvency pursuant to art. 725a and art. 820 para. 1 CO,
“Konkurseröffnung und Konkurs” (declaration of bankruptcy and bankruptcy),
“Nachlassverfahren” (composition with creditors) including in particular
“Nachlassstundung” (moratorium) and proceedings regarding “Nachlassvertrag”
(composition agreements) and “Notstundung” (emergency moratorium), proceedings
regarding “Fälligkeitsaufschub” (postponement of maturity), “Konkursaufschub /
Gesellschaftsrechtliches Moratorium” (postponement of the opening of bankruptcy;
moratorium proceedings) pursuant to art. 725a or art. 820 para. 2 CO,
notification of the judge of a capital loss or over-indebtedness under these
provisions and “Auflösung / Liquidation” (dissolution/liquidation); or

(g) Any judgment or order for the payment of money shall be rendered against the
Guarantor or any Material Subsidiary and (i) there shall be any period of sixty
(60) consecutive days, in the case of a judgment or order rendered or entered by
a court during which a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect, and (ii) the amount of
such judgment or order, when aggregated with the amount of all other such
judgments and orders described in this subsection (g), shall exceed $250,000,000
(exclusive of the amount thereof covered by insurance, provided that the
insurance carrier has acknowledged coverage); provided that the rendering of any
such judgment or order shall not constitute an Unmatured Event of Default; or

(h) Either (i) the PBGC shall institute proceedings under Section 4042 of ERISA
to terminate any Plan and such Plan shall have an Unfunded Liability in an
amount in excess of $250,000,000 at such time or (ii) withdrawal liability shall
be assessed against the Guarantor or any Material Subsidiary in connection with
any Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such withdrawal liability shall be an amount in excess of $250,000,000; or

(i) The Guaranty shall cease to be in full force and effect in accordance with
the terms thereof or shall cease to give the Administrative Agent the rights,
powers and privileges purported to be created thereby; or the Guarantor shall
assert the invalidity of the Guaranty or shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty and such default shall continue beyond any
grace period specifically applicable thereto pursuant to the terms of the
Guaranty; or

(j) A Change of Control shall occur;

 

57



--------------------------------------------------------------------------------

then, in any such event but subject to the next sentence, the Administrative
Agent may with the consent of the Majority Banks, and shall at the request of
the Majority Banks, by notice to the Borrowers and the Guarantor, (i) declare
the obligation of each Bank to make Advances and the obligation of each Issuing
Bank to issue Letters of Credit hereunder to be terminated, whereupon the same
shall forthwith terminate, (ii) declare the entire unpaid principal amount of
the Advances, all interest accrued and unpaid thereon and all other amounts
payable under this Agreement (including Reimbursement Obligations) to be
forthwith due and payable, whereupon the Advances, all such accrued interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers and (iii) demand delivery of, and
promptly following such demand each applicable Borrower shall deliver and pledge
to the Administrative Agent (or another Bank selected by such Borrower) for the
benefit of the Banks, cash or other collateral of a type satisfactory to the
Majority Banks and having a value, as determined by the Administrative Agent,
equal to the aggregate undrawn face amount of the Letters of Credit issued for
the account of such Borrower and then outstanding and all fees and other amounts
then due from such Borrower hereunder. In the event of the occurrence of an
Event of Default under Section 9.01(f), (A) the obligation of each Bank to make
Advances and the obligation of each Issuing Bank to issue Letters of Credit
hereunder shall automatically be terminated and (B) the Advances, all such
interest and all such amounts (including Reimbursement Obligations) shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrowers.

SECTION 9.02. Cash Collateral. Any cash collateral delivered pursuant to
Section 9.01 in respect of the outstanding Letters of Credit shall be held by
the Administrative Agent or the applicable Bank in a separate interest-bearing
account appropriately designated as a cash collateral account in relation to
this Agreement and the Letters of Credit and retained by and under the control
of the Administrative Agent or the applicable Bank for the benefit of all of the
Banks and the Issuing Banks as collateral security for the applicable Borrower’s
obligations in respect of this Agreement and each Letter of Credit issued for
the account of such Borrower. Amounts held in such account shall be applied on
the direction of the Administrative Agent to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit issued for the
account of such Borrower, or if no such reimbursement is required, to payment of
such of the other obligations due and owing by such Borrower hereunder as the
Administrative Agent shall determine. If no Event of Default shall be
continuing, amounts remaining in any cash collateral account established
pursuant to this Section 9.02 which are not to be applied to reimburse an
Issuing Bank for amounts actually paid or to be paid by such Issuing Bank in
respect of a Letter of Credit or to payment of such of the other obligations due
and owing hereunder shall be promptly returned to the Applicable Borrower upon
the Applicable Borrower’s request therefor.

ARTICLE X.

THE ADMINISTRATIVE AGENT

SECTION 10.01. Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Banks and such instructions shall be
binding upon all Banks and all holders of Notes. The Administrative Agent shall
not be required to take any action which exposes it to personal liability or
which is contrary to this Agreement or applicable law and shall not be subject
to any fiduciary duties. The Administrative Agent shall be permitted from time
to time to designate one or more of its Affiliates to perform the duties to be
performed by the Administrative Agent hereunder with respect to Advances and
Borrowings denominated in Agreed Currencies other than Euro. The provisions of
this Article X shall apply to any such Affiliate mutatis mutandis.

 

58



--------------------------------------------------------------------------------

SECTION 10.02. Duties and Obligations. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by it or them under or in connection with this
Agreement except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, (i) the Administrative Agent
may treat the payee of any Note as the holder thereof unless and until the
Administrative Agent receives written notice of the assignment thereof signed by
such payee and the Administrative Agent receives the written agreement of the
assignee that such assignee is bound hereby as it would have been if it had been
an original Bank party hereto, in each case in form satisfactory to the
Administrative Agent, (ii) the Administrative Agent may consult with legal
counsel (including counsel for the Borrowers), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, and (iii) the Administrative Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by electronic
mail or facsimile) believed by it to be genuine and signed or sent by the proper
party or parties or by acting upon any representation or warranty of any
Borrower made or deemed to be made hereunder. Further, the Administrative Agent
(A) makes no warranty or representation to any Bank and shall not be responsible
to any Bank for the accuracy or completeness of any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement, (B) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrowers or to inspect the property (including the
books and records) of any Borrower, and (C) shall not be responsible to any Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto.

SECTION 10.03. Administrative Agent and Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent, in its separate capacity as a Bank, shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Administrative Agent; and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated, include the Administrative
Agent in its separate capacity as a Bank. The Administrative Agent, in its
separate capacity as a Bank, and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, participate in Letters of Credit
issued to and generally engage in any kind of business with, any Borrower, any
Subsidiary and any Person which may do business with or own securities of any
Borrower or any Subsidiary, all as if it were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.

SECTION 10.04. Bank Credit Decision. Each Bank agrees that it has itself been,
and will continue to be, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of the Borrowers. Accordingly, each Bank
confirms to the Administrative Agent that such Bank has not relied, and will not
hereafter rely, on the Administrative Agent, or any other Bank, (i) to check or
inquire on its behalf into the adequacy, accuracy or completeness of any
information provided by any Borrower under or in connection with this Agreement
or the transactions herein contemplated (whether or not such information has
been or is hereafter distributed to such Bank by the Administrative Agent), (ii)
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of any Borrower or
(iii) in entering into this Agreement or in making its own credit decisions with
respect to the taking or not taking of any action under this Agreement.

 

59



--------------------------------------------------------------------------------

SECTION 10.05. Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Applicable Borrower) ratably
according to the respective principal amounts of the Commitments then held by
each of them (or if the Commitments have at the time been terminated, ratably
according to the respective Euro Amounts of their Advances then outstanding),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, each Bank agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification or amendment of
this Agreement or preservation of any rights of the Administrative Agent or the
Banks under, or the enforcement (whether through negotiations, legal proceedings
or otherwise) of, or legal advice in respect of rights or responsibilities
under, this Agreement, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.

SECTION 10.06. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs and other provisions of this Article X shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facility provided for herein as well as
activities as Administrative Agent.

SECTION 10.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the
Borrowers. Upon any such resignation of the Administrative Agent, the Majority
Banks shall have the right to appoint a successor Administrative Agent to assume
the position as Administrative Agent of the retiring Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be either a Bank hereunder or a commercial
bank organized or licensed under the laws of the United States or of any state
thereof and having a combined capital and surplus of at least $500,000,000 (or
its equivalent in another currency). The Borrowers shall have the right to
approve any successor Administrative Agent, which approval shall not be
unreasonably withheld (in all such cases the Borrowers shall be entitled to take
into account their past and then existing commercial banking relationships,
among other things); provided that if an Event of Default shall have occurred,
such right of the Borrowers to approve the successor Administrative Agent shall
be suspended during the continuance of such Event of Default. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

 

60



--------------------------------------------------------------------------------

SECTION 10.08. Syndication Agents and Mandated Lead Arrangers. None of the Banks
identified on the cover page or signature pages of this Agreement as a
“Syndication Agent” or a “Mandated Lead Arranger” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Banks as such. Each Bank acknowledges that it has not
relied, and will not rely, on any of the Banks identified as Syndication Agents
or as Mandated Lead Arrangers in deciding to enter into this Agreement or in
taking or refraining from taking any action hereunder or pursuant hereto.

SECTION 10.09. Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Banks and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Banks, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any Bank
that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Banks, each of the Issuing Banks and each of the Borrowers hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY MANDATED LEAD ARRANGER, ANY
SYNDICATION AGENT, OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY BANK, ANY ISSUING
BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET
OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT THAT SUCH

 

61



--------------------------------------------------------------------------------

LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH APPLICABLE PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY APPLICABLE PARTY HAVE ANY
LIABILITY TO ANY BORROWER, ANY BANK, ANY ISSUING BANK OR ANY OTHER PERSON FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES).

(d) Each Bank and each Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Bank for purposes of the Loan Documents. Each Bank and each Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Bank’s or such
Issuing Bank’s (as applicable) email address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such email address.

(e) Each of the Banks, the Issuing Banks and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Bank or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 10.10. Certain ERISA Matters.

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent, and the Mandated Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true:

(i) such Bank is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

62



--------------------------------------------------------------------------------

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Bank, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
and the Mandated Lead Arrangers, the Syndication Agents or any of their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that none of the Administrative Agent, or the Mandated
Lead Arrangers, the Syndication Agents or any of their respective Affiliates is
a fiduciary with respect to the assets of such Bank (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

(c) The Administrative Agent and each Mandated Lead Arranger and Syndication
Agent hereby informs the Banks that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Advances, the Letters of Credit, the Commitments, this Agreement
and any other Loan Documents, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Advances, the Letters of Credit or the
Commitments by such Bank or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, commitment fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent fees or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

63



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

SECTION 11.01. Amendments, Etc.

(a) Subject to the further terms of this Section 11.01, other than as set forth
in Section 5.01(e), no amendment or waiver of any provision of this Agreement,
nor consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority Banks,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, waiver or consent
shall, unless in writing and signed by all the Banks, do any of the following:
(a) waive any of the conditions specified in Section 6.01, (b) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances and L/C Obligations, or the number of Banks, which shall be required
for the Banks or any of them to take any action hereunder, or amend the
definition herein of “Majority Banks,” (c) amend Section 5.17 in a manner that
would alter the pro rata sharing of payments required thereby or (d) amend this
Section 11.01. No amendment, waiver or consent shall: (i) change the Commitments
of any Bank or subject any Bank to any additional obligations without the
written consent of such Bank, (ii) reduce the principal of, or interest on, the
Advances or the Reimbursement Obligations or any Facility Fees, Letter of Credit
Fees or other amount payable hereunder without the written consent of each Bank
directly affected thereby, provided, however, that only the consent of the
Majority Banks shall be necessary to amend Section 5.09 or to waive any
obligation of any Borrower to pay interest at the rate specified in such
Section 5.09, (iii) change any date fixed for any payment in respect of
principal of, or interest on, the Advances or the Reimbursement Obligations or
any Facility Fees, Letter of Credit Fees or other amount payable hereunder
without the written consent of each Bank directly affected thereby or
(iv) postpone the scheduled date of expiration of any Commitment without the
written consent of each Bank affected thereby. No amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Banks required hereinabove to take such action, affect the rights or duties
of the Administrative Agent under this Agreement. No amendment, waiver or
consent shall, without the consent of each Swingline Bank or Issuing Bank
affected thereby, amend, modify or waive any provision of Article III, Article
IV or alter any rights or obligations with respect to any Swingline Loan or
Letter of Credit issued by such Swingline Bank or Issuing Bank. Notwithstanding
the foregoing, the actions contemplated by Section 2.05 shall not be subject to
the consent of the Banks, except as otherwise expressly provided in such
Section 2.05.

(b) Notwithstanding the foregoing, no amendment or amendment and restatement of
this Agreement which is in all other respects approved by the Banks in
accordance with this Section 11.01 shall require the consent or approval of any
Bank (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including any obligation in respect of any drawing under or participation in any
Letter of Credit and (ii) which, substantially contemporaneously with the
effectiveness of such amendment or amendment and restatement, shall have been
paid in full all amounts owing to it hereunder (including principal, interest
and fees). From and after the effectiveness of any such amendment or amendment
and restatement, any such Bank shall be deemed to no longer be a “Bank”
hereunder or a party hereto; provided, that any such Bank shall retain the
benefit of indemnification and other provisions hereof which, by the terms
hereof would survive a termination of this Agreement.

(c) Notwithstanding any provision herein to the contrary, the Administrative
Agent and the Borrowers may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Documents; provided that the Administrative
Agent shall post such amendment to the Banks (which may be posted to the
Approved Electronic Platform) reasonably promptly after the effectiveness
thereof.

 

64



--------------------------------------------------------------------------------

SECTION 11.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
electronic mail, as follows: if to a Borrower, at the address set forth for such
Borrower on the signature pages hereof; if from a Borrower to the Administrative
Agent or any Bank, to the Administrative Agent at the address set forth for the
Administrative Agent on the signature pages hereof; if from the Administrative
Agent to any Bank, at the address of such Bank’s Lending Office or, in the case
of a notice or communication relating to information delivered under
Section 8.01(f), by posting on an Approved Electronic Platform; or, in any case,
at such other address as shall be designated by such party in a written notice
to the other parties hereto (except in the case of a Borrower, as to which a
change of address may be made by notice to the Administrative Agent on behalf of
the Banks and except in the case of any Bank, as to which a change of address
may be made by notice to the Administrative Agent). Subject to the next
sentence, notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and communications (i) pursuant to Articles II and X
shall not be effective until they are received by the addressee during its
normal business hours; and (ii) sent by facsimile to the Applicable Borrower
shall not be effective until the sender has received confirmation of receipt (in
writing or by telephone) from the intended recipient. The Administrative Agent
agrees to deliver promptly to each Bank copies of each report, document,
certificate, notice and request, or summaries thereof, which any Loan Party is
required to, and does in fact, deliver to the Administrative Agent in accordance
with the terms of this Agreement, including copies of any reports to be
delivered by the Borrowers pursuant to Section 8.01(f). Notwithstanding anything
to the contrary set forth in this Section 11.02(a), all notifications by the
Borrowers in respect of the DQ List shall be sent to the Administrative Agent at
the following email address JPMDQ_Contact@jpmorgan.com.

(b) Notices and other communications to the Banks and the Issuing Banks
hereunder may be delivered or furnished by Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank or any Issuing Bank pursuant to
Article II, III or IV if such Bank or such Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II, III or IV by electronic communication. The Administrative
Agent or any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to a Bank’s e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

65



--------------------------------------------------------------------------------

SECTION 11.03. No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver hereof, nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 11.04. Costs and Expenses; Indemnification.

(a) Each Borrower agrees to reimburse on demand the Administrative Agent, the
Syndication Agents and the Mandated Lead Arrangers for all reasonable and
documented out-of-pocket costs and expenses (including, subject to such limits
as may be agreed to in writing by the applicable parties from time to time, the
reasonable and documented fees, time charges and expenses of one law firm for
the Administrative Agent, the Syndication Agents and the Mandated Lead
Arrangers, and, with the prior written consent of the Borrowers (such consent
not to be unreasonably withheld), any special or local counsel deemed
appropriate by such law firm) incurred by the Administrative Agent, the
Syndication Agents and the Mandated Lead Arrangers in connection with the
preparation, negotiation, distribution through e-mail or secured website,
execution, syndication and enforcement of this Agreement, the Notes, if any, and
the other documents to be delivered hereunder or contemplated hereby; provided,
however, that such out-of-pocket costs and expenses of the Administrative Agent,
the Syndication Agents and the Mandated Lead Arrangers through the date of
execution of this Agreement shall only be payable as set forth in a separate fee
letter (if any) executed and delivered prior to the effective date of this
Agreement by the Administrative Agent, the Syndication Agents, the Mandated Lead
Arrangers and the Borrowers. Each Borrower further agrees to pay on demand all
direct out-of-pocket losses, and reasonable out-of-pocket costs and expenses, if
any (including reasonable fees and out-of-pocket expenses of outside counsel),
of the Administrative Agent, any Issuing Bank, any Swingline Bank and any Bank
in connection with the enforcement (whether by legal proceedings, negotiation or
otherwise) of this Agreement, the Notes, if any, and the other documents
delivered hereunder; provided that the Borrowers shall not be obligated to pay
the fees, time charges and expenses of any counsel other than (i) a single
counsel for the Administrative Agent, (ii) a single counsel for the Banks,
(iii) any local or special counsel reasonably determined to be necessary by the
counsel referred to in clause (i) or (ii) above, and (iv) any additional counsel
reasonably determined to be necessary by any counsel for the Banks pursuant to
clause (ii) or (iii) above due to an actual or potential conflict of interest.
The obligation of each Borrower to reimburse or pay amounts or provide
indemnities pursuant to this Section 11.04(a) and Section 11.04(c) shall be
deemed satisfied to the extent that another Borrower has reimbursed or paid such
amount or provided such indemnities.

(b) If (i) due to payments made by any Borrower due to acceleration of the
maturity of the Advances pursuant to Section 9.01 or due to any other reason,
any Bank receives payments of principal of any Eurocurrency Rate Advance made to
such Borrower other than on the last day of the Interest Period for such Advance
or (ii) any Borrower fails to borrow, convert, continue or prepay any Advance on
the date specified in any notice delivered by it pursuant hereto, such Borrower
shall, upon demand by any Bank (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Bank any amounts
required to compensate such Bank for any additional direct out-of-pocket losses,
costs or expenses which it may reasonably incur as a result of such payment or
failure, including any such loss (excluding loss of anticipated profits), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Bank to fund or maintain such Advance; provided
that the amount of such loss, cost or expense shall not exceed the amount
determined by such Bank to be the excess, if any, of (i) the amount of interest
that would have accrued on a principal amount equal to such Advance, at the
Eurocurrency Rate applicable to such Advance, for the period from the date of
such payment to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow or continue, for the period that would have
been the Interest

 

66



--------------------------------------------------------------------------------

Period for such Advance) (in either such case, the “Relevant Period”), over
(ii) the amount of interest that would accrue on such principal amount for the
Relevant Period at the interest rate that such Bank would bid, were it to bid at
the commencement of the Relevant Period, for deposits in Dollars in a comparable
amount and for the Relevant Period from other banks in the London interbank
market. For purposes of calculating amounts payable by any Borrower to a Bank
under this Section 11.04(b), each Bank shall be deemed to have funded each
Eurocurrency Rate Advance made by it at the Eurocurrency Rate for such Advance
by a matching deposit or other borrowing in the London interbank market for such
currency for a comparable amount and for a comparable period.

(c) Subject to the next sentence, each Borrower agrees to indemnify and hold
harmless the Administrative Agent, each Issuing Bank, each Swingline Bank, each
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) from and against any and all claims, damages,
liabilities and out-of-pocket expenses (including reasonable fees and
out-of-pocket expenses of outside counsel) which may be incurred by or asserted
against any Indemnitee in connection with or arising out of any investigation,
arbitration, litigation, or proceeding (whether or not any such claim,
litigation, investigation or proceeding is brought by a Borrower, its equity
holders, its Affiliates, its creditors or any other Person) (i) related to this
Agreement, any transaction or proposed transaction (whether or not consummated)
contemplated hereby or in which any proceeds of any Borrowing are applied or
proposed to be applied, directly or indirectly, by any Borrower, whether or not
any Indemnitee is a party to such transactions or (ii) related to any Borrower’s
entering into this Agreement, or to any actions or omissions of any Borrower,
any of its Subsidiaries or Affiliates or any of its or their respective
officers, directors or employees in connection therewith, and in each case
regardless of whether the Indemnitee is party thereto. The Borrowers shall not
be required to indemnify any such Indemnitee from or against any portion of such
claims, damages, liabilities or expenses (i) arising out of the gross negligence
or willful misconduct of such Indemnitee as determined in a final judgment by a
court of competent jurisdiction or (ii) that result from the violation by such
Indemnitee of any law or judicial order.

(d) To the extent permitted by applicable law, (i) no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby, any
Advance or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d)(ii) shall relieve any Borrower of any obligation it
may have to indemnify a Person against special, indirect, consequential or
punitive damages asserted against such Person by a third party.

SECTION 11.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 9.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 9.01, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement and any Notes issued by such
Borrower held by such Bank, irrespective of whether or not such Bank shall have
made any demand under this Agreement and any Notes and of whether or not such
obligations may be matured. Each Bank agrees promptly to notify the Applicable
Borrower after any such set-off and application made by such Bank, but the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section 11.05 are in addition to
other rights and remedies (including other rights of set-off) which such Bank
may have.

 

67



--------------------------------------------------------------------------------

SECTION 11.06. Binding Effect; Assignment. (a) This Agreement shall become
effective when it shall have been executed by the Borrowers and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, the Administrative Agent and each
Bank and their respective successors and assigns, except that no Borrower shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of all of the Banks.

(b) Any Bank may assign, participate or otherwise transfer all or any part of,
or interest in, such Bank’s rights and obligations hereunder and under the Notes
issued to it hereunder to one or more banks or other entities (excluding
Ineligible Institutions and Persons which are not Swiss Qualifying Lenders
provided that no Event of Default has occurred and is continuing); provided that
(i) in the case of any assignment or other transfer (other than a participation)
to a Person that is not a Bank, an Affiliate of a Bank or an Approved Fund, the
Borrowers (except during the continuance of an Event of Default), the Issuing
Banks, the Swingline Banks and the Administrative Agent, in each case whose
consent shall not be unreasonably withheld, conditioned or delayed, shall have
expressly agreed in writing; provided that a material increase in counterparty
risk shall be reasonable grounds (although not exclusive grounds) for the
withholding of such consent; and further provided that each Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof (except that there shall be no deemed
consent with respect to an assignment to an Ineligible Institution); (ii) in the
case of any assignment in part, the amount of the Commitment being assigned
pursuant to such assignment shall in no event be less than €5,000,000 (or a
lesser amount approved by the Administrative Agent and, except during the
continuance of an Event of Default, the Borrowers); and (iii) any participation
shall be in compliance with Section 11.06(f). Upon the effectiveness of any such
assignment (but not in the event of any such participation or other transfer),
such assignee shall be a Bank hereunder and shall have all the rights and
benefits thereof. However, unless and until the conditions for the
Administrative Agent’s treating such assignee as holder pursuant to clause
(c) below shall have been satisfied, such assignee shall not be entitled to
exercise the rights of a Bank under this Agreement and the Administrative Agent
shall not be obligated to make payment of any amount to which such assignee may
become entitled hereunder other than to the Bank which assigned its rights to
such assignee. Nothing contained herein shall impair the ability of any Bank, in
its discretion, to agree, solely as between itself and its assignees,
participants and other transferees, upon the manner in which such Bank shall
exercise its rights under this Agreement and the Notes made to such Bank. The
assignee, if it shall not already be a Bank, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrowers and their affiliates and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(c) In order to effect any assignment permitted hereunder by a Bank of all or
any portion of its Commitment hereunder, the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an agreement substantially in the
form of Exhibit 11.06 hereto (an “Assignment and Acceptance”), together with any
Note or Notes subject to such assignment and a processing and recordation fee of
$3,500 payable by the assignor or assignee. Upon such execution, delivery,
acceptance and recording and delivery to the Administrative Agent of such
assignee’s Administrative Questionnaire, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to

 

68



--------------------------------------------------------------------------------

the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Bank hereunder and (y) the Bank assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 5.13, 5.15 and
11.04 for any events or circumstances occurring or existing before the effective
date of assignment).

(d) By executing and delivering an Assignment and Acceptance, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations under
this Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 11(f) of
the Guaranty (and any later statements delivered pursuant to Section 12(a) of
the Guaranty) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Bank or any other Bank
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Bank.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at its address referred to in
Section 11.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the Banks
and the Commitment of, and principal amount (and stated interest) of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Banks shall treat
each Person whose name is recorded in the Register as a Bank hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
any Borrower or any Bank at any reasonable time and from time to time upon
reasonable prior notice.

(f) Any Bank may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Banks (but with notice to the
Borrowers, unless such participation is sold to an Affiliate of such Bank), sell
to any Person (other than (i) a Person which is not a Swiss Qualifying Lender
provided that the sale to a Person which is not a Swiss Qualifying Lender is
permissible if an Event of Default has occurred and is continuing or (ii) any
Ineligible Institution) (each, a “Participant”) participations in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Commitment and/or the Advances (including such Bank’s
participations in Swingline Loans) owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the

 

69



--------------------------------------------------------------------------------

Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. For the avoidance
of doubt, each Bank shall be responsible for the indemnity under Section 10.05
without regard to the existence of any participation. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the third sentence of Section 11.01 that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 5.13 and 5.15 to the same extent as if it
were a Bank and had acquired its interest by assignment pursuant to this Section
(it being understood that the documentation required under Section 5.15(f) shall
be delivered to the Borrowers and Administrative Agent) to the same extent as if
it were a Bank and had acquired its interest by assignment; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.18 and of
the last sentence of Section 5.11 as it if were an assignee under paragraph
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 5.13 or 5.15 with respect to any participation, than the
Bank from whom it acquired the applicable participation would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Bank that sells participation agrees, at the
request and expense of any Borrower, to use reasonable efforts to cooperate with
such Borrower to effectuate the provisions of Section 5.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.05 as though it were a Bank; provided
that such Participant agrees to be subject to Section 5.17 as though it were a
Bank. Each Bank that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) or Proposed
Section 1.163-5(b) of the United States Treasury Regulations (or, in each case,
any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participations
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g) Disqualified Institutions.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Bank entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrowers have consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Institutions” referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Bank or Participant and
(y) the execution by the Borrowers of an Assignment and Acceptance with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.

 

70



--------------------------------------------------------------------------------

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrowers’ prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrowers may, at their sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.06), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Banks by the Borrowers, the
Administrative Agent or any other Bank, (y) attend or participate in meetings
attended by the Banks and the Administrative Agent, or (z) access any electronic
site established for the Banks or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Banks and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Bank to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Banks that are not
Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization, each Disqualified Institution party hereto
hereby agrees (1) not to vote on such plan of reorganization, (2) if such
Disqualified Institution does vote on such plan of reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
applicable laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan of reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorizes the Administrative Agent, to (x) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Banks and/or (y) provide the DQ List to each Bank or potential
Bank requesting the same.

 

71



--------------------------------------------------------------------------------

(v) The Administrative Agent and the Banks shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor any Bank shall (x) be obligated to ascertain, monitor or inquire as to
whether any other Bank or Participant or prospective Bank or Participant is a
Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Advances, or disclosure of
confidential information, by any other Person to any Disqualified Institution.

(h) Notwithstanding anything contained herein to the contrary, each Bank may
pledge its right, title and interest under this Agreement and any Note made to
it to the Board, or any other Governmental Authority, as security for financial
accommodations or privileges being provided or extended to such Bank by such
Governmental Authority.

SECTION 11.07. Confidentiality. The Administrative Agent, each Bank and each
Issuing Bank agree to hold any Information (as defined below) which it may
receive from any Loan Party pursuant to the Loan Documents in confidence, except
for disclosure (i) to its Affiliates, legal counsel, accountants, and other
professional advisors, and then solely on a need-to-know basis, (ii) in response
to any request or order therefor issued by any Governmental Authority, (iii) as
required by law, regulation, or judicial process, (iv) within any legal
proceeding to enforce any of its rights or remedies hereunder; provided that an
Event of Default shall have occurred hereunder and the requisite Banks shall
have elected under Section 9.01 to enforce such rights or remedies against the
Borrowers, (v) to any actual or prospective permitted assignee or Participant
under Section 11.06, (vi) to any agents and advisors of a Bank solely in
connection with the administration of this Agreement and the Advances and L/C
Obligations hereunder, (vii) of Information which has already become publicly
available at the time of such disclosure, (viii) to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (ix) on a confidential basis to (1) any rating
agency in connection with rating the Borrowers or their Subsidiaries or the
credit facilities provided for herein or (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of identification
numbers with respect to the credit facilities provided for herein, (x) to any
other party to this Agreement and (xi) with the consent of the Borrowers. In the
case of disclosure pursuant to clause (ii) or (iii) above, the disclosing party
agrees, to the extent practicable and permitted by applicable law, regulation or
judicial process, to promptly notify the Loan Parties prior to such disclosure
and to request confidential treatment if a Loan Party so requests. “Information”
means all information received from any Loan Party relating to any Loan Party,
any Subsidiary of a Loan Party or the business of any of the foregoing, other
than (i) any such information that is available to the Administrative Agent, the
Issuing Bank or any Bank on a non-confidential basis prior to disclosure by a
Loan Party, (ii) information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry and (iii) the DQ List (which may be disclosed to any
assignee or Participant, or prospective assignee or Participant).

EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION FURNISHED TO
IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWERS, THE GUARANTOR AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

72



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY A
BORROWER, THE GUARANTOR OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT A BORROWER, THE
GUARANTOR AND THEIR AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH BANK REPRESENTS TO THE BORROWERS, THE GUARANTOR
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 11.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the internal laws (as distinguished from the
conflicts of laws rules) of the State of New York.

SECTION 11.09. Jurisdiction; Consent to Service of Process.

(a) Each of the Banks and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Bank relating to this Agreement, any other Loan Document or the consummation
or administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Bank may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrowers or their properties in the courts of any
jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.02; provided, however, that with
respect to any Borrower, service of process on such Borrower may be made on the
Guarantor in the manner provided for notices in Section 11.02 and addressed to
such Borrower, and each Borrower agrees that such service so made shall be
effective against such Borrower. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

73



--------------------------------------------------------------------------------

SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 11.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed signature page of this Agreement by facsimile transmission or in
a .PDF or similar file shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 11.12. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

SECTION 11.13. Entire Agreement. This Agreement, taken together with all of the
other documents, instruments and certificates contemplated herein to be
delivered by the Borrowers, including, the fee letters (if any) executed and
delivered prior to the effective date of this Agreement by the Administrative
Agent, the Syndication Agents, the Mandated Lead Arrangers and the Borrowers,
embodies the entire agreement and supersedes all prior agreements, written and
oral, relating to the subject matter hereof as among the Borrowers, the Banks
parties hereto and the Administrative Agent.

SECTION 11.14. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article VI with respect to any Advance
denominated in an Agreed Currency other than in Euro, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, after the exercise of the Administrative Agent’s best
efforts, would in the reasonable opinion of the Administrative Agent or the
Majority Banks make it materially disadvantageous for such Advance to be
denominated in the Agreed Currency specified by a Borrower, then the
Administrative Agent shall forthwith give notice thereof to such Borrower and
the Banks, and such Advance shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Euro, in an aggregate principal amount
approximately equal to the Euro Amount of the aggregate principal amount
specified in the related Notice of Borrowing or Notice of Interest Period
Election, as the case may be, unless such Borrower notifies the Administrative
Agent at least one Business Day before such date that it elects not to borrow on
such date.

SECTION 11.15. Existing Euro Facility. The Banks that are parties to the
Existing Euro Facility (which constitute “Majority Banks” thereunder) waive any
notice of the termination of the commitments thereunder and such Banks and the
Borrowers agree that such commitments automatically shall terminate concurrently
with the effectiveness hereof pursuant to Section 6.01.

 

74



--------------------------------------------------------------------------------

SECTION 11.16. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s office in London on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of a Borrower in respect of
any sum due to any Bank or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Bank or the Administrative Agent (as the case may be) of any sum adjudged to be
so due in such other currency such Bank or the Administrative Agent (as the case
may be) may in accordance with normal, reasonable banking procedures purchase
the specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Bank or the
Administrative Agent, as the case may be, in the specified currency, the
Applicable Borrower agrees, to the fullest extent that it may effectively do so,
as a separate obligation and notwithstanding any such judgment, to indemnify
such Bank or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Bank or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Banks as a result
of allocations of such excess as a disproportionate payment to such Bank under
Section 5.17, such Bank or the Administrative Agent, as the case may be, agrees
to remit such excess to the Applicable Borrower.

SECTION 11.17. USA PATRIOT ACT. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Bank to identify the
Borrowers in accordance with the Act.

SECTION 11.18. No Advisory or Fiduciary Responsibility.

(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, such Borrower or any other person. Each Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Borrower
acknowledges and agrees that no Credit Party is advising such Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. Each Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated herein or in the other Loan
Documents, and the Credit Parties shall have no responsibility or liability to
such Borrower with respect thereto.

(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank

 

75



--------------------------------------------------------------------------------

loans and other obligations) of, such Borrower, its Subsidiaries and other
companies with which such Borrower or any of its Subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from any Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with such Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to any Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 11.19. Lending Installations. Notwithstanding any other provision of
this Agreement, each Bank at its option may make any Advance or issue any Letter
of Credit, as applicable, by causing any domestic or foreign office, branch or
Affiliate of such Bank (an “Applicable Lending Installation”) to make such
Advance or Letter of Credit that has been designated by such Bank to the
Administrative Agent; provided that a Bank shall not designate an Alternate
Lending Installation if the effect of doing so would increase the amount of the
Applicable Borrower’s obligations pursuant to Section 5.13 or 5.15 relative to
what they would be absent such designation. All terms of this Agreement shall
apply to any such Applicable Lending Installation of such Bank and the Advances,
Letters of Credit and any Notes issued hereunder shall be deemed held by each
Bank for the benefit of any such Applicable Lending Installation. Each Bank may,
by written notice to the Administrative Agent and the Applicable Borrower,
designate replacement or additional Applicable Lending Installations through
which Advances or Letters of Credit will be made by it and for whose account
Advance or Letter of Credit payments are to be made. Any exercise of such option
shall not affect the obligation of the Applicable Borrower to repay such Advance
or Letter of Credit in accordance with the terms of this Agreement.

SECTION 11.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under hereunder may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement; or

 

76



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 11.21. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Bank shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

SECTION 11.22. Termination of Commitments Under Existing Euro Facility. Each of
the signatories hereto that is also a party to the Existing Euro Facility hereby
agrees that, as of the Closing Date, all of the commitments to extend credit
under the Existing Euro Facility to which such signatory is a party will be
terminated and cancelled automatically and any and all required notice periods
in connection with such termination are hereby waived and of no further force
and effect.

[Signature Pages Follow]

 

77



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be executed by their respective
duly authorized officers or agents, as of the date of this Agreement. This
Agreement was executed outside of Belgium.

 

BAXTER HEALTHCARE SA By:   /s/ James Saccaro Name:   /s/ James Saccaro Title:  
Executive Vice President and Chief Financial Officer, Baxter International Inc.

 

BAXTER WORLD TRADE SPRL By:   /s/ James Saccaro Name:   /s/ James Saccaro Title:
  Executive Vice President and Chief Financial Officer, Baxter International
Inc.

 

Address for Notice Purposes: Baxter Healthcare SA Baxter World Trade SPRL c/o
Baxter International Inc. One Baxter Parkway, DF6-4E Deerfield, Illinois 60015
Attention: Treasurer and Assistant Treasurer Telephone: (224) 948-2966 Telecopy:
(224) 948-4441 Email: karen_leets@baxter.com

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED

as Administrative Agent

By:   /s/ Fatma Mustafa Name:   Fatma Mustafa Title:   Vice President

 

Address for Notice Purposes: Floor 6, 25 Bank Street, Canary Wharf, London,
United Kingdom, E14 5JP Email: loan_and_agency_london@jpmorgan.com

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

J.P. MORGAN AG, individually as a Bank, as a Swingline Bank and as an Issuing
Bank By:   /s/ Ann-Kathrin Reinwald Name:   Ann-Kathrin Reinwald Title:  
Executive Director

 

By:   /s/ Michel Reuter Name:   Michel Reuter Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., LONDON BRANCH, individually as a Bank and as an Issuing Bank By:
  /s/ Lucy Devlin Name:   Lucy Devlin Title:   Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, LONDON BRANCH,

individually as a Bank and as an Issuing Bank

By:   /s/ David Garcia Capel Name:   David Garcia Capel Title:   Director

By:   /s/ Alastair Macdonald Name:   Alastair Macdonald Title:   Managing
Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Bank By:   /s/ Darren Merten Name:   Darren Merten
Title:   Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Bank By:   /s/ Ronnie Glenn Name:   Ronnie Glenn Title:
  Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Bank By:   /s/ Peter Kuo Name:
  Peter Kuo Title:   Authorized Signatory

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Bank By:  

/s/ Michael West

Name:   Michael West Title:   Senior Vice President

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank By:  

/s/ Andrea S. Chen

Name:   Andrea S. Chen Title:   Managing Director

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Exhibit 2.02

[Omitted]



--------------------------------------------------------------------------------

Exhibit 2.03

[Omitted]



--------------------------------------------------------------------------------

Exhibit 4.01

FORM OF GUARANTY

See attached



--------------------------------------------------------------------------------

GUARANTY

This Guaranty (as it may be amended, restated or modified and in effect from
time to time, this “Guaranty”) is made as of December 20, 2019 by Baxter
International Inc., a Delaware corporation (the “Guarantor”), in favor of J.P.
Morgan Europe Limited, in its capacity as agent on behalf of the Banks (as
hereinafter defined).

R E C I T A L S:

A. Baxter Healthcare SA, Baxter World Trade SPRL, the financial institutions
named therein (the “Banks”), and J.P. Morgan Europe Limited, as agent (together
with its successors and assigns, the “Agent”), have entered into a Credit
Agreement dated as of the date hereof (as from time to time modified,
supplemented, restated or amended, the “Credit Agreement”). Each capitalized
term used but not otherwise defined herein shall have the meaning ascribed to
such term by the Credit Agreement; and the rules of interpretation and
provisions regarding accounting terms set forth in Section 1.02 and 1.03 of the
Credit Agreement shall apply as if fully set forth herein, mutatis mutandis.

B. The Guarantor is the parent of the Borrowers and will receive substantial and
direct benefits from the extensions of credit contemplated by the Credit
Agreement and is entering into this Guaranty to induce the Agent and the Banks
to enter into the Credit Agreement and extend credit to the Borrowers
thereunder.

C. The execution and delivery of this Guaranty is a condition precedent to the
obligations of the Banks to extend credit to the Borrowers pursuant to the
Credit Agreement.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration and as an inducement to the Banks to enter into the Credit
Agreement and extend credit to the Borrowers thereunder, the Guarantor hereby
agrees as follows:

1. As used in this Guaranty:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Guarantor or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Consolidated” refers to the full consolidation of the accounts of the Guarantor
and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the financial
statements referred to in Section 11(f).

“Consolidated Adjusted Debt” means, on a pro forma basis as of any date of
determination, the amount of Debt as of such date; provided that on any date on
which the outstanding principal amount of all Advances under (and as defined in)
the Guarantor Credit Agreement is zero, Consolidated Adjusted Debt shall be
deemed reduced by an amount equal to the lesser of (a) $4,000,000,000 and (b)
100% of the unrestricted, unencumbered (other than any Security Interest of the
type contemplated by Section 12(h)(xix)) and freely transferrable cash and Cash
Equivalent Investments (as defined in the Guarantor Credit Agreement) held by
the Guarantor and its Consolidated Subsidiaries on such date.

“Consolidated EBITDA” means, on a pro forma basis with reference to any period,
the net income (or loss) of the Guarantor and its Consolidated Subsidiaries for
such period, plus, to the extent deducted from revenues in determining such net
income (or loss) for such period, without duplication, (a)



--------------------------------------------------------------------------------

Consolidated Interest Expense, (b) expense for income taxes paid or accrued,
(c) depreciation and amortization expense, (d) amortization of intangibles
(including goodwill) and organization costs, (e) any non-cash expenses, losses
or other non-cash charges (including, whether or not otherwise includable as a
separate item in the statement of such net income for such period, non-cash
losses on sales of assets outside of the ordinary course of business) that do
not represent an accrual or reserve for a future cash expenditure, (f) the
amount of cost savings and cost synergies projected by the Guarantor in good
faith to be realized as a result of specified actions taken or expected to be
taken (including in connection with any acquisition, disposition, investment,
merger, consolidation, restructuring or similar initiative) prior to or during
such period, net of the amount of actual benefits realized during such period
from such actions; provided that such cost savings or cost synergies are
expected to be realized (in the good faith determination of the Guarantor)
within twelve (12) months after the date of such action, (g)(1) cash
restructuring charges, non-recurring cash charges, unusual cash charges and
extraordinary cash charges (including related to any restructuring of pension
obligations) and (2) to the extent such amount exceeds the amount added back
pursuant to clause (i), expenses, costs or charges incurred in connection with
the Specified Matters, (h) expenses, costs and charges incurred in connection
with any transaction (in each case, regardless of whether consummated),
including any issuance and/or incurrence of Debt and/or any issuance and/or
offering of equity or Debt securities, any investment, any acquisition, any
disposition, any recapitalization, any merger, consolidation or amalgamation,
any option buyout or any repayment, redemption, refinancing, amendment or
modification of Debt (including any amortization or write-off of debt issuance
or deferred financing costs, premiums and prepayment penalties) and
(i) expenses, costs or charges incurred in connection with the Specified Matters
in an amount not to exceed $30,000,000 in the aggregate during the term of this
Guaranty and minus, to the extent included in such net income for such period,
(a) extraordinary non-cash gains realized other than in the ordinary course of
business, (b) gains realized other than in the ordinary course of business that
are non-cash, non-operating and non-recurring, and (c) non-cash gains arising
from accounting relating to income realized or adjustments to the value of
equity held in entities that are not subsidiaries, all as determined in
accordance with GAAP and calculated for the Guarantor and its Consolidated
Subsidiaries on a consolidated basis; provided, that the aggregate amount added
back pursuant to clauses (f) and (g) for any four fiscal quarter period shall
not exceed 15.0% of Consolidated EBITDA (before giving effect to such
adjustments).

“Consolidated Interest Expense” means, on a pro forma basis for any period,
total cash interest expense deducted in accordance with GAAP in the computation
of net income of the Guarantor and its Consolidated Subsidiaries for such period
with respect to all outstanding Debt of the Guarantor and its Consolidated
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs of rate hedging in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Net Tangible Assets” means, on a pro forma basis the total amount
of assets which would be included on a Consolidated balance sheet of the
Guarantor and its Consolidated Subsidiaries (and which shall reflect the
deduction of applicable reserves) after deducting therefrom all current
liabilities of the Guarantor and its Consolidated Subsidiaries and all
Intangible Assets.

“Consolidated Subsidiary” means any Subsidiary of the Guarantor the accounts of
which are Consolidated.

“Debt” means the sum, without duplication, of: (a) indebtedness for borrowed
money or for the deferred purchase price of property or services carried as
indebtedness on the Consolidated balance sheet of the Guarantor and its
Consolidated Subsidiaries (excluding accounts payable arising in the ordinary
course of such Person’s business payable on terms customary in the trade), (b)
Capital Lease obligations of the Guarantor and its Consolidated Subsidiaries,
and (c) obligations of the Guarantor and its Consolidated Subsidiaries under
direct or indirect guaranties in respect of, and obligations (contingent

 

2



--------------------------------------------------------------------------------

or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of other
parties of the kinds referred to in clauses (a) and (b) above (other than Debt
of any Subsidiary, to the extent such Debt is included in the calculation of
Debt as a result of clause (a) or (b) above) in excess of $100,000,000 in the
aggregate for all such obligations described in this clause (c). The term “Debt”
shall not include the undrawn face amount of any letter of credit issued for the
account of the Guarantor or any of its Consolidated Subsidiaries, but shall
include the reimbursement obligation owing from time to time by the Guarantor or
any of its Consolidated Subsidiaries in respect of drawings made under any
letter of credit in the event reimbursement is not made immediately following
the applicable drawing.

“Exchange Act” means the Securities Exchange Act of 1934.

“Governmental Entity” is defined in Section 12(h)(vii).

“Guaranteed Obligations” is defined in Section 2.

“Guarantor Credit Agreement” means the Guarantor’s $2,000,000,000 revolving
credit agreement, dated as of the Closing Date, by and among the Guarantor,
JPMorgan Chase Bank, N.A., as administrative agent and the financial
institutions party thereto from time to time as lenders.

“Intangible Assets” means all assets of the Guarantor and its Consolidated
Subsidiaries which are treated as intangibles in conformity with GAAP on the
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries.

“Material Acquisition” means a transaction whereby by the Guarantor or one of
its Consolidated Subsidiaries acquires equity interests or assets of a Person
(or a division or particular business of a Person), or merges, consolidates or
otherwise combines with a Person (excluding, in each case above, a Person that
was a Consolidated Subsidiary prior to such transaction), for aggregate
consideration of $250,000,000 or more.

“Material Subsidiary” means any subsidiary of the Guarantor that would be a
significant subsidiary of the Guarantor within the meaning of Rule 1-02(w)(2)
under Regulation S-X promulgated by the Securities and Exchange Commission;
provided that the reference to “10 percent of the total assets of the registrant
and its subsidiaries” therein shall be deemed for the purposes of this
definition to read as “20 percent of the total assets of the registrant and its
subsidiaries”. As of the Closing Date, the Material Subsidiaries are Baxter
Healthcare Corporation and Baxter World Trade Corporation.

“Net Leverage Ratio” means, on a pro forma basis as of the last day of any
period of four consecutive fiscal quarters, the ratio of (a) Consolidated
Adjusted Debt as of such day to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters then ended.

“Sanctioned Country” means, at any time, a country, region or territory that is
itself the subject of Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of Treasury (“OFAC”), the United Nations
Security Council, the European Union, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) (i) an agency of the government of a
Sanctioned Country, (ii) a Person controlled by a Sanctioned Country, or (iii) a
Person that is organized or resident in a Sanctioned Country, to the extent such
Person is the target of Sanctions or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

3



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Secured Debt” means the amount of Debt or other obligation or liability of the
Guarantor or any of its Material Subsidiaries the payment of which is secured by
a Security Interest.

“Security Interest” means any lien, security interest, mortgage or other charge
or encumbrance of any kind, title retention device, pledge or any other type of
preferential arrangement, upon or with respect to any property of the Guarantor
or of any Material Subsidiary, whether now owned or hereafter acquired.

“Specified Matters” means the investigation into certain intra-company
transactions undertaken for the purpose of generating foreign exchange gains or
losses, as more fully described under the heading “Investigation” in the
Guarantor’s Form 8-K filed on October 24, 2019.

“Subsidiary” means, at any time, any entity with respect to which at such time
the Guarantor alone owns, the Guarantor and one or more Subsidiaries together
own, or the Guarantor and any Person controlling the Guarantor together own, in
each such case directly or indirectly, capital stock (or the equivalent equity
interest) having ordinary voting power to elect a majority of the members of the
Board of Directors of such corporation (or, in the case of a partnership or
joint venture, having the majority interest in the capital or profits of such
entity).

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

2. The Guarantor hereby absolutely, irrevocably and unconditionally guarantees
prompt, full and complete payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of (a) the principal of
and interest on the Advances (including Swingline Loans) and reimbursement
obligations in respect of Letters of Credit made or issued by the Banks, the
Swingline Banks and Issuing Banks to, and any Notes held by the Banks of, the
Borrowers and (b) all other amounts from time to time owing to the Banks, the
Swingline Banks, the Issuing Banks or the Administrative Agent by the Borrowers
under the Loan Documents (collectively, the “Guaranteed Obligations”). This is a
guaranty of payment, not a guaranty of collection.

3. The Guarantor waives notice of the acceptance of this Guaranty and of the
extension, incurrence or continuance of the Guaranteed Obligations or any part
thereof. The Guarantor further waives all setoffs and counterclaims and
presentment, protest, notice, filing of claims with a court in the event of
receivership, bankruptcy or reorganization of any Borrower, demand or action on
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Banks to sue the Guarantor, any Borrower, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof.

4. The Guarantor hereby agrees that, to the fullest extent permitted by law, its
obligations hereunder shall be continuing, absolute and unconditional under any
and all circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than indefeasible

 

4



--------------------------------------------------------------------------------

payment in full (other than unasserted contingent indemnification obligations
and unasserted expense reimbursement obligations) of the Guaranteed
Obligations), setoff, counterclaim or recoupment whatsoever (all of which are
hereby expressly waived by it to the fullest extent permitted by law), whether
by reason of any claim of any character whatsoever, including any claim of
waiver, release, surrender, alteration or compromise. The validity and
enforceability of this Guaranty shall not be impaired or affected by any of the
following: (a) any extension, modification or renewal of, or indulgence with
respect to, or substitution for, the Guaranteed Obligations or any part thereof
or any agreement relating thereto at any time; (b) [intentionally omitted]; (c)
any waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto;
(d) [intentionally omitted]; (e) the non-enforceability or invalidity of the
Guaranteed Obligations or any part thereof or the spuriousness,
non-enforceability or invalidity of any agreement relating thereto; (f) the
application of payments received from any source to the payment of indebtedness
other than the Guaranteed Obligations, any part thereof or amounts which are not
covered by this Guaranty even though the Banks might lawfully have elected to
apply such payments to any part or all of the Guaranteed Obligations or to
amounts which are not covered by this Guaranty; (g) any change of ownership of
any Borrower or the insolvency, bankruptcy or any other change in the legal
status of any Borrower; (h) any change in, or the imposition of, any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Guaranteed Obligations; (i) the failure of any Borrower to maintain in full
force, validity or effect or to obtain or renew when required all governmental
and other approvals, licenses or consents required in connection with the
Guaranteed Obligations or this Guaranty, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Guaranty; (j) the existence of any claim, setoff or other
rights which the Guarantor may have at any time against any Borrower or any
other guarantor or any other Person in connection herewith or with any unrelated
transaction; (k) the Banks’ election, in any case or proceeding instituted under
chapter 11 of the United States Bankruptcy Code, of the application of
Section 1111(b)(2) of the United States Bankruptcy Code; (l) any borrowing, use
of cash collateral, or grant of a security interest by any Borrower, as debtor
in possession, under Section 363 or 364 of the United States Bankruptcy Code;
(m) the disallowance of all or any portion of the Bank’s claims for repayment of
the Guaranteed Obligations under Section 502 or 506 of the United States
Bankruptcy Code; or (n) any other fact or circumstance which might otherwise
constitute grounds at law or equity for the discharge or release of the
Guarantor from its obligations hereunder, all whether or not the Guarantor shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (n) of this Section. It is agreed that the Guarantor’s
liability hereunder is independent of any other guaranties or other obligations
at any time in effect with respect to the Guaranteed Obligations or any part
thereof and that the Guarantor’s liability hereunder may be enforced regardless
of the existence, validity, enforcement or non-enforcement of any such other
guaranties or other obligations or any provision of any applicable law or
regulation purporting to prohibit payment by any Borrower of the Guaranteed
Obligations in the manner agreed upon among the Agent, the Borrowers and the
Banks.

5. Credit may be granted or continued from time to time by the Banks to any
Borrower without notice to or authorization from the Guarantor regardless of any
Borrower’s financial or other condition at the time of any such grant or
continuation. The Banks shall not have an obligation to disclose or discuss with
the Guarantor their assessment of the financial condition of any Borrower.

6. Until the irrevocable payment in full of the Guaranteed Obligations and
termination of all commitments which could give rise to any of the Guaranteed
Obligations, (a) the Guarantor shall have no right of subrogation with respect
to the Guaranteed Obligations, (b) the Guarantor hereby waives any right to
enforce any remedy which the Agent or the Banks now have or may hereafter have
against any Borrower, any endorser or any other guarantor of all or any part of
the Guaranteed Obligations, and (c) the Guarantor hereby waives any benefit of,
and any right to participate in, any security or collateral given to the Agent
or the Banks to secure payment of the Guaranteed Obligations or any part thereof
or any other liability of any Borrower to the Banks.

 

5



--------------------------------------------------------------------------------

7. [Intentionally omitted].

8. [Intentionally omitted].

9. In the event that acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, all such amounts shall nonetheless
be payable by the Guarantor forthwith upon demand by the Agent or the Banks. The
Guarantor further agrees that, to the extent that any Borrower makes a payment
or payments to any of the Banks on the Guaranteed Obligations, which payment or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be returned or repaid to the applicable
Borrower, its estate, trustee, receiver, debtor in possession or any other
party, including the Guarantor, under any insolvency or bankruptcy law, state or
federal law, common law or equitable cause, then to the extent of such payment,
return or repayment, the obligation or part thereof which has been paid, reduced
or satisfied by such amount shall be reinstated and continued in full force and
effect as of the date when such initial payment, reduction or satisfaction
occurred.

10. No delay on the part of the Agent or the Banks in the exercise of any right,
power or remedy shall operate as a waiver thereof, and no single or partial
exercise by the Agent or the Banks of any right, power or remedy shall preclude
any further exercise thereof; nor shall any amendment, supplement, modification
or waiver of any of the terms or provisions of this Guaranty be binding upon the
Agent or the Banks, except as expressly set forth in a writing duly signed and
delivered on the Banks’ behalf of the Agent. The failure by the Agent or the
Banks at any time or times hereafter to require strict performance by any
Borrower or the Guarantor of any of the provisions, warranties, terms and
conditions contained in any promissory note, pledge agreement, security
agreement, agreement, guaranty, instrument or document now or at any time or
times hereafter executed pursuant to the terms of, or in connection with, the
Credit Agreement by any Borrower or the Guarantor and delivered to the Agent or
the Banks shall not waive, affect or diminish any right of the Agent or the
Banks at any time or times hereafter to demand strict performance thereof, and
such right shall not be deemed to have been waived by any act or knowledge of
the Agent or the Banks, their agents, officers or employees, unless such waiver
is contained in an instrument in writing duly signed and delivered on the Banks’
behalf by the Agent. No waiver by the Agent or the Banks of any default shall
operate as a waiver of any other default or the same default on a future
occasion, and no action by the Banks permitted hereunder shall in any way affect
or impair the Agent’s or the Banks’ rights or powers, or the obligations of the
Guarantor under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Obligations owing by the Guarantor
to the Banks shall be conclusive and binding on each Guarantor irrespective of
whether the Guarantor was a party to the suit or action in which such
determination was made.

11. The Guarantor represents and warrants to the Agent and the Banks that:

(a) The Guarantor and each Material Subsidiary is duly organized, validly
existing and, to the extent such concept is relevant, in good standing under the
laws of its jurisdiction of organization and has all requisite authority to
conduct its business in each jurisdiction in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
the Guarantor and its Consolidated Subsidiaries (taken as a whole);

(b) The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) any law or any contractual restriction

 

6



--------------------------------------------------------------------------------

binding on or affecting the Guarantor, except in the case of this clause
(ii) where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Guarantor and its Consolidated Subsidiaries
(taken as a whole);

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty;

(d) This Guaranty is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

(e) Except as disclosed by the Guarantor in its SEC filings prior to the date
hereof (which, for the avoidance of doubt shall include the Specified Matters),
there is no pending or, to the knowledge of the Guarantor, threatened in writing
action or proceeding affecting the Guarantor or any of its Subsidiaries before
any court, governmental agency or arbitrator, (i) which has a reasonable
probability of being adversely determined and if adversely determined would
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Guarantor and its Consolidated Subsidiaries
(taken as a whole) or (ii) which if adversely determined would reasonably be
expected to affect the legality, validity or enforceability of this Guaranty;

(f) Except as disclosed by the Guarantor in its SEC filings prior to the date
hereof (which, for the avoidance of doubt shall include the Specified Matters),
the Consolidated balance sheet at December 31, 2018, and the related
Consolidated statements of income, cash flows and shareholder’s equity and
comprehensive income for the period then ended of the Guarantor and its
Consolidated Subsidiaries filed by the Guarantor with the SEC present fairly in
all material respects the financial condition of the Guarantor and its
Consolidated Subsidiaries at December 31, 2018, and the results of the
operations and cash flows of the Guarantor and its Consolidated Subsidiaries for
the year then ended, in conformity with GAAP applied on a basis consistent with
that of the preceding year. Except as disclosed by the Guarantor in its SEC
filings prior to the date hereof (which, for the avoidance of doubt shall
include the Specified Matters), the Consolidated balance sheet at March 31, 2019
and June 30, 2019 and in each case the related Consolidated statements of income
and cash flows for the quarter then ended of the Guarantor and its Consolidated
Subsidiaries filed by the Guarantor with the SEC present fairly in all material
respects the financial condition of the Guarantor and its Consolidated
Subsidiaries at March 31, 2019 and June 30, 2019 and in each case the results of
the operations and cash flows of the Guarantor and its Consolidated Subsidiaries
for the quarter then ended, in conformity with GAAP consistently applied,
subject to the absence of footnotes and year-end audit adjustments. Since
December 31, 2018, except as disclosed in filings with the SEC prior to the date
hereof (which, for the avoidance of doubt shall include the Specified Matters),
there has been no material adverse change in such financial condition or
operations;

(g) The operations of the Guarantor and each Material Subsidiary comply in all
material respects with all Environmental Laws, the noncompliance with which
would materially adversely affect the financial condition or operations of the
Guarantor and its Consolidated Subsidiaries (taken as a whole);

(h) The Guarantor is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940;

 

7



--------------------------------------------------------------------------------

(i) The Guarantor has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Guarantor, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Guarantor, its Subsidiaries and their
respective officers and employees and to the knowledge of the Guarantor, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (i) the Guarantor, any Subsidiary
or, to the knowledge of the Guarantor or such Subsidiary, any of their
respective directors, officers or employees, or (ii) to the knowledge of the
Guarantor, any agent of the Guarantor or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person, except to the extent the Guarantor or such
Subsidiary is licensed by the appropriate Sanctions-administering authority to
engage in the applicable transaction with such Sanctioned Person or is otherwise
permitted to do so by U.S. law. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions. The foregoing representations in
this clause (i) will not apply to any party hereto to which the Blocking
Regulation applies, if and to the extent that such representations are or would
be unenforceable pursuant to, or would otherwise result in a breach and/or
violation of, (i) any provision of the Blocking Regulation (or any law or
regulation implementing the Blocking Regulation in any member state of the
European Union) or (ii) any similar blocking or anti-boycott law in the United
Kingdom; and

(j) Neither the Guarantor nor any of its Subsidiaries is engaged as a
substantial part of its activities in the business of purchasing or carrying
Margin Stock. The value of the Margin Stock owned directly or indirectly by the
Guarantor or any Subsidiary which is subject to any arrangement (as such term is
used in Section 221.2(g) of Regulation U issued by the Board) hereunder is less
than an amount equal to twenty-five percent (25%) of the value of all assets of
the Guarantor and/or such Subsidiary subject to such arrangement.

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor (i) on the date of this Guaranty and
(ii) other than subsections (e)(i), (f) and (g) hereof, on the date of the
making of any Credit Extension (including the initial Credit Extension but
excluding any continuation of any Advance).

12. As long as this Guaranty shall continue in effect, the Guarantor shall:

(a) furnish to the Agent:

(i) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
quarterly reporting (or five (5) days thereafter if the Guarantor timely files a
Form 12b-25 (or any successor form)) or (B) fifty-five (55) days after the end
of each of the first three (3) quarters of each fiscal year of the Guarantor
(or, with respect to the fiscal quarter ending September 30, 2019, irrespective
of the preceding clauses (A) and (B), no later than March 2, 2020), a
Consolidated balance sheet of the Guarantor and its Consolidated Subsidiaries as
of the end of such quarter and a Consolidated statement of income and cash flows
(or Consolidated statement of changes in financial position, as the case may be)
of the Guarantor and its Consolidated Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Guarantor (it being understood
that the certification provided by the chief financial officer pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002 is acceptable for this purpose);
provided, however, that at any time the Guarantor shall be subject to the
reporting requirements of Section 13 or Section 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the quarterly
balance sheets and statements on Form 10-Q of the Guarantor and its Consolidated
Subsidiaries for such quarterly period as filed with the SEC shall be deemed to
satisfy the requirements of this clause (i);

 

8



--------------------------------------------------------------------------------

(ii) As soon as available and in any event within the earlier of (A) five (5)
days after the time period specified by the SEC under the Exchange Act for
annual reporting (or fifteen (15) days thereafter if the Guarantor timely files
a Form 12b-25 (or any successor form)) or (B) one hundred (100) days (or, with
respect to the fiscal year ending December 31, 2019, one hundred and twenty
(120) days) after the end of each fiscal year of the Guarantor, a Consolidated
balance sheet of the Guarantor and its Consolidated Subsidiaries as of the end
of such year and a Consolidated statement of income, cash flows and
shareholder’s equity and comprehensive income of the Guarantor and its
Consolidated Subsidiaries for such fiscal year and accompanied by a report of
PricewaterhouseCoopers LLP, or other independent public accountants of
nationally recognized standing, on the results of their examination of the
Consolidated annual financial statements of the Guarantor and its Consolidated
Subsidiaries, which report shall be unqualified as to a “going concern” or like
qualification or exception or as to the scope of such audit or shall be
otherwise reasonably acceptable to the Majority Banks; provided further, that at
any time the Guarantor shall be subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act, delivery within the time period
specified above of copies of the annual balance sheets and statements on Form
10-K of the Guarantor and its Consolidated Subsidiaries for such annual period
as filed with the SEC shall be deemed to satisfy the requirements of this clause
(ii);

(iii) Promptly after the sending or filing thereof, copies of all reports which
the Guarantor files with the SEC under the Exchange Act; provided, that such
quarterly and annual financial statements and reports filed with the SEC
required pursuant to clauses (i), (ii) and (iii) above shall be deemed delivered
to the Administrative Agent on the earlier of the date such statements or
reports are available at (i) www.sec.gov and (ii) the Guarantor’s website at
www.baxter.com;

(iv) Together with the financial statements required pursuant to clauses (i) and
(ii) above, a certificate signed by the chief financial officer of the Guarantor
(A) stating that no Event of Default or Unmatured Event of Default exists or, if
any does exist, stating the nature and status thereof and describing the action
the Guarantor proposes to take with respect thereto, and (B) demonstrating, in
reasonable detail, the calculations used by such officer to determine compliance
with the financial covenant contained in Sections 12(m);

(v) As soon as possible, and in any event within five (5) Business Days after
the Guarantor shall become aware of the occurrence of any Event of Default or
Unmatured Event of Default, which Event of Default or event is continuing on the
date of such statement, a statement of the chief financial officer of the
Guarantor setting forth details of such Event of Default or event and the action
which the Guarantor proposes to take with respect thereto.

(b) Pay and discharge, and cause each Material Subsidiary to pay and discharge,
before the same shall become delinquent, (i) all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income, profit or
property, and (ii) all lawful claims which, if unpaid, might by law become a
lien upon its property; provided, however, that neither the Guarantor nor any
Material Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim (x) which is

 

9



--------------------------------------------------------------------------------

being contested in good faith and by proper proceedings and with respect to
which the Guarantor shall have established appropriate reserves in accordance
with GAAP or (y) if the non-payment thereof is not materially adverse to the
financial condition or operations of the Guarantor and its Consolidated
Subsidiaries (taken as a whole).

(c) Maintain, and cause each Material Subsidiary to maintain (after giving
effect to any self-insurance), insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by (or, as applicable, self-insure in a manner and to an
extent not inconsistent with conventions observed by) companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Guarantor or such Material Subsidiary operates, except in each case
where failure to not maintain would not materially adversely affect the
financial condition or operations of the Guarantor and its Consolidated
Subsidiaries (taken as a whole).

(d) Preserve and maintain, and cause each Material Subsidiary to preserve and
maintain, its organizational existence, rights, and franchises, except as
otherwise permitted by Section 12(j); provided, however, that neither the
Guarantor nor any Material Subsidiary shall be required to preserve any right or
franchise if the Board of Directors of the Guarantor shall determine that the
preservation thereof is no longer desirable in the conduct of business of the
Guarantor or such Material Subsidiary, as the case may be, and that the loss
thereof is not materially adverse to the financial condition or operations of
the Guarantor and its Consolidated Subsidiaries (taken as a whole).

(e) Comply, and cause each Material Subsidiary to comply, with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority (including all Environmental Laws), noncompliance with which would
materially adversely affect the financial condition or operations of the
Guarantor and its Consolidated Subsidiaries (taken as a whole), it being
acknowledged that any non-compliance by the Guarantor or any Material Subsidiary
with the requirements of applicable laws, rules, regulations and orders of
Governmental Authorities (if any) arising directly out of, or directly relating
to, the Specified Matters and occurring prior to the date hereof shall not be
deemed to materially adversely affect the financial condition or operations of
the Guarantor and its Consolidated Subsidiaries (taken as a whole).

(f) Except as disclosed by the Guarantor in its SEC filings prior to the date
hereof (which, for the avoidance of doubt shall include the Specified Matters),
keep, and cause each Material Subsidiary to keep, proper books of record and
account, in which full and correct entries in all material respects shall be
made of all financial transactions and the assets and business of the Guarantor
and each Material Subsidiary sufficient to prepare financial statements in
accordance with GAAP (other than foreign Subsidiaries, which may keep such books
of record and account in accordance with the applicable accounting standards in
such Subsidiary’s jurisdiction of formation).

(g) [reserved];

(h) Not suffer to exist, create, assume or incur, or permit any of its Material
Subsidiaries to suffer to exist, create, assume or incur, any Security Interest,
in each case to secure Debt or any other obligation or liability, other than:

(i) Any Security Interest to secure Debt or any other obligation or liability of
any Material Subsidiary to the Guarantor or any other Subsidiary of the
Guarantor;

(ii) Mechanics’, materialmen’s, carriers’ or other like liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith and for
which reserves have been established to the extent required by GAAP;

 

10



--------------------------------------------------------------------------------

(iii) Any Security Interest arising by reason of deposits with, or the giving of
any form of security to, any governmental agency or any body created or approved
by law or governmental regulation which is required by law or governmental
regulation as a condition to the transaction of any business, or the exercise of
any privilege, franchise or license;

(iv) Security Interests for taxes, assessments or governmental charges or levies
not yet delinquent or Security Interests for taxes, assessments or governmental
charges or levies already delinquent but the validity of which is being
contested in good faith and for which reserves have been established to the
extent required by GAAP;

(v) Security Interests (including judgment liens) arising in connection with
legal proceedings so long as such proceedings are being contested in good faith
and, in the case of judgment liens, the related judgment does not constitute an
Event of Default under Section 9.01(g) of the Credit Agreement;

(vi) Landlords’ liens on fixtures located on premises leased by the Guarantor or
one of its Material Subsidiaries in the ordinary course of business;

(vii) Security Interests arising in connection with contracts and subcontracts
with or made at the request of the United States of America, any state,
territory or possession of the United States of America, any political
subdivision of any of the foregoing or the District of Columbia (each a
“Governmental Entity”), or any department, agency or instrumentality of such
Governmental Entity for obligations not yet delinquent;

(viii) Any Security Interest arising by reason of deposits to qualify the
Guarantor or a Subsidiary to conduct business, to maintain self-insurance, or to
obtain the benefit of, or comply with, laws;

(ix) Any purchase money Security Interest claimed by sellers of goods on
ordinary trade terms;

(x) The extension of any Security Interest existing as of the date hereof to
additions, extensions, or improvements to the property subject to the Security
Interest which does not arise as a result of borrowing money or the securing of
Debt or other obligation or liability created, assumed or incurred after such
date;

(xi) Security Interests on (A) property of a corporation or firm existing at the
time such corporation or firm is merged or consolidated with the Guarantor or
any Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or a firm as an entirety (or the properties of a
corporation or firm comprising a product line or line of business, as an
entirety) or substantially as an entirety to the Guarantor or a Subsidiary; or
(B) property comprising machinery, equipment or real property acquired by the
Guarantor or any of its Subsidiaries, which Security Interests shall have
existed at the time of such acquisition and secure obligations assumed by the
Guarantor or such Subsidiary in connection with such acquisition; provided that
the Security Interests of the type described in this clause (xi) shall not
attach to or affect property owned by the Guarantor or such Subsidiary prior to
the event referred to in this clause (xi);

 

11



--------------------------------------------------------------------------------

(xii) Security Interests arising in connection with the sale, assignment or
other transfer by the Guarantor or any Material Subsidiary of accounts
receivable, lease receivables or other payment obligations (together with rights
and assets related thereto, any of the foregoing being a “Receivable”) owing to
the Guarantor or any Subsidiary or any interest in any of the foregoing
(together in each case with any collections and other proceeds thereof and any
collateral, guaranties or other property or claims in favor of the Guarantor or
such Subsidiary supporting or securing payment by the obligor thereon of any
such Receivables), in each case whether such sale, assignment or other transfer
constitutes a “true sale” or a secured financing for accounting, tax or any
other purpose; provided that either (i) such sale, assignment or other transfer
shall have been made as part of a sale of the business out of which the
applicable Receivables arose, (ii) such sale, assignment or other transfer is
made in the ordinary course of business and is for the purpose of collection
only, (iii) such sale, assignment or other transfer is made in connection with
an agreement on the part of the assignee thereof to render performance under the
contract that has given rise to such Receivable, or (iv) in all other cases, the
aggregate outstanding principal amount of the investment or claim held by
purchasers, assignees or other transferees of (or of interests in) such
Receivables (as determined by the Guarantor using any reasonable methods as of
the time any such investment is made or claim is incurred) shall not exceed an
amount equal to ten percent (10%) of the Consolidated total assets of the
Guarantor and its Consolidated Subsidiaries at such time;

(xiii) Security Interests securing non-recourse obligations in connection with
leveraged or single-investor lease transactions;

(xiv) Security Interests securing the performance of any contract or undertaking
made in the ordinary course of business (as such business is currently
conducted) other than for the borrowing of money;

(xv) Any Security Interest granted by the Guarantor or any Material Subsidiary
of the Guarantor; provided, that (i) the property which is subject to such
Security Interest is a parcel of real property, a manufacturing plant,
manufacturing equipment, a warehouse, or an office building (and any assets
related to the property) hereafter acquired, constructed, developed or improved
by the Guarantor or such Material Subsidiary, and (ii) such Security Interest is
created prior to or contemporaneously with, or within 180 days after (x) in the
case of acquisition of such property, the completion of such acquisition and
(y) in the case of the construction, development or improvement of such
property, the later to occur of the completion of such construction, development
or improvement or the commencement of operations, use or commercial production
(exclusive of test and start-up periods) of such property, and such Security
Interest secures or provides for the payment of all or any part of the
acquisition cost of such property or the cost of construction, development or
improvement thereof, as the case may be;

(xvi) Any conditional sales agreement or other title retention agreement with
respect to property acquired by the Guarantor or any Material Subsidiary;

 

12



--------------------------------------------------------------------------------

(xvii) Any Security Interest that secures an obligation owed to any Governmental
Entity in connection with a bond or other obligation issued by a Governmental
Entity to finance the construction or acquisition by the Guarantor or any
Material Subsidiary of any manufacturing plant, warehouse, office building or
parcel of real property (including fixtures);

(xviii) Any Security Interest in deposits or cash equivalent investments pledged
with a financial institution for the sole purpose of implementing a hedging or
financing arrangement commonly known as a “back-to-back” loan arrangement,
provided in each case that neither the assets subject to such Security Interest
nor the Debt incurred in connection therewith are reflected on the Consolidated
balance sheet of the Guarantor;

(xix) Security Interests of financial institutions as collecting banks or with
respect to deposit or securities accounts held at such financial institutions,
in each case in the ordinary course of business; and

(xx) Any extension, renewal or refunding (or successive extensions, renewals or
refundings) in whole or in part of any Debt or any other obligation or liability
secured by any Security Interest referred to in the foregoing clauses
(i) through (xix), provided that the principal amount of Debt or any other
obligation or liability secured by such Security Interest shall not exceed the
principal amount outstanding immediately prior to such extension, renewal or
refunding, and that the Security Interest securing such Debt or other obligation
or liability shall be limited to the property which, immediately prior to such
extension, renewal or refunding secured such Debt or other obligation or
liability and additions to such property.

Notwithstanding the foregoing provisions of this Section 12(h) (but without
limiting or affecting the provisions of Section 12(m)), the Guarantor and its
Material Subsidiaries may, at any time, suffer to exist, issue, incur, assume
and guarantee Secured Debt (in addition to Secured Debt permitted to be secured
under the foregoing clauses (i) through (xx)), provided that the aggregate
amount of such Secured Debt, together with the aggregate amount of all other
Secured Debt (not including Secured Debt permitted to be secured under the
foregoing clauses (i) through (xx)) of the Guarantor and its Material
Subsidiaries which is suffered to exist, issued, incurred, assumed or guaranteed
after December 20, 2019, does not at such time exceed ten percent (10%) of
Consolidated Net Tangible Assets at the time such Debt is issued, incurred,
assumed or guaranteed.

(i) [reserved];

(j) (i) Not merge or consolidate with or into, or Transfer Assets to, any
Person, except that the Guarantor may (A) merge or consolidate with any
corporation, including any Subsidiary, which is a U.S. Corporation and
(B) Transfer Assets to any Subsidiary which is a U.S. Corporation; provided, in
each case described in clause (A) and (B) above, that (x) immediately after
giving effect to such transaction, no event shall have occurred and be
continuing which constitutes an Event of Default or Unmatured Event of Default
and (y) in the case of any merger or consolidation to which the Guarantor shall
be a party, the survivor of such merger or consolidation shall be the Guarantor;
and

(ii) Not permit any Material Subsidiary to merge, amalgamate or consolidate with
or into, or Transfer Assets to, any Person unless, immediately after giving
effect to such transaction, no event shall have occurred and be continuing which
constitutes an Event of Default or Unmatured Event of Default.

 

13



--------------------------------------------------------------------------------

For purposes of this Section 12(j): “Transfer Assets” means, when referring to
the Guarantor, the conveyance, transfer, lease or other disposition (whether in
one transaction or in a series of transactions) of all or substantially all of
the assets of the Guarantor and its Subsidiaries considered as a whole and
means, when referring to a Material Subsidiary, the conveyance, transfer, lease
or other disposition (whether in one transaction or in a series of transactions)
of all or substantially all of the assets of such Material Subsidiary and its
Subsidiaries taken as a whole; and “U.S. Corporation” means a corporation
organized and existing under the laws of the United States, any state thereof or
the District of Columbia.

(k) Not permit any Borrower to request any Advance or Letter of Credit, and not
permit any Borrower to directly, or to the knowledge of the Guarantor,
indirectly use the proceeds of any Advance or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) to fund any activities of or any
business with any individual or entity, or in any Sanctioned Country, that, at
the time of such funding, is the subject or target of Sanctions in each case of
this clause (B) except to the extent permissible for an individual or entity
required to comply with Sanctions, or (C) in any other manner that will result
in a violation of Sanctions applicable to any party to the Credit Agreement. The
foregoing clauses (B) and (C) of this clause (k) will not apply to any party
hereto to which the Blocking Regulation applies, if and to the extent that such
representations are or would be unenforceable pursuant to, or would otherwise
result in a breach and/or violation of, (i) any provision of the Blocking
Regulation (or any law or regulation implementing the Blocking Regulation in any
member state of the European Union) or (ii) any similar blocking or anti-boycott
law in the United Kingdom.

(l) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Guarantor, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(m) As of the last day of any fiscal quarter, not permit the Net Leverage Ratio
on a pro forma basis to be greater than 3.75 to 1.00; provided, however, that
the ratio in this clause (m) shall be increased to 4.50 to 1.00 for the four
fiscal quarter ends immediately following the consummation of any Material
Acquisition.

13. Notwithstanding any other provision hereof, the right of recovery against
the Guarantor hereunder shall be limited to the maximum amount that can be
guaranteed by Guarantor without rendering Guarantor’s obligations hereunder void
or voidable under applicable law, including, without limitation, the Uniform
Fraudulent Conveyance Act, Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law.

14. The Guarantor agrees that any and all claims of the Guarantor against any
Borrower (in such capacity, an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, the Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.

15. If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Guarantor hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non-appealable judgment is
given. The obligations of the Guarantor in respect of any sum due hereunder

 

14



--------------------------------------------------------------------------------

shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by any holder of the Guaranteed Obligations (including the
Administrative Agent), as the case may be, of any sum adjudged to be so due in
such other currency such holder of the Guaranteed Obligations (including the
Administrative Agent), as the case may be, may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such holder of the Guaranteed Obligations (including the
Administrative Agent), as the case may be, in the specified currency, the
Guarantor agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
holder of the Guaranteed Obligations (including the Administrative Agent), as
the case may be, against such loss, and if the amount of the specified currency
so purchased exceeds (a) the sum originally due to any holder of the Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency and (b) amounts shared with other holders of the Guaranteed
Obligations as a result of allocations of such excess as a disproportionate
payment to such other holder of the Guaranteed Obligations under Section 5.17 of
the Credit Agreement, such holder of the Guaranteed Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to the Guarantor.

16. Subject to the provisions of Section 9 hereof, this Guaranty shall continue
in effect until the Credit Agreement has terminated, the Guaranteed Obligations
(other than unasserted contingent indemnification obligations and unasserted
expense reimbursement obligations) have been paid in full and the other
conditions of this Guaranty have been satisfied.

17. In addition to and without limitation of any rights, powers or remedies of
the Agent or the Banks under applicable law, any time after maturity of the
Guaranteed Obligations, whether by acceleration or otherwise, the Agent or any
of the Banks may, in its sole discretion, with notice after the fact to the
Guarantor (provided that any failure to give such notice shall not affect the
validity of any such appropriation or application referred to herein) and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of any Guaranteed Obligations
(a) any indebtedness due or to become due from the Banks to the Guarantor, and
(b) any moneys, credits or other property belonging to the Guarantor (including
all account balances, whether provisional or final and whether or not collected
or available) at any time held by or coming into the possession of any of the
Agent or any Bank whether for deposit or otherwise.

18. The Guarantor agrees to pay all reasonable and documented out-of-pocket
costs, fees and expenses (including reasonable fees and out-of-pocket expenses
of outside counsel) incurred by the Banks in collecting or enforcing the
obligations of the Guarantor under this Guaranty.

19. This Guaranty shall bind the Guarantor and its successors and assigns and
shall inure to the benefit of the Agent, the Banks and their successors and
assigns. All references herein to the Banks shall for all purposes also include
all assignees of any Bank. All references herein to any Borrower shall be deemed
to include its successors and assigns including a receiver, trustee or debtor in
possession of or for such Borrower.

20. THIS GUARANTY SHALL BE DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK, AND
SHALL BE CONSTRUED AND THE RIGHTS AND LIABILITIES OF THE AGENT, THE BANKS AND
THE GUARANTOR DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD
TO CONFLICT OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

 

15



--------------------------------------------------------------------------------

21. Wherever possible, each provision of this Guaranty shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Guaranty shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

22. Except as otherwise expressly provided herein, any notice required or
desired to be served, given or delivered to any party hereto under this Guaranty
shall be in writing by electronic mail, facsimile, U.S. mail or overnight
courier and addressed or delivered to such party (a) if to the Agent or the
Banks, at their respective addresses set forth in the Credit Agreement, or
(b) if to the Guarantor, at its address indicated on Exhibit A hereto, or to
such other address as the Agent, any of the Banks or the Guarantor designates to
the other in writing. All notices by United States mail shall be sent certified
mail, return receipt requested. All notices hereunder shall be effective upon
delivery or refusal of receipt; provided, that any notice transmitted by
electronic mail or facsimile shall be deemed given when transmitted.

23. Upon (i) the occurrence and during the continuance of any Event of Default
and (ii) the making of the request or the granting of the consent specified by
Section 9.01 of the Credit Agreement to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 9.01
of the Credit Agreement, each Bank (and each of its Affiliates) is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Bank (or any of its Affiliates) to or for the credit or the
account of the Guarantor against any and all of the obligations of the Guarantor
now or hereafter existing under the Loan Documents, irrespective of whether or
not such Bank shall have made any demand under the Loan Documents and of whether
or not such obligations may be matured. Each Bank agrees promptly to notify the
Guarantor after any such set-off and application made by such Bank, but the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank under this Section are in addition to other
rights and remedies (including other rights of set-off) which such Bank may
have.

24. THE GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE
GUARANTOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

25. The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
for the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. The Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the Agent
may otherwise have to bring any action or proceeding relating to this Guaranty
against the Guarantor or its properties in the courts of any jurisdiction.

 

16



--------------------------------------------------------------------------------

26. The Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in the first
sentence of the preceding paragraph. The Guarantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

27. The Guarantor irrevocably consents to service of process in the manner
provided for notices in Section 22. Nothing in this Guaranty will affect the
right of any Person to serve process in any other manner permitted by law.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has entered into this Guaranty as of the date
first written above.

 

BAXTER INTERNATIONAL INC.

By:    

Name:    

Title:    

[signature page to Baxter Guaranty]



--------------------------------------------------------------------------------

EXHIBIT A

Baxter International Inc.

One Baxter Parkway, DF6-4E

Deerfield, Illinois 60015

Attention: Treasurer

Telephone: (224) 948-3212

Telecopy: (224) 948-2624



--------------------------------------------------------------------------------

Exhibit 5.20

[Omitted]



--------------------------------------------------------------------------------

Exhibit 11.06

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-1

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-2

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-3

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C-4

[Omitted]



--------------------------------------------------------------------------------

Schedule 1.01

[Omitted]



--------------------------------------------------------------------------------

Schedule 1.02

[Omitted]



--------------------------------------------------------------------------------

Schedule 1.03

[Omitted]



--------------------------------------------------------------------------------

Schedule 5

[Omitted]